Exhibit 10.2

EXECUTION VERSION


REVOLVING CREDIT AND GUARANTY AGREEMENT
dated as of May 17, 2013
among
XERIUM TECHNOLOGIES, INC.,
as US Borrower,
XERIUM CANADA INC.,
as Canadian Borrower,


CERTAIN SUBSIDIARIES OF XERIUM TECHNOLOGIES, INC.,
as US Guarantors,
VARIOUS LENDERS,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent
***
JEFFERIES FINANCE LLC,
as Joint Lead Arranger and Joint Bookrunner,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger and Joint Bookrunner
and as Documentation Agent
___________________________________________________________


___________________________________________________________







 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



SECTION 1. DEFINITIONS AND INTERPRETATION                        1
1.1    Definitions                                        1
1.2    Accounting Terms.                                    47
1.3    Interpretation, etc.                                    48
1.4    Certain Calculations.                                    48
1.5    Currency Matters                                        49


SECTION 2. ADVANCES, PAYMENTS                                49
2.1    Revolving Advances.                                    49
2.2    Procedures for Requesting Revolving Advances; Procedures
for Selection of Applicable Interest Rates for Revolving
Advances.                50
2.3    Swing Loans.                                        52
2.4    Disbursement of Advance Proceeds                                53
2.5    Making and Settlement of Advances.                            54
2.6    Maximum Advances and Repayments                            55
2.7    Manner and Repayment of Advances                            56
2.8    [Reserved].                                        59
2.9    Statement of Account                                    59
2.10    Letters of Credit.                                        59
2.11    Issuance of Letters of Credit.                                60
2.12    Requirements For Issuance of Letters of
Credit.                        60
2.13    Disbursements, Reimbursement.                                61
2.14    Repayment of Participation Advances.                            62
2.15    Documentation                                        63
2.16    Determination to Honor Drawing Request                            63
2.17    Nature of Participation and Reimbursement
Obligations                    63
2.18    Liability for Acts and Omissions.                                65
2.19    Use of Proceeds.                                        66
2.20    Defaulting Lender.                                    66
2.21    Payment of Obligations                                    69
2.22    Increase in Maximum Credit                                69
2.23    Interest                                            71
2.24    Letter of Credit Fees.                                    72
2.25    Unused Line Fee                                        73
2.26    Computation of Interest and Fees.                                73
2.27    Basis for Determining Interest Rate Inadequate or
Unfair                    74
2.28    Increased Costs; Capital Adequacy.                                74
2.29    Taxes; Withholding, etc.                                    76
2.30    Obligation to Mitigate                                    79
2.31    Tax Refund                                        79
2.32    Removal or Replacement of a Lender                            79
2.33    Currency Indemnity                                    80


SECTION 3. CONDITIONS PRECEDENT                                80
3.1    Conditions to Closing Date                                80
3.2    Conditions to Each Credit Extension.                            84





 
i

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



SECTION 4. REPRESENTATIONS AND WARRANTIES                        85
4.1    Organization; Requisite Power and Authority;
Qualification                    85
4.2    Capital Stock and Ownership                                85
4.3    Due Authorization                                    85
4.4    No Conflict                                        85
4.5    Governmental Consents                                    86
4.6    Binding Obligation                                    86
4.7    Historical Financial Statements                                86
4.8    Business Plan                                        86
4.9    No Material Adverse Change                                86
4.10    Use of Proceeds                                        86
4.11    Adverse Proceedings, etc.                                    87
4.12    Payment of Taxes                                        87
4.13    Properties.                                        87
4.14    Environmental Matters                                    87
4.15    No Defaults                                        88
4.16    Material Contracts                                    88
4.17    Governmental Regulation                                    88
4.18    Margin Stock                                        88
4.19    Employee Matters                                    89
4.20    Employee Benefit Plans                                    89
4.21    Certain Fees                                        90
4.22    Solvency                                        90
4.23    Anti-Money Laundering/International Trade Law
Compliance                    90
4.24    Compliance with Statutes, etc.                                90
4.25    Disclosure                                        90
4.26    Insurance                                        91
4.27    Borrowing Base Certificate                                91


SECTION 5. AFFIRMATIVE COVENANTS                            91
5.1    Financial Statements and Other Reports                            91
5.2    Existence                                        95
5.3    Payment of Taxes and Claims                                95
5.4    Maintenance of Properties                                    95
5.5    Insurance                                        96
5.6    Books and Records; Inspections                                96
5.7    Compliance with Laws; SEC Filings                            96
5.8    Use of Proceeds                                        96
5.9    Environmental.                                        97
5.10    Additional Collateral and Guarantees                            98
5.11    Additional Material Real Estate Assets                            99
5.12    Deposit Accounts; Securities Accounts                            99
5.13    Further Assurances                                    100
5.14    Intellectual Property                                    101
5.15    Know-Your-Customer Rules.                                101
5.16    Pari Passu Ranking                                    102
5.17    Post-Closing Matters                                    102
5.18    Performance Obligation                                    102
5.19    Borrowing Base and Related Matters.                            102


SECTION 6. NEGATIVE COVENANTS                                104
6.1    Indebtedness                                        104
6.2    Liens                                            107
6.3    Fiscal Year                                        109
6.4    No Further Negative Pledges                                110
6.5    Restricted Payments                                    110
6.6    Restrictions on Subsidiary Distributions                            110
6.7    Investments                                        111
6.8    Maximum Consolidated Capital Expenditures                        112



 
ii

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



6.9    Fundamental Changes; Disposition of Assets;
Acquisitions                    113
6.10    Disposal of Subsidiary Interests                                114
6.11    Sales and Lease Backs                                    115
6.12    Transactions with Shareholders and Affiliates                        115
6.13    Conduct of Business                                    115
6.14    Anti-Money Laundering/International Trade Law
Compliance                    115
6.15    Amendments or Waivers to Organizational Documents                    115
6.16    Amendments or Waivers to Certain Indebtedness                        115
6.17    Springing Financial Covenant                                116
6.18    Limitations on Voluntary Prepayments of Term
Loans                        116


SECTION 7. GUARANTY                                    116
7.1    Guaranty of the Obligations.                                116
7.2    Contribution by Guarantors.                                117
7.3    Payment by Guarantors.                                    117
7.4    Liability of Guarantors Absolute                                118
7.5    Waivers by Guarantors                                    120
7.6    Guarantors’ Rights of Subrogation, Contribution,
etc.                        121
7.7    Subordination of Other Obligations                                121
7.8    Continuing Guaranty                                    121
7.9    Authority of Guarantors or Borrowers                            122
7.10    Financial Condition of Each Borrower                            122
7.11    Bankruptcy, etc.                                        122
7.12    Discharge of Guaranty Upon Sale of Guarantor                        123
7.13    Validity and Effectiveness                                    123
7.14    Keepwell                                        123


SECTION 8. EVENTS OF DEFAULT                                123
8.1    Events of Default                                        123


SECTION 9. AGENTS                                        126
9.1    Appointment of Agents                                    127
9.2    Nature of Duties                                        127
9.3    Lack of Reliance on Agent                                    127
9.4    Resignation of Agent; Successor Agent                            128
9.5    Certain Rights of Agent                                    128
9.6    Reliance                                            129
9.7    Notice of Default                                        129
9.8    Indemnification                                        129
9.9    Agent in its Individual Capacity                                129
9.10    Delivery of Documents                                    129
9.11    Borrowers’ Undertaking to Agents                                130
9.12    No Reliance on Agents’ Customer Identification
Program                    130
9.13    Other Agreements                                    130
9.14    Intercreditor Agreement                                    130
9.15    Québec Collateral Documents.                                131


SECTION 10. MISCELLANEOUS                                    131
10.1    Notices                                            131
10.2    Expenses                                        132
10.3    Indemnity                                        133
10.4    Set Off                                            134
10.5    Amendments and Waivers.                                    134
10.6    Successors and Assigns; Participations.                            136
10.7    Independence of Covenants                                140
10.8    Survival of Representations, Warranties and
Agreements                    140
10.9    No Waiver; Remedies Cumulative                                140
10.10    Marshalling; Payments Set Aside                                141
10.11    Severability                                        141



 
iii

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



10.12    Obligations Several                                    141
10.13    Headings                                        141
10.14    APPLICABLE LAW                                    141
10.15    CONSENT TO JURISDICTION AND SERVICE OF PROCESS                141
10.16    WAIVER OF JURY TRIAL                                142
10.17    Confidentiality                                        142
10.18    Usury Savings Clause                                    143
10.19    Counterparts                                        144
10.20    Effective Date                                        144
10.21    USA Patriot Act Notice                                    144
10.22    No Setoffs and Defenses                                    144
10.23    Entire Agreement                                        144
10.24    Borrowing Agency Provisions.                                145
10.25    Nature of Borrowers Obligations                                146
10.26    Designation of Debt for Purposes of the Senior Notes
Indenture                146
10.27    Quebec Interpretation Matters                                146
10.28    English Language                                    146









 
iv

 




--------------------------------------------------------------------------------



APPENDICES:
A    Initial Revolving Commitments
B    Notice Addresses


SCHEDULES:
1.1(a)    Factoring Agreements
1.1(b)    Guarantors
2.3    Intercompany Loans
4.1    Jurisdictions of Organization
4.2    Capital Stock and Ownership
4.13(b)    Real Estate Assets
4.14    Environmental Matters
4.16    Material Contracts
5.17    Post-Closing Matters
6.1(i)    Certain Indebtedness
6.2(l)    Certain Liens
6.7(i)    Certain Investments
6.12    Certain Affiliate Transactions
EXHIBITS:
A-1    US Borrower Revolving Credit Note
A-2    Canadian Borrower Revolving Credit Note
A-3    US Swing Loan Note
A-4    Canadian Swing Loan Note
B    Compliance Certificate
C    Commitment Transfer Supplement
D    Certificate Re Non-Bank Status
E    Closing Date Certificate
F    Counterpart Agreement
G-1    US Pledge and Security Agreement
G-2    Canadian Pledge and Security Agreement
H    Mortgage
I    Landlord Personal Property Collateral Access Agreement
J    Affiliate Subordination Agreement
K    Solvency Certificate
L    Intercreditor Agreement
M    Borrowing Base Certificate
N    Swing Loan Request







 
v

 




--------------------------------------------------------------------------------



REVOLVING CREDIT AND GUARANTY AGREEMENT
This REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of May 17, 2013, is
entered into by and among XERIUM TECHNOLOGIES, INC., a Delaware corporation (the
“Lead Borrower”), any Subsidiary of the Lead Borrower organized or formed under
the laws of the United States that at any time after the date hereof becomes a
US Borrower in accordance with the terms hereof (each a “US Borrower” and,
together with the Lead Borrower, the “US Borrowers”), XERIUM CANADA INC., a
corporation organized under the laws of the Province of New Brunswick (“Xerium
Canada”), and any other Subsidiary of the Lead Borrower organized or formed
under the laws of Canada or any province or territory thereof that at any time
after the date hereof becomes a Canadian Borrower in accordance with the terms
hereof (each a “Canadian Borrower” and, together with Xerium Canada, the
“Canadian Borrowers”; and the Canadian Borrowers, together with the US
Borrowers, collectively, the “Borrowers”), CERTAIN SUBSIDIARIES OF THE LEAD
BORROWER, as Guarantors, the Lenders party hereto from time to time and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (together with its permitted
successors, in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors, in such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals and not otherwise defined
herein shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Advances in an aggregate amount at any time outstanding not to
exceed $40,000,000, (b) the Borrowers have requested that the Issuers issue
Letters of Credit in an aggregate stated amount at any time outstanding not to
exceed $20,000,000 and (c) the Borrowers have requested the Swing Loan Lender to
extend credit in the form of Swing Loans in an aggregate principal amount at any
time outstanding not to exceed $2,500,000; and
WHEREAS, the Lenders are willing to make available to the Borrowers such
Revolving Advances, the Swing Loan Lender is willing to make Swing Loans to the
Borrowers and the Issuers are willing to issue Letters of Credit for the account
of the Borrowers upon the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“90-Day Global Excess Availability” means, on a given date, the quotient
obtained by dividing (a) the sum of each day’s Global Excess Availability during
the ninety (90) consecutive day period immediately preceding such date (or, if
shorter, the period commencing on the Closing Date and ending on the day
immediately preceding such date) by (b) ninety (90) (or, if applicable, the
number of days (which is less than ninety (90)) from the Closing Date to the day
immediately preceding such date).
“Additional Agreement” as defined in Section 9.14.
“Additional Lender” as defined in Section 2.22.
“Adjusted EBITDA” means, with respect to any Person for any period, the total of
(A) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (B) without duplication,



 
 
 




--------------------------------------------------------------------------------



to the extent that any of the following were deducted in computing such
Consolidated Net Income for such period: (i) provision for taxes based on income
or profits, including, without limitation, federal, state, provincial, franchise
and similar taxes, including any penalties and interest relating to any tax
examinations, (ii) Consolidated Interest Expense, (iii) Consolidated
Depreciation and Amortization Expense, including depreciation and amortization
expenses relating to Capital Leases, (iv) reserves for inventory in connection
with plant closures, (v) Consolidated Operational Restructuring Costs, (vi)
non-cash charges resulting from the application of purchase accounting,
including push-down accounting, (vii) non-cash expenses resulting from the
granting of Common Stock, stock options, restricted stock or restricted stock
unit awards under equity compensation programs solely with respect to Common
Stock, and cash expenses for compensation mandatorily applied to purchase Common
Stock, (viii) non-cash items relating to a change in or adoption of accounting
policies, (ix) non-cash expenses relating to pension or benefit arrangements,
(x) expenses incurred as a result of the repurchase, redemption or retention by
the Lead Borrower of Common Stock earned under equity compensation programs
solely in order to make withholding tax payments, (xi) amortization or
write-offs of deferred financing costs, (xii) any non-cash losses resulting from
marking to market Hedging Obligations (to the extent the cash impact resulting
from such loss has not been realized in such period) and (xiii) other non-cash
losses or charges (excluding, however, any non-cash loss or charge which
represents an accrual of, or a reserve for, a cash disbursement in a future
period), minus (C) without duplication, to the extent any of the following were
included in computing Consolidated Net Income for such period, (i) non-cash
gains with respect to the items described in clauses (vi), (vii), (ix), (xi),
(xii) and (xiii) (other than, in the case of clause (xiii), any such gain to the
extent that it represents a reversal of an accrual of, or reserve for, a cash
disbursement in a future period) of clause (B) above and (ii) provisions for tax
benefits based on income or profits. Notwithstanding the foregoing, taxes paid
and provision for taxes based on the income or profits of, and the Consolidated
Depreciation and Amortization Expense of, a Subsidiary of such Person shall be
added to Consolidated Net Income of such Person to compute Adjusted EBITDA only
to the extent (and in the same proportion) that the Consolidated Net Income of
such Subsidiary was included in calculating Consolidated Net Income of such
Person.
“Adjustment Date” as defined in the definition of “Applicable Margin”.
“Administrative Agent” as defined in the preamble hereto.
“Advance Rates” shall mean the lending formula percentages set forth in the
definitions of US Borrowing Base and Canadian Borrowing Base.
“Advances” means and includes the Revolving Advances and Swing Loans, or any of
them as the context implies.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Lead Borrower or any of its Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims), whether pending or, to the
knowledge of the Lead Borrower or any of its Subsidiaries, threatened in writing
against or affecting the Lead Borrower or any of its Subsidiaries or any
property of the Lead Borrower or any of its Subsidiaries.
“Affected Lender” as defined in Section 2.32.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote



 
2

 




--------------------------------------------------------------------------------



20% or more of the Securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
“Affiliate Lender” means American Securities LLC, on behalf of its affiliated
funds and Carl Marks Strategic Investments, L.P.
“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement,
dated as of the date hereof, among the Credit Parties, the other Subsidiaries of
the Lead Borrower from time to time party thereto and the Administrative Agent,
substantially in the form of Exhibit J, as amended, supplemented or otherwise
modified from time to time.
“Agent” means each of the Administrative Agent, the Collateral Agent and the
Documentation Agent.
“Aggregate Canadian Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate principal amount of all Advances to the Canadian
Borrowers outstanding at such time and (b) the Dollar Equivalent of the
aggregate amount of all Canadian Letter of Credit Obligations at such time
(exclusive of such Canadian Letter of Credit Obligations which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Advances by the Canadian Borrowers).
“Aggregate Exposure” means, at any time, the sum of (a) the Aggregate US
Exposure at such time and (b) the Aggregate Canadian Exposure at such time.
“Aggregate US Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Advances to the US Borrowers outstanding at such time
and (b) the Dollar Equivalent of the aggregate amount of all US Letter of Credit
Obligations at such time (exclusive of such US Letter of Credit Obligations
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Advances by the US Borrowers).
“Agreement” means this Revolving Credit and Guaranty Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Alternate US Base Rate” means, for any day, a rate per annum equal to the
highest of (a) the US Base Rate in effect on such day, (b) the sum of the
Federal Funds Open Rate in effect on such day plus one half of one percent
(0.5%), and (c) the sum of the Daily LIBOR Rate in effect on such day plus one
percent (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery and
all regulations issued thereunder (including, without limitation, Canadian
Anti-Terrorism or Sanctions Laws), all as amended, supplemented or replaced from
time to time.
“Applicable Conditions” means that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (i) no Default or Event of Default has then occurred and
is continuing or would result from any such action, (ii) the Fixed Charge
Coverage Ratio for the period of four consecutive Fiscal Quarters most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.1(a) or (b), as applicable, would have been at least
1.10 to 1.00 (or 1.00 to 1.00 in the case of a Permitted Acquisition) on a pro
forma basis immediately after giving effect to such action, (iii) Global Excess
Availability and 90-Day Global Excess Availability on the date of the action or
proposed action (calculated after giving effect to any Advances or



 
3

 




--------------------------------------------------------------------------------



Letters of Credit then being made or issued in connection with the action or
proposed action (and assuming that such Advances and Letters of Credit had
remained outstanding throughout the applicable 90-day period (or such shorter
period, as applicable) for which 90-Day Global Excess Availability is to be
determined)) exceed the greater of (x) twenty-five percent (25.0%) (or twenty
(20.0%) in the case of a Permitted Acquisition) of the lesser of (A) the Maximum
Credit at such time and (B) the Borrowing Base at such time and (y) $8,000,000
(or $6,000,000 in the case of a Permitted Acquisition), and (iv) the Lead
Borrower shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of the Lead Borrower certifying as to compliance with
preceding clauses (i) through (iii) and demonstrating (in reasonable detail) the
calculations required by preceding clauses (ii) and (iii).
“Applicable Margin” means, with respect to any Type of Advance, at any time:
(a)    subject to clause (b) below, the applicable percentage (on a per annum
basis) set forth in the chart below as to Domestic Rate Loans, LIBOR Rate Loans,
Canadian Prime Rate Loans, BA Rate Loans and US Base Rate Loans, respectively,
that will result, in accordance with such chart, if the Quarterly Average
Undrawn Availability for the immediately preceding Fiscal Quarter is in an
amount within the range indicated in the chart below for such percentage:
Tier
Quarterly Average Undrawn Availability
Domestic Rate Loans
LIBOR Rate Loans
Canadian Prime Rate Loans
BA Rate Loans
US Base Rate Loans
I
< 33.3% of the Maximum Credit
1.25%
2.25%
1.25%
2.25%
1.25%
II
> 33.3% but < 66.7% of the Maximum Credit
1.00%
2.00%
1.00%
2.00%
1.00%
III
> 66.7% of the Maximum Credit
0.75%
1.75%
0.75%
1.75%
0.75%



(b)    For the period from and including the Closing Date to but excluding the
first Adjustment Date, the Applicable Margin shall be set at Tier II in the
table above. Thereafter, the Applicable Margin for each Type of Advance shall be
(i) adjusted as of July 1, 2013 and the first (1st) day of each Fiscal Quarter
thereafter (i.e., the first (1st) day of each of July, September, January and
April), based upon the Borrowing Base Certificate (and related information)
delivered to the Administrative Agent, in accordance with Section 5.19(a), with
respect to the months comprising the immediately preceding Fiscal Quarter (each
an “Adjustment Date”), commencing with the delivery by the Lead Borrower of the
Borrowing Base Certificate in each of the months comprising the Fiscal Quarter
ending June 30, 2013, and (ii) based upon the calculation by the Administrative
Agent of Quarterly Average Undrawn Availability for such Fiscal Quarter. In the
event that any Borrowing Base Certificate (and related information) is not
provided to the Administrative Agent in accordance with Section 5.19(a), the
Applicable Margin for each Type of Advance shall be set at the Applicable Margin
for such Type of Advance set forth in Tier I above as of the first (1st) day of
the Fiscal Quarter following the month in which such Borrowing Base Certificate
was required to be delivered and shall continue at Tier I for such entire Fiscal
Quarter and thereafter until the next Adjustment Date, if any.


In the event that at any time after the end of a Fiscal Quarter, the Quarterly
Average Undrawn Availability for such Fiscal Quarter used for the determination
of the Applicable Margin is determined to have been less than the actual amount
of the Quarterly Average Undrawn Availability for such Fiscal Quarter,



 
4

 




--------------------------------------------------------------------------------



the Applicable Margin for such prior Fiscal Quarter shall be adjusted to the
applicable percentage based on such actual Quarterly Average Undrawn
Availability and any additional interest for the applicable period as a result
of such recalculation shall be promptly paid by the Borrowers to the
Administrative Agent. In the event that the Quarterly Average Undrawn
Availability for such Fiscal Quarter used for the determination of the
Applicable Margin is determined to have been greater than the actual amount of
the Quarterly Average Undrawn Availability, the Applicable Margin for such prior
Fiscal Quarter shall be adjusted to the applicable percentage based on such
actual Quarterly Average Undrawn Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be credited
against the next interest payment on the Advances by the applicable Borrowers.
The foregoing shall not be construed to limit the rights of the Administrative
Agent or the Lenders with respect to the amount of interest payable after a
Default or an Event of Default, whether based on such recalculated percentage or
otherwise.
“Application Date” as defined in Section 2.7(b).
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Credit
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in such Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account.
“Approved Securities Intermediary” means a Securities Intermediary reasonably
acceptable to the Collateral Agent.
“Asset Sale” means a sale, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Lead Borrower or any other
Credit Party), in one transaction or a series of transactions, of all or any
part of the Lead Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of the Lead Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold or leased in the Ordinary Course
(excluding any such sales by operations or divisions discontinued or to be
discontinued), (ii) substantially worn, damaged or obsolete property disposed of
in the Ordinary Course, (iii) returns of inventory in the Ordinary Course, (iv)
the use of cash and Cash Equivalents in a manner not inconsistent with the
provisions of this Agreement and the other Credit Documents, (v) leases of real
property in the Ordinary Course, (vi) non-exclusive licenses or nonexclusive
sublicenses of patents, trademarks, copyrights and other intellectual property
in the Ordinary Course, (vii) sales of other assets for gross consideration of
less than $100,000 with respect to any transaction or series of related
transactions and (viii) transactions entered into in connection with Factoring
Agreements permitted pursuant to Section 6.1(l).
“Assignment of Crown Debt Restrictions” as defined in the definition of
“Eligible Receivables”.
“Attributable Indebtedness” in respect of a Sale and Lease Back Transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Lease Back Transaction including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such Sale and Lease Back Transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligation.”
“Australian Dollars” means the lawful money of Australia.



 
5

 




--------------------------------------------------------------------------------



“Austria GmbH” means Huyck.Wangner Austria GmbH, a limited liability company
duly organized under the laws of Austria.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
“BA Rate Loan” means a Revolving Advance in Canadian Dollars that bears interest
determined by reference to the CDOR Rate in accordance with the terms hereof.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Base Rate Loan” means a Canadian Prime Rate Loan, a US Base Rate Loan or a
Domestic Rate Loan.
“Beneficiary” means each Agent, each Lender and each Lender Counterparty.
“Benefited Lender” as defined in Section 2.5(e).
“Borrower” or “Borrowers” as defined in the preamble hereto.
“Borrowers’ Account” as defined in Section 2.9.
“Borrower Materials” as defined in Section 5.1(o).
“Borrowing Base” means the sum of the US Borrowing Base and the Canadian
Borrowing Base.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit M duly executed by the chief financial officer or treasurer of the Lead
Borrower and delivered to the Administrative Agent, appropriately completed, by
which such officer shall certify to the Administrative Agent each Borrowing Base
and calculation thereof as of the date of such certificate.
“Business Day” means (i) any day, excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York (and, in the case of
Canadian Base Rate Loans and BA Rate Loans only, the Province of Ontario,
Canada) or is a day on which banking institutions located in such state or
jurisdiction are authorized or required by law or other governmental action to
close and (ii):
(a)    if such day relates to any interest rate settings as to a Fixed Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Fixed Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Fixed Rate
Loan, shall mean any such day described in clause (i) above that is also a
London Banking Day; and
(b)    if such day relates to any interest rate settings as to a Fixed Rate Loan
denominated in Canadian Dollars, any fundings, disbursements, settlements and
payments in Canadian Dollars in respect of any such Fixed Rate Loan, or any
other dealings in Canadian Dollars to be carried out pursuant to this Agreement
in respect of any such Fixed Rate Loan, shall mean any such day described in
clause (i) above that is also a Canadian Banking Day.
“Business Plan” as defined in Section 5.1(m).



 
6

 




--------------------------------------------------------------------------------



“Canadian Anti-Terrorism or Sanctions Laws” means the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, Part II.1 of the Criminal Code, the
United Nations Act, the Special Economic Measures Act, the Freezing Assets of
Corrupt Foreign Officials Act, and any regulations issued under any of the
foregoing.
“Canadian Banking Day” means any day on which dealings in Canadian Dollar
deposits are conducted by and between banks in the Canadian interbank market.
“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Canadian Borrower has any liability with respect to
any employee or former employee, but excluding any Canadian Registered Pension
Plans and shall not include plans established by statute or administered by a
Governmental Authority, including the Canada / Quebec Pension Plan or plans
administered pursuant to provincial health tax, workers’ compensation and
employment insurance legislation.
“Canadian Borrowing Base” means, at any time, as to the Canadian Borrowers, the
amount calculated pursuant to the Borrowing Base Certificate most recently
delivered to the Administrative Agent pursuant to this Agreement (as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement) equal to:
(a)    eighty-five percent (85%) of Eligible Receivables of the Canadian
Borrowers, plus
(b)    the least of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory and Eligible Foreign In-Transit Canadian Inventory of the Canadian
Borrowers, (ii) 85% of the Net Liquidation Value of Eligible Inventory of the
Canadian Borrowers or (iii) $10,000,000, minus
(c)    Reserves.
“Canadian Borrowers” as defined in the preamble hereto.
“Canadian Borrower Revolving Credit Note” as defined in Section 2.1(a).
“Canadian Cash Management Products and Services” means agreements or other
arrangements entered into with a Lender Counterparty in the Lead Borrower’s or
any of its Subsidiaries’ Ordinary Course that provides any of the following
products or services to any of the Canadian Credit Parties: (a) credit cards;
(b) credit card processing services; (c) debit cards and stored value cards; (d)
purchase cards; (e) ACH transactions; (f) cash management and treasury
management services and products, including controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services; or (g) foreign currency exchange and
foreign currency swaps and hedges. The indebtedness, obligations and liabilities
of any Canadian Credit Party to the provider of any Cash Management Products and
Services (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “Canadian Cash
Management Obligations”) shall be “Canadian Obligations” hereunder, Canadian
Guaranteed Obligations under the Guaranty and secured obligations under the
Canadian Collateral Documents, as applicable, and otherwise treated as Canadian
Obligations for purposes of each of the other Credit Documents.
“Canadian Cash Management Obligations” as defined in the definition of “Canadian
Cash Management Products and Services.”



 
7

 




--------------------------------------------------------------------------------



“Canadian Collateral” means all of the Collateral which is subject or is
purported to be subject to the Liens granted by any of the Canadian Collateral
Documents.
“Canadian Collateral Documents” means, collectively, the Canadian Pledge and
Security Agreement, each of the Canadian Mortgages, the Landlord Consent and
Estoppels, if any, the Landlord Personal Property Collateral Access Agreements,
if any, entered into by any Canadian Credit Party, and all other instruments,
documents, hypothecs, and agreements delivered by any Canadian Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant and/or confirm to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that Canadian Credit
Party as security for the Canadian Obligations..
“Canadian Compliance Authority” means each and all of (a) Foreign Affairs and
International Trade Canada Economic Law Division, (b) Foreign Affairs and
International Trade Canada Export Controls Division, (c) Financial Transactions
and Reports Analysis Centre of Canada, (d) Royal Canadian Mounted Police, (e)
Canada Border Services Agency, (f) Public Works and Government Services Canada
Controlled Goods Directorate, (f) Department of Justice Canada, (h) Canada
Revenue Agency and (i) Ontario Securities Commission.
“Canadian Credit Party” means each Canadian Borrower and each Canadian
Guarantor.
“Canadian Dollar and Cdn$” means the lawful money of Canada.
“Canadian Dollar Denominated Advances” means each Advance denominated in
Canadian Dollars at the time of the incurrence thereof.
“Canadian Guarantor” means (i) with respect to the Canadian Obligations of each
Canadian Borrower and each other Canadian Credit Party, each other Canadian
Borrower, (ii) each Guarantor listed as a Canadian Guarantor in Schedule 1.1(b)
and (iii) any other Canadian Subsidiary that becomes a party to the Guaranty.
For purposes of the Guaranty, the term “Canadian Guarantor” as applied to any
Canadian Borrower shall refer to such Canadian Borrower as a guarantor of
Obligations incurred by another Canadian Credit Party and not to Obligations
directly incurred by such Canadian Borrower in its capacity as a Canadian
Borrower hereunder.
“Canadian Guarantor Subsidiary” means each Canadian Guarantor other than a
Canadian Borrower.
“Canadian Hedging Obligations” means any Hedging Obligations owed by a Canadian
Credit Party.
“Canadian Inventory Reserve” means, as of any date of determination, such
amounts as the Administrative Agent may from time to time establish and revise
in its Permitted Discretion to reflect the estimated costs relating to unpaid
freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with the acquisition of eligible in-transit
Inventory by the Canadian Borrowers.
“Canadian Letter of Credit Limit” means $5,000,000.
“Canadian Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all Canadian Letters of Credit outstanding at such
time, plus (b) without duplication, the aggregate amount of all drawings under
Canadian Letters of Credit for which the applicable Issuer has not at such time
been reimbursed, plus (c) without duplication, the aggregate amount of all
payments made by the Lenders



 
8

 




--------------------------------------------------------------------------------



to the applicable Issuer with respect to such Lender’s participation in Canadian
Letters of Credit as provided in Section 2.13 for which the Canadian Borrowers
have not at such time reimbursed the Lenders, whether by way of a Revolving
Advance or otherwise.
“Canadian Letters of Credit” means standby and/or commercial letters of credit
issued for the account of a Canadian Borrower pursuant to this Agreement.
“Canadian Mortgages” means any Mortgage entered into by a Canadian Credit Party.
“Canadian Obligations” means all Obligations owing to the Administrative Agent,
the Collateral Agent, any Issuer, the Swing Loan Lender, any Lender or any
Lender Counterparty by any Canadian Borrower.
“Canadian Pension Plan Event” means (i) the failure by a Canadian Borrower, or
any Affiliate of a Canadian Borrower to make any required contribution or
premium payment to a Canadian Registered Pension Plan in a timely manner in
accordance with the terms of the applicable Canadian Registered Pension Plan and
all applicable laws, (ii) the withdrawal by a Canadian Borrower or any Affiliate
of a Canadian Borrower as a participating employer under any multi-employer
pension plan, as defined under applicable laws, where the Canadian Borrower or
any Affiliate is obligated to provide any contributions or payments in respect
of any deficit (iii) the termination, in whole or in part, of any Canadian
Registered Pension Plan, (iv) the institution of proceedings by a pension
regulator which has jurisdiction over a Canadian Registered Pension Plan to
terminate the Canadian Registered Pension Plan in whole or in part, or (v) the
occurrence of any event or condition which could reasonably be expected to
result in the institution of proceedings by the applicable pension regulator to
terminate a Canadian Registered Pension Plan, in whole or in part..
“Canadian Registered Pension Plan” means a “registered pension plan” (as defined
in subsection 248(1) of the Income Tax Act (Canada)) which is a defined benefit
pension plan, which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed to by, a Canadian
Borrower or any Affiliate of a Canadian Borrower For the avoidance of doubt,
Canadian Registered Pension Plan excludes a Canadian multi-employer pension
plan, as defined under applicable laws, contributed to or required to be
contributed to by a Canadian Borrower or any Affiliate of a Canadian Borrower.
“Canadian Pledge and Security Agreement” means the Canadian Pledge and Security
Agreement to be executed by each Canadian Credit Party substantially in the form
of Exhibit G-2, as may be amended, supplemented or otherwise modified from time
to time.
“Canadian Prime Rate” means, for any date, the rate of interest per annum equal
to the higher of: (a) the rate of interest which is established from time to
time by the Administrative Agent (or its applicable Canadian Affiliate), at its
principal Canadian office in Toronto, Ontario, as its reference rate of interest
for loans in Canadian Dollars to the Canadian Borrowers, it being agreed that
such rate is not necessarily the lowest rate of interest then available from the
Administrative Agent (or its applicable Canadian Affiliate) on fluctuating rate
loans, and (b) the CDOR Rate calculated with reference to a 30 day Interest
Period plus 1.00% per annum, in each case, such rate to be adjusted
automatically, without notice, as of the opening of business on the effective
date of any change in such rate.
“Canadian Prime Rate Loan” means an Advance made by a Lender in Canadian Dollars
that bears interest determined by reference to the Canadian Prime Rate in
accordance with the terms hereof.
“Canadian Revolving Loans” means any (i) Canadian Prime Rate Loan, (ii) US Base
Rate Loan, (iii) BA Rate Loan or (iv) LIBOR Rate Loan.



 
9

 




--------------------------------------------------------------------------------



“Canadian Revolving Loan Maximum Amount” means of $15,000,000.
“Canadian Subsidiary” means any Foreign Subsidiary organized under the laws of
Canada or any province or territory thereof.
“Canadian Swing Loan Note” as defined in Section 2.3(a).
“Canadian Swing Loans” as defined in Section 2.3(a).
“Capital Expenditures” means, with respect to any Person, all expenditures that,
in accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the cash flows of such Person.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, membership interests, and
any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Capitalized Lease Obligation” means, as applied to any Person, any obligation
incurred or arising out of or in connection with a Capital Lease.
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Dominion Period” means any period commencing on the date on which (x) an
Event of Default shall have occurred and be continuing or (y) Global Excess
Availability is, on any date of determination, less than the greater of •
fifteen percent (15.0%) of the lesser of o the Maximum Credit at such time and
(b) the Borrowing Base at such time, and • $5,000,000; provided, that, any such
Cash Dominion Event resulting solely from this clause (y) shall cease to exist
to the extent that Global Excess Availability is greater than or equal to the
greater of (1) fifteen percent (15.0%) of the lesser of (a)§ the Maximum Credit
at such time and (b)§ the Borrowing Base at such time, and (2) $5,000,000 for
sixty (60) consecutive days during any applicable period after the occurrence of
such Cash Dominion Event and no other Cash Dominion Event has occurred during
such sixty (60) consecutive day period.
“Cash Equivalents” means (i) Dollars or any foreign currency freely exchangeable
into Dollars and, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the Ordinary Course, (ii) securities issued or
directly and fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof, (iii) certificates of deposit, time deposits and
Eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250,000,000 and whose long-term debt is rated at least
“A-1” or the equivalent thereof by S&P or Moody’s, (iv) repurchase obligations
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in the immediately preceding clause, (v) commercial paper issued by a
corporation (other than an Affiliate of the Borrower) rated at least “A-2” or
the equivalent thereof by Moody’s or S&P and in each case maturing within one
year after the date of acquisition, (vi) investment funds investing
substantially all of their assets in securities of the types described in
clauses (i) through (v) above, (vii) readily marketable direct obligations
issued by any



 
10

 




--------------------------------------------------------------------------------



state of the United States or any political subdivision thereof having one of
the two highest rating categories obtainable from either Moody’s or S&P, (viii)
in the case of any Foreign Subsidiary, instruments equivalent to those referred
to above denominated in Euros or any other foreign currency that are comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States and (ix) money market funds as defined in Rule 2a-7 of the General Rules
and Regulations as promulgated under the Investment Company Act of 1940.
“Cash Management Obligations” means Canadian Cash Management Obligations and US
Cash Management Obligations.
“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the arithmetic average rate applicable to Canadian Dollar bankers’
acceptances for the applicable Interest Period appearing on the “Reuters Screen
CDOR Page” (as defined in the International Swaps and Derivatives Association,
Inc. 2000 definitions, as modified and amended from time to time), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:00
a.m. (New York city time), on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day; provided that if such rate does
not appear on the Reuters Screen CDOR Page on such day, the CDOR Rate on such
day shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent as of 10:00 a.m. (New York city time) on
such day or, if such day is not a Business Day, then on the immediately
preceding Business Day.
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change in Law” as defined in Section 2.28(a).
“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of section 13(d) and 14(d) under the Exchange Act) shall have acquired
beneficial ownership (as defined in Rule13d-3 under the Exchange Act), directly
or indirectly, of thirty-five percent (35%) or more on a fully diluted basis of
the voting and/or economic interest in the Capital Stock of the Lead Borrower;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the Lead Borrower cease to be occupied
by Persons who either (a) were members of the board of directors of the Lead
Borrower on the Closing Date or (b) were nominated for election by the board of
directors of the Lead Borrower, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously approved by a
majority of such directors; or (iii) any “change of control” or similar event
shall occur under the documents governing any Indebtedness incurred pursuant to
Section 6.1(c), Section 6.1(g), Section 6.1(o) or any Permitted Refinancing
Indebtedness with respect thereto, in each case, in an aggregate principal
amount of not less than $20,000,000.
“CIP Regulations” as defined in Section 9.12.
“Closing Date” means the date on which all conditions precedent set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement.
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit E.
“Code” means the United State Internal Revenue Code of 1986, as amended from
time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and interests therein and proceeds and products
thereof, whether now or hereafter acquired, in or



 
11

 




--------------------------------------------------------------------------------



upon which Liens are purported to be granted and/or confirmed pursuant to the
Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means, collectively, the Canadian Collateral Documents
and the US Collateral Documents.
“Collateral Questionnaire” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal, real
and mixed property of each Credit Party.
“Commitment Transfer Supplement” means a document in the form of Exhibit C, with
such amendments or modifications as may be approved by the Administrative Agent,
properly completed and otherwise in form and substance satisfactory to the
Administrative Agent by which the purchasing Lender purchases and assumes a
portion of the obligation of the selling Lender to make and/or participate in
Advances and Letters of Credit under this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.§ 1 et seq.),
as amended from time to time.
“Common Stock” means the common stock of the Lead Borrower, par value $0.001 per
share.
“Communications” as defined in Section 5.1(l)(i).
“Compliance Authority” means each and all of the (a) US Treasury
Department/Office of Foreign Assets Control, (b) US Treasury
Department/Financial Crimes Enforcement Network, (c) US State
Department/Directorate of Defense Trade Controls, (d) US Commerce
Department/Bureau of Industry and Security, (e) the US Internal Revenue Service,
(f) the US Justice Department, (g) the US Securities and Exchange Commission and
(h) Canadian Compliance Authorities, as applicable.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.
“Consigned Inventory” means Inventory of any Borrower that is in the possession
of another Person on a consignment, sale or return, or other basis that does not
constitute a final sale and acceptance of such Inventory.
“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures of such Person and its
Subsidiaries during such period determined on a consolidated basis.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including without limitation non-cash impairment
charges resulting from the application of Statements of Financial Accounting
Standards No. 142 and No. 144 and any amortization of intangibles arising
pursuant to Statement of Financial Accounting Standards No. 141.
“Consolidated Interest Expense” means, with respect to any Person for any
period, consolidated interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis in



 
12

 




--------------------------------------------------------------------------------



accordance with GAAP. For purposes of clarifying the intention of the parties,
the calculation of Consolidated Interest Expense shall be net of interest income
and the effect of all interest rate Hedging Obligations.
“Consolidated Net Income “ means, with respect to any Person for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
however, that the following, without duplication, shall be excluded in
determining Consolidated Net Income: (i) any net after-tax extraordinary or
non-recurring gains, losses or expenses (less all fees and expenses relating
thereto), (ii) the cumulative effect of changes in accounting principles, (iii)
any fees and expenses incurred during such period in connection with the
issuance or repayment of Indebtedness, any refinancing transaction or amendment
or modification of any debt instrument, in each case, as permitted under this
Agreement, and (iv) any cancellation of indebtedness income; provided, further
that, without duplication, (x) the net income for such period of any Person that
is not a Subsidiary of such Person or that is accounted for by the equity method
of accounting shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to such Person or a wholly-owned Subsidiary thereof in respect of such
period (and if such net income is a loss it will be included only to the extent
such loss has been funded with cash by such Person or a wholly-owned Subsidiary
thereof in respect of such period), and (y) the net income (loss) for such
period of any Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained and which is not expected by
the Lead Borrower to be obtained in the Ordinary Course) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders (other than a covenant in any
loan agreement or similar agreement which restricts the payment of dividends or
similar distributions upon the occurrence of or during the existence or
continuance of a default or event of default), unless such restrictions with
respect to the payment of dividends or in similar distributions have been
legally waived and except that this clause (y) shall not apply to any Subsidiary
that is also a Guarantor in the calculation of the Leverage Ratio.
“Consolidated Operational Restructuring Costs” means, with respect to any Person
for any period, any restructuring or related impairment costs reflected in the
income statement for such Person and its Subsidiaries resulting from the
restructuring activities of such Person and its Subsidiaries.
“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
Securities issued by such Person held as treasury securities.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Account” means a Securities Account that is the subject of an effective
Securities Account Control Agreement and that is maintained by any Borrower or
any other Credit Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.



 
13

 




--------------------------------------------------------------------------------



“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.
“Covenant Trigger Event” means the occurrence of a date when (a) Global Excess
Availability shall have been less than the greater of (i) ten percent (10.0%) of
the lesser of (A) the Maximum Credit at such time and (B) the Borrowing Base at
such time and (ii) $3,000,000 until such date as (b) Global Excess Availability
shall have been at least equal to the greater of (i) ten percent (10.0%) of the
lesser of (A) the Maximum Credit at such time and (B) the Borrowing Base at such
time and (ii) $3,000,000 for sixty (60) consecutive calendar days.
“Covenant Trigger Period” means any period throughout which a Covenant Trigger
Event has occurred and is continuing.
“Covered Entity” means each Credit Party, each Credit Party’s Affiliates and
Subsidiaries, all owners of the foregoing, and all brokers or other agents of
any Credit Party acting in any capacity in connection with the Obligations.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Intercreditor Agreement, the
Collateral Documents, the Affiliate Subordination Agreement, the Fee Letters and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.
“Credit Party” means each Borrower and each Guarantor.
“Currency Due” as defined in Section 2.33.
“Customer” means and includes the account debtor with respect to any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Borrower, pursuant to
which such Borrower is to deliver any personal property or perform any services.
“Customs” as defined in Section 2.12(b).
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.
“Debt” means, with respect to the Lead Borrower, on a consolidated basis on any
date, an amount equal to the sum of, without duplication, (i) the aggregate
principal amount of all Indebtedness of the Lead Borrower and its Subsidiaries
on such date (to the extent such Indebtedness would be included as a liability
on a balance sheet prepared in accordance with GAAP), (ii) the aggregate
principal amount of all debt obligations of the Lead Borrower and its
Subsidiaries evidenced by bonds, debentures, notes, loan agreements or similar
instruments, (iii) the aggregate amount of unreimbursed drawings (but excluding,
for the avoidance of doubt, undrawn amounts) in respect of letters of credit (or
similar facilities) issued for the account of the Lead Borrower or any of its
Subsidiaries and (iv) the aggregate amount of all guaranties of the Lead
Borrower and its Subsidiaries in respect of Indebtedness of third persons of the
type described in preceding clauses (i) through (iii). For purposes of computing
Debt, Indebtedness which is payable in any currency other than



 
14

 




--------------------------------------------------------------------------------



Dollars shall be converted into Dollars using the average of the foreign
exchange rates quoted on each day during the most recently ended four Fiscal
Quarters for which the Lead Borrower’s financial statements are available by the
source used by the Lead Borrower to translate items appearing in its statement
of income during such Fiscal Quarters.
“Default” means a condition or event that, after notice or expiry of an
applicable grace period, or the making of any determination under the Credit
Documents, or any combination of any of the foregoing, would constitute an Event
of Default.
“Defaulting Lender” means, at any time, any Lender that: (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or (iii)
pay over to the Administrative Agent, any Issuer or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including a particular Default or Event
of Default, if any) has not been satisfied; (b) has notified the Lead Borrower
or the Administrative Agent in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including a particular
Default or Event of Default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit; (c) has failed, within two (2) Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to the
Administrative Agent; (d) has become the subject of a Lender Insolvency Event;
or (e) has failed at any time to comply with the provisions of Section 2.6(e)
with respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its Revolving Commitment Percentage of such payments due and payable
to all of the Lenders; provided that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to a Special Purpose Vehicle
pursuant to Section 10.6(i).
“Default Rate” as defined in Section 2.23.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Deposit Account Bank” means a financial institution reasonably acceptable to
the Collateral Agent.
“Deposit Account Control Agreement” means a letter agreement, in form and
substance satisfactory to the Collateral Agent, executed by the relevant Credit
Party, the Collateral Agent and the relevant Deposit Account Bank.
“Disregarded Domestic Subsidiary” means any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes and the sole assets of
which are Capital Stock in one or more controlled foreign corporations within
the meaning of section 957 of the Code.



 
15

 




--------------------------------------------------------------------------------



“Document” means “document” as defined in the UCC.
“Documentation Agent” means Credit Suisse Securities (USA) LLC, in its capacity
as the Documentation Agent.
“Dollar Denominated Advances” means each Revolving Advance denominated in
Dollars at the time of the incurrence thereof.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by the
Administrative Agent in its Permitted Discretion at such time using the Exchange
Rate in effect on the Business Day of determination.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Rate Loan” means any Advance made by the Lenders (including the Swing
Loan Lender) in Dollars to the US Borrowers that bears interest based upon the
Alternate US Base Rate.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Drawing Date” as defined in Section 2.13(b).
“ECP” as defined in the definition of “Excluded Swap Obligation”.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any other Person (other than a
natural person); provided, however, that neither the Lead Borrower nor any
Affiliate of the Lead Borrower (other than an Affiliate Lender) shall be an
Eligible Assignee; and provided, further, that no Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause, shall be an
Eligible Assignee.
“Eligible Customs Broker” means a customs broker that has its principal assets
and principal place of business in the United States or Canada and which is
acceptable to the Administrative Agent and with which the Administrative Agent
has entered into an Imported Goods Agreement.
“Eligible Foreign In-Transit Canadian Inventory” means Inventory of the Canadian
Borrowers that would be Eligible Inventory but for the fact that it is Foreign
In-Transit Canadian Inventory, but only if: (a) such Foreign In-Transit Canadian
Inventory is the subject of a Negotiable Document that designates the
Administrative Agent as the consignee; (b) such Foreign In-Transit Canadian
Inventory has been paid for by the Canadian Borrowers or the Administrative
Agent has otherwise satisfied itself that a final sale of such Inventory to such
Canadian Borrower has occurred and title has passed to a Canadian Borrower; (c)
the Administrative Agent has received assurances satisfactory to it that all of
the original Documents evidencing such Foreign In-Transit Canadian Inventory
(all of which Documents shall be Negotiable Documents) have been issued by the
applicable carrier and have been forwarded to an Eligible Customs Broker (and,
if such Documents are not actually received by an Eligible Customs Broker within
ten (10) days after the sending thereof, such Foreign In-Transit Canadian
Inventory shall thereupon cease to be Eligible Foreign In-Transit Canadian
Inventory), or, if required by the Administrative Agent in the exercise of its
Permitted Discretion, all of such original Documents are in the possession, in
Canada, of the Administrative Agent or an Eligible Customs Broker (as specified
by the Administrative Agent); (d) no



 
16

 




--------------------------------------------------------------------------------



default exists under any agreement in effect between the vendor of such
Inventory and such Canadian Borrower that would permit such vendor under any
Requirement of Law (including the PPSA) to divert, reclaim, reroute, or stop
shipment of such Inventory; (e) such Foreign In-Transit Canadian Inventory is
fully insured by marine cargo or other similar insurance, in such amounts, with
such insurance companies and subject to such deductibles as are satisfactory to
the Administrative Agent and in respect of which the Administrative Agent has
been named as lender loss payee; and (f) the Administrative Agent has received
an executed Imported Goods Agreement with respect to such Inventory from an
Eligible Customs Broker; provided that such Eligible Foreign In-Transit Canadian
Inventory, when combined with Eligible Foreign In-Transit US Inventory and any
Consigned Inventory of the Borrowers that qualifies as Eligible Inventory, shall
not exceed $8,500,000 in the aggregate.
“Eligible Foreign In-Transit US Inventory” means Inventory of the US Borrowers
that would be Eligible Inventory but for the fact that it is Foreign In-Transit
US Inventory, but only if: (a) such Foreign In-Transit US Inventory is the
subject of a Negotiable Document that designates the Administrative Agent as the
consignee; (b) such Foreign In-Transit US Inventory has been paid for by a US
Borrower or the Administrative Agent has otherwise satisfied itself that a final
sale of such Inventory to such US Borrower has occurred and title has passed to
a US Borrower; (c) the Administrative Agent has received assurances satisfactory
to it that all of the original Documents evidencing such Foreign In-Transit US
Inventory (all of which Documents shall be Negotiable Documents) have been
issued by the applicable carrier and have been forwarded to an Eligible Customs
Broker (and, if such Documents are not actually received by an Eligible Customs
Broker within ten (10) days after the sending thereof, such Foreign In-Transit
US Inventory shall thereupon cease to be Eligible Foreign In-Transit US
Inventory), or, if required by the Administrative Agent in the exercise of its
Permitted Discretion, all of such original Documents are in the possession, in
the United States, of the Administrative Agent or an Eligible Customs Broker (as
specified by the Administrative Agent); (d) no default exists under any
agreement in effect between the vendor of such Inventory and such US Borrower
that would permit such vendor under any Requirement of Law (including the UCC)
to divert, reclaim, reroute, or stop shipment of such Inventory; (e) such
Foreign In-Transit US Inventory is fully insured by marine cargo or other
similar insurance, in such amounts, with such insurance companies and subject to
such deductibles as are satisfactory to the Administrative Agent and in respect
of which the Administrative Agent has been named as lender loss payee; and (f)
the Administrative Agent has received an executed Imported Goods Agreement with
respect to such Inventory from an Eligible Customs Broker; provided that such
Eligible Foreign In-Transit US Inventory, when combined with Eligible Foreign
In-Transit Canadian Inventory and any Consigned Inventory of the Borrowers, that
qualifies as Eligible Inventory, shall not exceed $8,500,000 in the aggregate.
“Eligible Insured Foreign Receivables” means Receivables that meet the
requirements of Eligible Receivables, except clause (f) of such definition,
provided that such Receivable is credit insured (the insurance carrier, amount
and terms of such insurance shall be reasonably acceptable to the Administrative
Agent and shall name the Administrative Agent as beneficiary or loss payee, as
applicable).
“Eligible Inventory” means and includes Inventory of a Borrower which is not, in
the Administrative Agent’s Permitted Discretion, obsolete, slow moving or
unmerchantable and which the Administrative Agent, in its Permitted Discretion,
shall not deem ineligible Inventory, based on such considerations as the
Administrative Agent may from time to time deem appropriate in its Permitted
Discretion including whether the Inventory is subject to a First Priority
perfected security interest in favor of the Collateral Agent and no other Lien
(other than a Permitted Lien). In addition, Inventory shall not be Eligible
Inventory if it: (a) does not conform to all standards imposed by any
Governmental Authority which has regulatory authority over such goods or the use
or sale thereof; (b) (i) is Foreign In-Transit US Inventory or in-transit, in
the case of the US Borrowers, within the United States or, (ii) is Foreign
In-Transit Canadian Inventory or in-transit, in



 
17

 




--------------------------------------------------------------------------------



the case of the Canadian Borrowers, within Canada; (c) is (x) in the case of the
US Borrowers, located outside the continental United States or (y) in the case
of the Canadian Borrowers, located outside of the Province of Ontario or any
other province or territory of Canada in which the First Priority Lien of the
Administrative Agent in such Inventory has not been perfected, or (in either
case) at a location that is not otherwise in compliance with this Agreement; (d)
constitutes Consigned Inventory, except Consigned Inventory of all Borrowers
that, when combined with Eligible Foreign In-Transit Canadian Inventory and
Eligible Foreign In-Transit US Inventory, does not exceed $8,500,000 in the
aggregate; (e) is the subject of an Intellectual Property Claim; (f) is subject
to a License Agreement that limits, conditions or restricts the applicable
Borrower’s or the Administrative Agent’s right to sell or otherwise dispose of
such Inventory, unless the Administrative Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement (or the Administrative
Agent shall agree otherwise in its Permitted Discretion after establishing
reserves against the Borrowing Base with respect thereto as the Administrative
Agent shall deem appropriate in its Permitted Discretion); (g) is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of the Collateral Agent a Landlord Personal Property
Collateral Access Agreement (or the Administrative Agent shall agree otherwise
in its Permitted Discretion after establishing reserves against the Borrowing
Base with respect thereto as the Administrative Agent shall deem appropriate in
its Permitted Discretion); or (h) or if the sale of such Inventory would result
in an ineligible Receivable.
“Eligible Receivables” means and includes each Receivable of a Borrower arising
in the Ordinary Course and which the Administrative Agent, in its Permitted
Discretion, shall deem to be an Eligible Receivable, based on such
considerations as the Administrative Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to the Collateral Agent’s First Priority perfected security interest and
no other Lien (other than Permitted Liens), and is evidenced by an invoice or
other documentary evidence satisfactory to the Administrative Agent. In
addition, no Receivable shall be an Eligible Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    it is due or unpaid with respect to all Receivables arising from a sale
that has payment terms of more than sixty (60) days after the original due date
or one hundred twenty (120) days after the original invoice date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder. Such percentage may, in the
Administrative Agent’s Permitted Discretion, be increased or decreased from time
to time;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    the sale is to a Customer outside the continental United States of
America or a province of Canada, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to the Administrative
Agent in its Permitted Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;



 
18

 




--------------------------------------------------------------------------------



(h)    the Administrative Agent believes, in its Permitted Discretion, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;
(i)    the Customer is (1) the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to the Administrative
Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable laws and has complied with Section 6.4 hereof; or
(2) Her Majesty in right of Canada or any provincial or local Governmental
Authority to the extent (but only to the extent) that the Receivables owed by
such Customer are subject to restriction on assignment pursuant to the Financial
Administration Act, R.S.C. 1985, c.F-11, as amended, or any similar applicable
federal, provincial or local law, regulation or requirement (collectively,
“Assignment of Crown Debt Restrictions”), unless the applicable Borrower assigns
its right to payment of such Receivable to the Collateral Agent in compliance
with the particular provisions of the relevant Assignment of Crown Debt
Restrictions and such assignment is enforceable against such Governmental
Authority;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    the Receivables of the Customer exceed a credit limit determined by the
Administrative Agent, in its Permitted Discretion, to the extent such Receivable
exceeds such limit;
(l)    the Receivable is subject to any offset, deduction, defense, dispute,
rebates, credits, counterclaim or contingency (but such Receivable shall only be
ineligible to the extent of such offset, deduction, defense, counterclaim or
contingency), the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason;
(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course for prompt payment, which have been reserved against by the applicable
Borrower;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Receivable is not payable to the applicable Borrower;
(p)    such Receivable is subject to any Factoring Agreement; or
(q)    such Receivable is not otherwise satisfactory to the Administrative Agent
as determined by the Administrative Agent in its Permitted Discretion.
“Employee Benefit Plan” means any “employee benefit plan” as defined in section
3(3) of ERISA which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed by, the Lead
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
For the avoidance of doubt, Employee Benefit Plan does not include any Canadian
Benefit Plan or Non-US Plan in the exclusion.



 
19

 




--------------------------------------------------------------------------------



“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal, provincial or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to the Lead Borrower or any of its Subsidiaries or any
Operating Facility.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of the
Lead Borrower or any of its Subsidiaries shall continue to be considered an
ERISA Affiliate of the Lead Borrower or any such Subsidiary within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of the Lead Borrower or such Subsidiary and with respect to liabilities arising
after such period for which the Lead Borrower or such Subsidiary could be liable
under the Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation under subsections .21, .22, .23, .27, .28, .29, .31 and
.32); (ii) the failure to meet the minimum funding standard of or other
requirements of section 412, 430 or 436 of the Code with respect to any Pension
Plan (whether or not waived), the failure to meet the funding standards or other
requirements of section 431 or 432 of the Code with respect to any Multiemployer
Plan or the failure to make by its due date any required installment,
contribution or premium payment to or in respect of any Pension Plan or
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to section 4041 (a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in section 4041 (c) of ERISA; (iv) the
withdrawal by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Lead Borrower, any of its Subsidiaries or any of their respective Affiliates
pursuant to section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Lead Borrower,



 
20

 




--------------------------------------------------------------------------------



any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
section 4062(e) or 4069 of ERISA or by reason of the application of section
4212(c) of ERISA; (vii) the withdrawal of the Lead Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to section 4241 or 4245 of ERISA, or that
is in endangered, seriously endangered or critical status pursuant to section
432 of the Code or that it intends to terminate or has terminated under section
4041A or 4042 of ERISA; or (viii) the imposition of a Lien pursuant to section
401 (a)(29) or 430 of the Code or pursuant to ERISA with respect to any Pension
Plan.
“Euros” means the single currency of the Participating Member States.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” means the prevailing spot rate of exchange of such bank as the
Administrative Agent may reasonably select for the purpose of conversion of one
currency to another, at or around 12:00 p.m. (New York city time), on the date
on which any such conversion of currency is to be made under this Agreement.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (each an “ECP”) at the
time the Guaranty of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Agent, any Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document:
(a)    any Taxes imposed on or measured by all or part of such Person’s net
income or branch profits, (in each case, however denominated and whether
worldwide, or only insofar as such income is, or branch profits are, considered
to arise in or to relate to a particular jurisdiction, or otherwise) and
franchise (and similar) Taxes imposed on it in lieu of net income taxes, by a
jurisdiction in which that Person is organized or in which that Person’s
applicable Principal Office (and/or, in the case of a Lender, its applicable
lending office) is located, or with which that Person (and/or, in the case of a
Lender, its applicable lending office) is deemed to have nexus, other than any
such nexus arising from such Person having executed, delivered, or performed its
obligations or received a payment under, or enforced this Agreement or any other
Credit Document;



 
21

 




--------------------------------------------------------------------------------



(b)    any U.S. withholding tax that is imposed pursuant to any law in effect at
the time that such recipient becomes a party to this Agreement, changes its
applicable lending office or changes its place of organization, except to the
extent that (i) such Person’s assignor (if any) was entitled, immediately prior
to the assignment, or such Person was entitled, immediately prior to the change
in lending office or change of place of organization, to payments in respect of
such Tax under Section 2.29(a) or (ii) such change in such Person’s applicable
lending office or place of organization or such assignment is pursuant to the
written request of any Credit Party or Section 2.32;
(c)    any U.S. withholding tax attributable to a recipient’s failure to comply
with Section 2.29(c);
(d)    any United States federal withholding taxes imposed under FATCA;
(e)    any U.S. federal backup withholding taxes imposed under section 3406 of
the Code;
(f)    any interest, additions to tax or penalties in respect of the foregoing;
(g)    Taxes arising by virtue of any Agent, Lender, Issuer or Participant, as
applicable, not dealing at arm's length with any Canadian Borrower for purposes
of the Income Tax Act (Canada); and
(h)    Taxes arising by virtue of any Agent, Lender, Issuer or Participant, as
applicable, being a “specified non-resident shareholder” of a Canadian Borrower
or a non-resident person not dealing at arm's length with a specified
non-resident shareholder of a Canadian Borrower, in each case for purposes of
the Income Tax Act (Canada).
“Existing Credit Agreement” means the Credit and Guaranty Agreement, dated as of
May 26, 2011 (as amended, restated, supplemented or otherwise modified through
the Closing Date) among the Lead Borrower, certain of its Subsidiaries party
thereto, the lenders party thereto and Citicorp North America, Inc., as
administrative agent and collateral agent.
“Factoring Agreements” means agreements providing for the Lead Borrower or any
of its Subsidiaries to sell or otherwise dispose of any receivable on arm’s
length terms for cash payable at the time of the disposal to a third-party
factor on a non-recourse basis, including those certain agreements set forth on
Schedule 1.1(a) and provided to the Administrative Agent and its counsel, and
all amendments, modifications, replacements, renewals and extensions thereof.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any current or future
Treasury regulations or other administrative guidance promulgated thereunder,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction which (in either case) facilitates the implementation of
the preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the US Government or any governmental or taxation
authority under any other jurisdiction.
“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner



 
22

 




--------------------------------------------------------------------------------



as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Federal Funds Effective Rate” as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the “Federal Funds Effective Rate” for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.
“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers, effective on the date of any such
change.
“Fee Letters” means, collectively, any fee letter between the Lead Borrower or
any Credit Party on the one hand and any of the Agents or the Lead Arrangers on
the other hand.
“Financial Assets” has the meaning specified in the UCC or the PPSA, as
applicable.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of the Lead Borrower that such financial
statements fairly present, in all material respects, the financial condition of
the Lead Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens which are junior
in priority (or, to the extent provided in the Intercreditor Agreement with
respect to Term Priority Collateral, senior in priority) to the Collateral
Agent’s Lien on such Collateral.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for the Lead Borrower and its Subsidiaries for the most recent four
consecutive Fiscal Quarter period, of (a) Adjusted EBITDA for such period minus
an amount equal to the sum of (i) all cash Capital Expenditures made during such
period (except to the extent financed with (x) Indebtedness for borrowed money
other than with the Advances or other working capital revolving credit
facilities, (y) Net Asset Sale Proceeds or (z) Net Insurance/Condemnation
Proceeds), plus (ii) all taxes paid in cash during such period, plus (iii) all
cash dividends or other cash distributions made on account of the Lead
Borrower’s Capital Stock and all cash repurchases or redemptions of the Lead
Borrower’s Capital Stock in each case made during such period to (b) all Fixed
Charges paid or payable in cash for such period.



 
23

 




--------------------------------------------------------------------------------



“Fixed Charges” means, with respect to the Lead Borrower and its Subsidiaries on
a consolidated basis for any period, the sum (without duplication) of
(i) Consolidated Interest Expense during such period, plus (ii) all regularly
scheduled (as determined as of the first day of the respective period) and
mandatory principal payments of Indebtedness (including the principal component
of Capital Leases) made or required to be made during such period.
“Fixed Rate Loan” means a BA Rate Loan or a LIBOR Rate Loan.
“Flood Hazard Property” means any improved Real Estate Asset subject to a
Mortgage in favor of the Collateral Agent, for the benefit of the Secured
Parties, and located in whole or in part in an area designated by the Federal
Emergency Management Agency or other Governmental Authority as having special
flood or mud slide hazards.
“Foreign In-Transit Canadian Inventory” means Inventory of a Canadian Borrower
that is in transit from a location outside Canada to any location within Canada
of such Canadian Borrower or a Customer of such Canadian Borrower.
“Foreign In-Transit US Inventory” means Inventory of a US Borrower that is in
transit from a location outside the United States to any location within the
United States of such US Borrower or a Customer of such US Borrower.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Guarantor” as defined in Section 7.2.
“Funding Notice” means a notice in a form reasonably acceptable to the
Administrative Agent.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, for the Lead Borrower and its Subsidiaries, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Global Excess Availability” means the amount, as determined by the
Administrative Agent in its Permitted Discretion, calculated at any date, equal
to: (a) the lesser of: (i) the Borrowing Base at such time and (ii) the Maximum
Credit at such time, minus (b) the sum of: (i) the Aggregate Exposure at such
time, plus (ii) the aggregate amount of all then outstanding and unpaid trade
payables and other obligations of the Borrowers which are past due beyond the
due date therefor by at least sixty (60) days (other than trade payables or
other obligations being contested or disputed by the Borrowers in good faith).
“Global Undrawn Availability” means, on any date of determination, as determined
by the Administrative Agent in its Permitted Discretion, calculated at any date,
equal to: (a) the lesser of: (i) the Borrowing Base at such time and (ii) the
Maximum Credit at such time, minus (b) the Aggregate Exposure at such time.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, provincial, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, taxing,



 
24

 




--------------------------------------------------------------------------------



regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or any foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Security Agreements.
“Guaranteed Canadian Obligations” as defined in Section 7.1.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means each US Guarantor and each Canadian Guarantor.
“Guarantor Subsidiary” means each US Guarantor Subsidiary and each Canadian
Guarantor Subsidiary.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7 or any
other guaranty which purports to guaranty all or a portion of the Obligations.
“Hazardous Materials” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos
and polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements entered into with a
Lender Counterparty in the Lead Borrower’s or any of its Subsidiaries’ Ordinary
Course and not for speculative purposes and (ii) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices entered into with a Lender
Counterparty in the Lead Borrower’s or any of its Subsidiaries’ Ordinary Course
and not for speculative purposes; provided that the obligations owing to a
Lender or an Affiliate of a Lender in connection with applicable documents
creating the Hedging Obligations entered into by such Lender or an Affiliate of
such Lender during any period in which such Lender was a Defaulting Lender shall
not be Hedging Obligations to the extent incurred or arising during such period.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non- usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of the Lead Borrower and its Subsidiaries, for the
immediately preceding Fiscal Year, consisting of balance



 
25

 




--------------------------------------------------------------------------------



sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Year, and (ii) the unaudited financial statements
of the Lead Borrower and its Subsidiaries as at the most recently ended Fiscal
Quarter, consisting of a balance sheet and the related consolidated statements
of income, stockholders’ equity and cash flows for the three, six or nine month
period, as applicable, ending on such date, and, in the case of clauses (i) and
(ii), certified by the chief financial officer or treasurer of the Lead Borrower
that they fairly present, in all material respects, the financial condition of
the Lead Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year end adjustments.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002.
“Immaterial Account” means any deposit, securities or investment account that is
(i) exclusively a payroll account, (ii) a zero-balance account or (iii) an
account having an average monthly balance of less than $1,500,000.
“Immaterial Subsidiary” means, subject to the proviso below, each direct or
indirect Subsidiary of the Lead Borrower designated as such by the Lead Borrower
to the Administrative Agent in writing that meets the criteria set forth in
clauses (i) and (ii) below, in each case, as of the date of the most recent
balance sheet required to be delivered pursuant to Section 5.1: (i) such
Subsidiary has operations that generated Adjusted EBITDA not exceeding
$1,000,000 for the most recently completed Fiscal Year and (ii) such Subsidiary
had total assets as of the end of the most recently completed Fiscal Year the
aggregate value of which was equal to or less than one percent (1.0%) of the
Consolidated Total Assets of the Lead Borrower and its Subsidiaries, taken as a
whole; provided, however, that at no time shall (x) the aggregate total amount
of Adjusted EBITDA generated by all Immaterial Subsidiaries for the most
recently completed Fiscal Year exceed $5,000,000 or (y) the aggregate value of
the total assets of all Immaterial Subsidiaries as of the end of the most
recently completed Fiscal Year exceed five percent (5.0%) of the Consolidated
Total Assets of the Lead Borrower and its Subsidiaries, taken as a whole; in
each case, calculated on a consolidated basis in accordance with GAAP on the
basis of the financial information most recently delivered to the Administrative
Agent by the Lead Borrower pursuant to Section 5.1. Notwithstanding the
foregoing, for the purposes of Sections 8.1(f) and (g), (i) no Borrower shall be
considered an Immaterial Subsidiary and (ii) no Guarantor (for so long as its
Guaranty is in effect) shall be considered an Immaterial Subsidiary.
“Imported Goods Agreement” means an imported goods agreement (or similar
agreement), between an Eligible Customs Broker and the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.
“Increasing Lender” as defined in Section 2.22(a).
“Indebtedness” means, with respect to any Person, the principal and premium (if
any) of any indebtedness of such Person, whether or not contingent: (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, other than (A) trade
payables incurred in the Ordinary Course, (B) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person, and (C) liabilities associated with customer prepayments and deposits,
(iv) in respect of Capitalized Lease Obligations, (v) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that any obligation constituting Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole



 
26

 




--------------------------------------------------------------------------------



or in part) against loss in respect thereof, (vi) Attributable Indebtedness or
(vii) representing any Hedging Obligations. To the extent not otherwise
included, Indebtedness shall include (a) any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the Ordinary Course), and (b) Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of (A) the fair market value of such asset
at such date of determination and (B) the amount of such Indebtedness of such
other Person.
Notwithstanding the foregoing, any obligation of such Person or any of its
Subsidiaries in respect of (x) minimum guaranteed commissions, or other similar
payments, to clients, minimum returns to clients or stop loss limits in favor of
clients or indemnification obligations to clients, in each case pursuant to
contracts to provide services to clients entered into in the Ordinary Course,
and (y) account credits to participants under any compensation plan, shall be
deemed not to constitute Indebtedness.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, provincial,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws and
including any fees or expenses resulting from changes in laws in effect on the
date of this Agreement), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make a Credit Extension or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of the Lead Borrower or any of its Subsidiaries.
“Indemnified Taxes” as defined in Section 2.29(a).
“Indemnitee” as defined in Section 10.3.
“Information” as defined in Section 10.17.
“Initial Business Plan” means the Business Plan of the Lead Borrower and its
Subsidiaries delivered prior to the Closing Date to the Administrative Agent.
“Insolvency Event” means, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect Parent
Company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under any Insolvency Laws), (b) has had a receiver,
interim receiver, receiver and manager, conservator, trustee, administrator,
monitor, liquidator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally



 
27

 




--------------------------------------------------------------------------------



unable, to pay its debts as they become due or cease operations of its present
business, (d) with respect to a Lender, such Lender is unable to perform
hereunder due to the application of applicable law, or (e) in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause(a) or (b), provided that
an Insolvency Event shall not result solely by virtue of any ownership interest,
or the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect Parent Company by a Governmental Authority or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Insolvency Laws” means any of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the Bankruptcy Code, and the applicable reorganization provisions
of the applicable corporate statute under which a corporation is formed, each as
now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it.
“Intellectual Property” means property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
applicable law.
“Intellectual Property Claim” means the assertion, by any means, by any Person
of a claim that any Borrower’s ownership, use, marketing, sale or distribution
of any Inventory, equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.
“Intercompany Borrower” as defined in Section 6.1(q).
“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit L, among the Collateral Agent and the Term Agent and
acknowledged by the Lead Borrower and the other US Credit Parties.
“Interest Period” means the period provided for any LIBOR Rate Loan or BA Rate
Loan pursuant to Section 2.2(b).
“Internet Posting” as defined in Section 10.1(b).
“Inventory” means and includes as to each Borrower, all of such Borrower’s
inventory (as defined in Article 9 of the UCC as in effect in the State of New
York or under the PPSA, as applicable) and all of such Borrower’s goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Borrower’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Lead Borrower or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any



 
28

 




--------------------------------------------------------------------------------



direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Lead Borrower from any Person, of any Capital
Stock of such Person; and (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the Ordinary Course) or capital
contribution by the Lead Borrower or any of its Subsidiaries to any other
Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the Ordinary Course. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment.
“ISP98 Rules” as defined in Section 2.11(b).
“Issuer” means (i) the Administrative Agent in its capacity as the initial
issuer of Letters of Credit for the account of the Borrowers under this
Agreement, or (ii) any other Person which the Administrative Agent in its
discretion shall designate as the issuer of and cause to issue any particular
Letter of Credit under this Agreement in place of the Administrative Agent as
issuer. Any Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by one or more Affiliates of such Issuer (and such Affiliate
shall be deemed to be an “Issuer” for all purposes of the Credit Documents).
“Italia SpA” means Xerium Italia SpA, an Italian società per azioni.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
“Judgment Currency” as defined in Section 2.33.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit I with such
amendments or modifications thereto (or such other form) as may be approved by
the Collateral Agent.
“Lead Arrangers” means Jefferies Finance LLC and Credit Suisse Securities (USA)
LLC in their respective capacities as joint lead arrangers and joint
bookrunners.
“Lead Borrower” as defined in the preamble hereto.
“Leasehold Property” means any leasehold or subleasehold interest of any Credit
Party as lessee or sublessee, respectively, under any lease or sublease of real
property, other than any such leasehold or subleasehold interest designated from
time to time by the Collateral Agent in its sole discretion as not being
required to be included in the Collateral.
“Lender” means each financial institution listed on Appendix A and any other
Person that becomes a Lender party hereto pursuant to a Commitment Transfer
Supplement or Section 2.22. Notwithstanding



 
29

 




--------------------------------------------------------------------------------



anything to the contrary contained herein, each Lender may at any time or from
time to time designate, by written notice to the Administrative Agent, one or
more lending offices (which, for this purpose, may include Affiliates or
branches of the respective Lender) for the various Advances made, and Letters of
Credit and Swing Loans participated in, by such Lender (including, without
limitation, by designating a separate lending office (or Affiliate or branch) to
act as such with respect to such Advances and Letters of Credit).  Each lending
office, Affiliate or branch of any Lender designated as provided above shall,
for all purposes of this Agreement and the other Credit Documents, be treated in
the same manner as the respective designating Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder). In furtherance of the foregoing, until further notified by PNC Bank,
National Association to the Administrative Agent, PNC Bank Canada Branch shall,
in respect of PNC Bank, National Association’s Revolving Commitments hereunder,
make the Revolving Advances to the Canadian Borrowers, make Canadian Swing Loans
to the Canadian Borrowers and participate in Canadian Letters of Credit issued
for the account of the Canadian Borrowers.
“Lender Counterparty” means each Lead Arranger, the Administrative Agent, each
Lender, or any Affiliate of a Lead Arranger, the Administrative Agent or a
Lender, counterparty to the applicable documentation creating Hedging
Obligations (including any Person who was a Lead Arranger, the Administrative
Agent or a Lender (or any Affiliate thereof) at the time of entering into the
applicable documentation creating Hedging Obligations, even if such Person (or
its Affiliate, as the case may be) subsequently ceases to be the Administrative
Agent or a Lender) including, without limitation, each such Affiliate that
enters into a joinder agreement with the Collateral Agent, in each case so long
as (i) the Lead Borrower has notified the Administrative Agent in writing that,
for purposes of the Credit Documents, such Hedging Obligations are to be secured
by the Collateral on a pari passu basis with the Collateral securing the
Obligations and (ii) that the Lead Borrower shall not have designated such
Lender Counterparty as a “Lender Counterparty” (or similar defined term) under
the Term Documents.
“Letter of Credit Application” as defined in Section 2.11(a).
“Letter of Credit Borrowing” as defined in Section 2.13(d).
“Letter of Credit Exposure” means, with respect to any Lender at any time, its
pro rata percentage of Letter of Credit Obligations outstanding at such time.
“Letter of Credit Fees” as defined in Section 2.24.
“Letter of Credit Obligations” means the sum (without duplication) of (a) all
amounts owing by the Borrowers for any drawings under Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom) and (b) the undrawn stated amount of all outstanding Letters of
Credit.
“Letters of Credit” means the US Letters of Credit and the Canadian Letters of
Credit.
“Leverage Ratio” means, with respect to the Lead Borrower on any date, the ratio
of (a) the remainder of (I) the Debt of the Lead Borrower and its Subsidiaries
as of such date minus (II) the aggregate amount of Unrestricted Cash and Cash
Equivalents in excess of $25,000,000 held by the Lead Borrower and its
Subsidiaries on such date to (b) the Adjusted EBITDA of the Lead Borrower and
its Subsidiaries for the period of four consecutive Fiscal Quarters ending on
such date (or if such date is not the last day of a Fiscal Quarter of the Lead
Borrower, for the period of four consecutive Fiscal Quarters most recently
ended).
“LIBOR Rate” means for any LIBOR Rate Loan for the then current Interest Period
relating thereto, the interest rate per annum determined by the Administrative
Agent by dividing (the resulting quotient



 
30

 




--------------------------------------------------------------------------------



rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market (a “LIBOR Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for Dollars for an amount comparable to such LIBOR Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (b) a number equal 1.00 minus
the Reserve Percentage. The LIBOR Rate may also be expressed by the following
formula:
 
Average of London interbank offered rates quoted by Bloomberg or appropriate
Successor as shown on
LIBOR Rate =
Bloomberg Page BBAM1
 
1.00 – Reserve Percentage



The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. The Administrative Agent shall give reasonably prompt
notice to the Lead Borrower of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.
“LIBOR Rate Loan” means any Advance in Dollars that bears interest based on the
LIBOR Rate.
“License Agreement” means any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
“Licensor/Agent Agreement” means an agreement between the Administrative Agent
and a Licensor, in form and content satisfactory to the Administrative Agent, by
which the Administrative Agent is given the unqualified right, vis-a-vis such
Licensor, to enforce the Administrative Agent’s Liens with respect to and to
dispose of any Borrower’s Inventory with the benefit of any Intellectual
Property applicable thereto, irrespective of such Borrower’s default under any
License Agreement with such Licensor.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge, hypothec or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.



 
31

 




--------------------------------------------------------------------------------



“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means any effect, event, matter or circumstance which
is materially adverse to: (a) the business, assets or financial condition of the
Lead Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform the Obligations in accordance with
the terms of the Credit Documents or (c) the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents, taken as a whole.
“Material Contract” means any Senior Note Document, any Term Document or any
contract or other arrangement to which the Lead Borrower or any of its
Subsidiaries is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Non-Public Information” means information which is (a) not publicly
available and (b) material with respect to the Lead Borrower and its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws.
“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the terms of the lease or sublease are less than
$500,000 per annum (unless such lease or sublease is a ground lease), in each
case located in the United States.
“Maximum Consolidated Capital Expenditures” as defined in Section 6.8.
“Maximum Credit” means $40,000,000 (subject to adjustment as provided herein).
“Maximum Swing Loan Advance Amount” means $2,500,0000.


“Maximum Undrawn Amount” means, with respect to any outstanding Letter of Credit
as of any date of determination, the amount of such Letter of Credit that is or
may become available to be drawn, including all automatic increases provided for
in such Letter of Credit, whether or not any such automatic increase has become
effective.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage substantially in the form of Exhibit H, with such
changes thereto (or such other form) as may be acceptable to the Collateral
Agent in its reasonable discretion.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in section 3(37) or 4001(a)(3) of ERISA.
“National Flood Insurance Program” means the program created by the United
States
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004, in
each case as amended from time to time, and any successor statutes.



 
32

 




--------------------------------------------------------------------------------





“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Negotiable Document” means a Document that is “negotiable” within the meaning
of Article 7 of the UCC.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Lead Borrower or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs (including, without
limitation, reasonable transaction costs) incurred in connection with such Asset
Sale, including (a) Taxes payable by the seller directly as a result of any gain
recognized in or otherwise directly resulting from such Asset Sale, (b) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Term Loans and any Advance) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the Lead Borrower or any of its Subsidiaries in
connection with such Asset Sale.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Lead Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
(excluding proceeds of business interruption insurance) or (b) as a result of
the taking of any assets of the Lead Borrower or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by the Lead Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Lead Borrower or such Subsidiary
in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
“Net Orderly Liquidation Value” means the Dollar Equivalent of the “net orderly
liquidation value” determined by an unaffiliated valuation company acceptable to
the Administrative Agent after performance of an inventory valuation to be done
at the Administrative Agent’s request (or as otherwise required hereunder) and
the Borrowers’ expense (subject to the limitations set forth in Section 5.19),
less the amount estimated by such valuation company for marshaling,
reconditioning, carrying, and sales expenses designated to maximize the resale
value of such Inventory and assuming that the time required to dispose of such
Inventory is customary with respect to such Inventory and expressed as a
percentage of the net book value of such Inventory.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-US Lender” as defined in Section 2.29(c).
“Non-US Plan” means all Canadian Registered Pension Plans and any plan, fund
(including, without limitation, any superannuation fund, but does not include
any plans excepted out of the definitions of Canadian Benefit Plan or Canadian
Registered Pension Plan) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Lead Borrower or one
or more of its Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Subsidiaries residing outside the United States, which plan,
fund



 
33

 




--------------------------------------------------------------------------------



or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.
“Note” or “Notes” means, individually or collectively, each Revolving Credit
Note and the Swing Loan Note.
“Obligations” means all obligations of every nature of a Credit Party from time
to time owed to the Agents (including former Agents), the Lenders, each Issuer,
the Swing Loan Lender, or any of them, any Lender Counterparties, including
Hedging Obligations and Cash Management Obligations, under any Credit Document
or the applicable documents creating the Hedging Obligations or Cash Management
Obligations (including, without limitation, with respect to Hedging Obligations
and Cash Management Obligations, obligations owed to any person who was a Lead
Arranger, the Administrative Agent, a Lender or an Affiliate of a Lead Arranger,
the Administrative Agent or a Lender, at the time such Hedging Obligation or
Cash Management Obligation was incurred), whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Hedging
Obligations, fees, expenses, indemnification or otherwise; provided, however,
the term “Obligations” shall not include any Excluded Swap Obligations.
“Obligee Guarantor” as defined in Section 7.7.
“Officer’s Certificate” means a certificate signed on behalf of the Lead
Borrower by the chief executive officer, the chief financial officer, the
treasurer or the chief accounting officer of the Lead Borrower.
“Operating Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Lead Borrower or any of its Subsidiaries or any
of their respective predecessors or Affiliates.
“Order” as defined in Section 2.18(b).
“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary, typical and carried out in a manner consistent with past
practice.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization (or its equivalent
organizational documents), as amended, and its bylaws (or its equivalent
organizational documents), as amended, with respect to any limited partnership,
its certificate of limited partnership (or its equivalent organizational
documents), as amended, and its partnership agreement (or its equivalent
organizational documents), as amended, and (iii) with respect to any limited
liability company, its articles of organization (or its equivalent
organizational documents), as amended, and its operating agreement (or its
equivalent organizational documents), as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.



 
34

 




--------------------------------------------------------------------------------



“Participant” means each Person who shall be granted the right by any Lender to
participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participant Register” as defined in Section 10.6(g).
“Participating Member State” means each state so described in any EMU
Legislation.
“Participation Advance” as defined in Section 2.13(d).
“Participation Commitment” means the obligation hereunder of each Lender holding
a Revolving Commitment to buy a participation equal to its Revolving Commitment
Percentage (subject to any reallocation pursuant to Section 2.20(b)(iii)) in
Swing Loans made hereunder or in the Letters of Credit issued hereunder as
provided for in Section 2.13(a).
“Patriot Act” as defined in Section 10.21.
“Payment Office” means, initially, Two Tower Center Boulevard, East Brunswick,
New Jersey 08816; thereafter, such other office of the Administrative Agent, if
any, which it may designate by notice to the Lead Borrower and to each Lender to
be the Payment Office.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to section 412 of the Code or section 302 of ERISA which is or,
within the preceding six years, was sponsored, maintained or contributed to by,
or required to be contributed by, the Lead Borrower, any of its Subsidiaries or
any of its ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Lead Borrower or any of its
wholly owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all or substantially all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii)    in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Lead Borrower in connection with
such acquisition shall be owned (directly or indirectly) 100% by the Lead
Borrower or another US Credit Party; provided that the Lead Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
the Lead Borrower (or such later date as may be specified in Section 5.11), each
of the actions set forth in Sections 5.10 and/or 5.11, as applicable;



 
35

 




--------------------------------------------------------------------------------



(iv)    the Applicable Conditions shall have been satisfied on a pro forma basis
after giving effect to such acquisition as of the last day of the Fiscal Quarter
most recently ended (as determined pursuant to Section 1.4);
(v)    there are no material contingent liabilities (including, without
limitation, Environmental Claims, but excluding for this purpose Ordinary Course
Tax liabilities) relating to the company or business acquired;
(vi)    any Person or assets or division as acquired in accordance herewith (x)
shall be in the same business or lines of business in which the Lead Borrower
and/or any of its Subsidiaries are engaged as of the Closing Date or which are
permitted by Section 6.13; and
(vii)    the Lead Borrower shall have delivered to the Administrative Agent at
least five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (iv) above, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with clause (iv) above.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.
“Permitted Joint Venture” means a Person: (a) that is a corporation, limited
liability company, joint venture or similar limited liability legal entity
hereafter formed or entered into by the Lead Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person; (b) that is not a strategic alliance formed or entered into by the Lead
Borrower or any of its Subsidiaries with any other Person for the purposes of
joint research, product development, marketing, or other similar purposes that
does not create a Person; and (c) that does not own any Capital Stock in a
Credit Party nor at any time itself has been a Credit Party.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Permitted Refinancing Indebtedness” as defined in Section 6.1(p).
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” as defined in Section 10.1(b).
“PPSA” means the Personal Property Security Act (Ontario), or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, Liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.



 
36

 




--------------------------------------------------------------------------------



“Principal Office” means, for the Administrative Agent, the “Principal Office”
as set forth on Appendix B, or such other office as the Administrative Agent may
from time to time designate in writing to the Lead Borrower and each Lender.
“Priority Payables” means (a) the full amount of the obligations, liabilities or
indebtedness of any Canadian Borrower which (i) have a trust, deemed trust or
statutory lien imposed to provide for payment or a Lien, choate or inchoate,
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Obligations on any Collateral under any Requirement of Law of Canada or
(ii) have a right imposed to provide for payment ranking or capable of ranking
senior to or pari passu with the Canadian Obligations under any Requirement of
Law of Canada, including, but not limited to, claims for unremitted and/or
accelerated rents, utilities, taxes (including sales taxes and goods and
services taxes and harmonized sales taxes and withholding taxes), amounts
payable to an insolvency administrator, wages, employee withholdings or
deductions and vacation pay, severance and termination pay, government royalties
and pension fund obligations (including any amounts payable under the Wage
Earner Protection Program Act (Canada) and amounts representing any unfunded
liability, solvency deficiency or wind-up deficiency with respect to a Canadian
Registered Pension Plan or a Canadian multi-employer pension plan, as defined
under applicable laws, for which a Canadian Borrower or any Affiliate of a
Canadian Borrower is responsible) and (b) the amount equal to the aggregate
value of the Inventory located in Canada which the Administrative Agent, in good
faith, and on a reasonable basis, considers is or may be subject to retention of
title by a supplier or a right of a supplier to recover possession thereof,
where such supplier’s right has priority over the Liens securing the Canadian
Obligations, including, without limitation, Inventory subject to a right of a
supplier to repossess goods pursuant to section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other Requirement of Law granting revendication
or similar rights to unpaid suppliers or any similar laws of Canada or any other
applicable jurisdiction; provided, that to the extent such Inventory has been
excluded from Eligible Inventory, the amount owing to such supplier shall not be
a Priority Payable.
“Public Lenders” means Lenders that do not wish to receive Material Non-Public
Information.
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the LIBOR Rate for a one month
period as published in another publication selected by the Administrative
Agent).
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an ECP under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an ECP at such time by
entering into a keepwell under Section 1(a)(18)(A)(v)(II) of the Commodity
Exchange Act.
“Quarterly Average Undrawn Availability” means, for any Fiscal Quarter, the
average of the aggregate amount of Global Undrawn Availability for such Fiscal
Quarter.
“Real Estate Asset” means, at any time of determination, any right, title and
interest (fee, leasehold or otherwise) then owned in fee, leasehold or otherwise
held by any Credit Party in any real property.
“Receivables” means and includes, as to each Borrower, all of such Borrower’s
accounts (as defined in Article 9 of the UCC as in effect in the State of New
York or under the PPSA, as applicable) and all of such Borrower’s contract
rights, instruments (including those evidencing indebtedness owed to such
Borrower by its Affiliates), documents, chattel paper (including electronic
chattel paper), general intangibles



 
37

 




--------------------------------------------------------------------------------



relating to accounts, contract rights, instruments, documents and chattel paper,
and drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to the Collateral Agent hereunder.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.
“Refinancing” means the repayment in full all obligations outstanding under the
Existing Credit Agreement and the payment of related transaction costs, fees and
expenses on the Closing Date from the proceeds of the Term Loans incurred under
the Term Facility and other funds available to the Lead Borrower.
“Reimbursement Obligation” as defined in Section 2.13(b).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Relevant Interbank Market” means the London interbank market.
“Replacement Lender” as defined in Section 2.32.
“Replacement Notice” as defined in Section 2.32.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property



 
38

 




--------------------------------------------------------------------------------



or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance of any
Governmental Authority.
“Requisite Lenders” means, collectively (but subject to Section 2.20(c)), one or
more Lenders having or holding Revolving Commitments and representing more than
fifty percent (50.0%) of the sum of the aggregate amount of Revolving
Commitments of all Lenders; provided that, after the termination of the
Revolving Commitments, the Requisite Lenders means one or more Lenders having or
holding outstanding Revolving Advances and Revolving Commitment Percentages of
(x) outstanding Swing Loans and (y) Letter of Credit Obligations and
representing more than fifty percent (50.0%) of the sum of the total outstanding
Revolving Advances and the aggregate Revolving Commitment Percentages of all
Lenders of the total outstanding Swing Loans and Letter of Credit Obligations.
“Reserves” means such reserves as the Administrative Agent may from time to time
establish in its Permitted Discretion, including, without limitation, reserves
for (a) matters that could adversely affect the Collateral, its value or the
amount that the Administrative Agent, the Collateral Agent and the Lenders might
receive from the sale or other disposition thereof or the ability of the
Administrative Agent or the Collateral Agent to realize thereon, (b) sums that
the Borrowers are required to pay under any provision of this Agreement or any
other Credit Document or otherwise (such as taxes, assessments, payroll,
insurance premiums, amounts owing to customs brokers, or, in the case of leased
assets, rents or other amounts payable under such leases or, in the case of
license agreements, royalties or other amounts payable under such license
agreements), (c) amounts owing by any Borrower to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral or over any assets or
properties of any Customer of any Borrower (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, income, payroll, excise, sales,
pension plan obligations or other taxes), including without limitation any
Permitted Liens and Priority Payables, (d) amounts believed by the
Administrative Agent to be necessary to provide for possible inaccuracies in any
report or in any information provided to the Administrative Agent pursuant to
this Agreement, (e) dilution with respect to the Receivables of the Borrowers
(based on the ratio of the aggregate amount of non-cash reductions in the
Receivables of the Borrowers for any period to the aggregate dollar amount of
sales of the Borrowers for such period) calculated by the Administrative Agent
for any period that is or is reasonably anticipated to be greater than five (5%)
percent, (f) the Canadian Inventory Reserve, (g) the Administrative Agent’s
estimate of the costs and expenses associated with the importation of Foreign
In-Transit Canadian Inventory and Foreign In-Transit US Inventory as of such
date, including an estimate for all customs broker fees then due or to become
due with respect to such Foreign In-Transit Canadian Inventory or Foreign
In-Transit US Inventory, and (h) Cash Management Obligations or Hedging
Obligations to the extent that such Cash Management Obligations or Hedging
Obligations constitute Obligations as such term is defined herein or otherwise
receive the benefit of the security interest of the Collateral Agent in any
Collateral. The amount of any Reserve established by the Administrative Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such reserve as determined by the Administrative Agent in
its Permitted Discretion and to the extent that such Reserve is in respect of
amounts that may be payable to third parties, the Administrative Agent may, at
its option, deduct such Reserve from the Maximum Credit or the Canadian
Revolving Loan Maximum Amount, as applicable, at any time that such limit is
less than the amount of the US Borrowing Base at such time with respect to the
US Borrowers or the Canadian Borrowing Base at such time with respect to the
Canadian Borrowers, as applicable. Notwithstanding the foregoing, so long as no
Default or Event of Default then exists, the Administrative Agent shall provide
the Lead Borrower with two (2) days’ prior notice of the establishment of any
Reserves not in effect on the Closing.
“Reserve Percentage” means as of any day the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining



 
39

 




--------------------------------------------------------------------------------



the reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”.
“Restricted” means, when referring to Cash or Cash Equivalents of the Lead
Borrower or any of its Subsidiaries, that such Cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Lead Borrower or of any such Subsidiary (unless such
appearance is related to the Credit Documents, the Term Documents or Liens
created thereunder), (ii) are subject to any Lien in favor of any Person other
than (x) the Collateral Agent for the benefit of the Secured Parties or (y) to
the extent subject to the Intercreditor Agreement, the Term Agent for the
benefit of the secured parties under the Term Documents or (iii) are not
otherwise generally available for use by the Lead Borrower or such Subsidiary.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, (whether in cash, securities or other property) on account of any
shares of any class of stock of the Lead Borrower or any of its Subsidiaries now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Lead Borrower or any of
its Subsidiaries now or hereafter outstanding, except any payment made solely in
shares of that class of stock to the holders of that class; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of the Lead Borrower or
any of its Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of or premium, if any, on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness incurred pursuant to
Section 6.1(c) or Section 6.1(o), excluding, in respect of this clause (iv), any
Permitted Refinancing Indebtedness with respect thereto and payments in kind.
“Revolving Advances” means the revolving loans made (or deemed made) from time
to time by the Lenders to the Borrowers pursuant to Section 2.1(a) or otherwise
pursuant to this Agreement (other than Swing Loans).
“Revolving Commitment” means (a) as to any Lender, the obligation of such Lender
to make Revolving Advances and participate in Letters of Credit and Swing Loans,
in an aggregate principal and/or face amount not to exceed the Revolving
Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” means, (i) as to any Lender (other than an
Additional Lender), the Revolving Commitment amount (if any) set forth below
such Lender’s name on Appendix A-1 (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 10.6(c), the
Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is an
Additional Lender, the Revolving Commitment amount provided for in the joinder
signed by such Additional Lender under Section 2.22, in each case, as the same
may be adjusted upon any increase by such Lender pursuant to Section 2.22, or
any assignment by or to such Lender pursuant to Section 10.6(c).
“Revolving Commitment Increase” as defined in Section 2.22(a).
“Revolving Commitment Increase Amendment” as defined in Section 2.22(c)(i).
“Revolving Commitment Increase Effective Date” as defined in Section
2.22(c)(ii).



 
40

 




--------------------------------------------------------------------------------



“Revolving Commitment Percentage” means, with respect to a Lender’s obligation
to make Revolving Advances and participate in Letters of Credit and in Swing
Loans, and right to receive payments of principal, interest and fees with
respect thereto, (23) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (23) such Lender’s
Revolving Commitment by (23) the aggregate Revolving Commitments of all Lenders,
and (23) from and after the time that the Revolving Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (23) the
outstanding principal amount of such Lender’s Revolving Advances and ratable
portion in Swing Loans and in Letters of Credit by (23) the outstanding
principal amount of all Revolving Advances made by the Lenders and the aggregate
ratable portion of the Lenders in the outstanding principal amount of all Swing
Loans made by the Swing Loan Lender and all Letters of Credit issued by the
Issuers.
“Revolving Commitment Termination Date” means the date that is five (5) years
after the Closing Date; provided, however, in the event that any Senior Notes
remain outstanding on March 16, 2018, then the Revolving Commitment Termination
Date instead shall be such date.
“Revolving Credit Notes” as defined in Section 2.1(a).
“Revolving Interest Rate” means an interest rate per annum equal to:
(a) with respect to Domestic Rate Loans, the sum of the Alternate US Base Rate
plus the Applicable Margin,
(b) with respect to LIBOR Rate Loans, the sum of the LIBOR Rate plus the
Applicable Margin,
(c) with respect to Canadian Prime Rate Loans, the sum of the Canadian Prime
Rate plus the Applicable Margin,
(d) with respect to BA Rate Loans, the sum of the applicable CDOR Rate plus the
Applicable Margin, and
(e) with respect to US Base Rate Loans, the sum of the Alternate US Base Rate
plus the Applicable Margin.
“Roll-Over Amount” as defined in Section 6.8.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies.
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority.
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
“Sale and Lease Back Transaction” as defined in Section 6.11.
“Secured Parties” has the meaning assigned to that term in the Collateral
Documents.



 
41

 




--------------------------------------------------------------------------------



“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” has the meaning specified in the UCC or the PPSA, as
applicable.
“Securities Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Credit Party, the Collateral Agent and the relevant Securities
Intermediary.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Intermediary” has the meaning specified in the UCC.
“Security Agreements” means the US Pledge and Security Agreement and the
Canadian Pledge and Security Agreement.
“Senior Notes” means the Lead Borrower’s 8.875% senior unsecured notes due 2018
issued pursuant to the Senior Notes Indenture.
“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
any other indenture and/or other agreement governing the Senior Notes and all
documentation delivered pursuant thereto.
“Senior Notes Indenture” means the Indenture, dated as of May 26, 2011, by and
among the Lead Borrower, certain Subsidiaries of the Lead Borrower, as
guarantors, and U.S. Bank National Association, as trustee, governing the Senior
Notes.
“Settlement” as defined in Section 2.5(d).
“Settlement Date” as defined in Section 2.5(d).
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or treasurer of the Lead Borrower substantially in the form of Exhibit
L.
“Solvent” means, that as of the date of determination, both (i) (a) the sum of
such Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Initial Business Plan or
with respect to any transaction contemplated or undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances and
by the laws of the jurisdiction where such Credit Party is incorporated, formed
or organized. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that



 
42

 




--------------------------------------------------------------------------------



can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.
“Subject Transaction” as defined in Section 1.4.
“Subordinated Debt” means any unsecured subordinated Debt of any Credit Party
which meets the requirements of Section 6.1(c), other than Debt incurred by a
Credit Party, or for which a Credit Party could remain liable, in accordance
with Section 6.1(b).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that each Permitted Joint Venture shall be deemed not to be a
Subsidiary of the Borrower or its Subsidiaries for all purposes under this
Agreement and the other Credit Documents. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of the Lead Borrower.
“Supermajority Lenders” means those Lenders which would constitute the Requisite
Lenders under, and as defined in, this Agreement, if the reference to “fifty
percent (50.0%)” contained therein were changed to “sixty-six and two-thirds
percent (66⅔%)”.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any swap agreement to the extent that such swap agreement
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swing Loan Lender” means the Administrative Agent, in its capacity as lender of
the Swing Loans.
“Swing Loan Request” means a request for Swing Loans substantially in the form
of Exhibit N.
“Swing Loans” as defined in Section 2.3(a).
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature imposed, levied, collected, withheld
or assessed, by any Governmental Authority including any interest, penalties or
additions thereto and any installments in respect thereof.
“Term Agent” means Jefferies Finance LLC, in its capacity as administrative
agent under the Term Loan Credit Agreement, together with any of its successors
in such capacity.
“Term Credit Agreement” means the Credit and Guaranty Agreement, dated as of May
17, 2013, among the Lead Borrower, certain of its Subsidiaries from time to time
party thereto, the Term Lenders from time to time party thereto, the Term Agent
and the other agents and parties from time to time party thereto (including any
Permitted Refinancing Indebtedness in respect thereof).



 
43

 




--------------------------------------------------------------------------------



“Term Credit Documents” means the “Credit Documents” (or any similarly defined
term) as defined in the Term Credit Agreement.
“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement.
“Term Loans” means the term loans from time to time made under the Term Credit
Agreement.
“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.
“Title Policy” means an ALTA mortgage title insurance policy or an unconditional
commitment therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent.
“Transactions” means, collectively, (a) the transactions to occur pursuant to
the Credit Documents, including (i) the execution and delivery of the Credit
Documents and (ii) the Refinancing and (b) the execution and delivery of the
Term Credit Documents and the initial borrowings thereunder.
“Treasury Regulations” means the United Stated federal income tax regulations
promulgated under the Code.
“Type” means, when referring to an Advance, an Advance maintained as a BA Rate
Loan, a LIBOR Rate Loan, a Canadian Prime Rate Loan, a Domestic Rate Loan or a
US Base Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” as defined in Section 2.11(b).
“Unrestricted” means, when referring to Cash or Cash Equivalents of the Lead
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“Unused Line Fee” as defined in Section 2.25.
“Unused Line Fee Rate” means (i) for each Fiscal Quarter (or, if shorter, for
the period from the Closing Date through June 30, 2013) during which the daily
average Aggregate Exposure for such period exceeds fifty percent (50%) of the
aggregate Revolving Commitments, 0.375%, and (ii) for each Fiscal Quarter (or,
if shorter, for the period from the Closing Date through June 30, 2013) during
which the daily average Aggregate Exposure for such period is less than or equal
to fifty percent (50%) of the aggregate Revolving Commitments, 0.50%.
“US Aggregate Payments” as defined in Section 7.2.
“US Base Rate” means the base commercial lending rate in the United States of
the Administrative Agent as publicly announced to be in effect from time to
time, such rate to be adjusted automatically, without notice, on the effective
date of any change in such rate. This rate of interest is determined from time
to time by the Administrative Agent as a means of pricing some loans to its
customers and is neither tied to any external rate of interest or index nor does
it necessarily reflect the lowest rate of interest actually charged by the
Administrative Agent to any particular class or category of customers of the
Administrative Agent.



 
44

 




--------------------------------------------------------------------------------



“US Base Rate Loans” means an Advance made by the Lenders (including the Swing
Loan Lender) in Dollars to the Canadian Borrowers that bears interest determined
by reference to the Alternate US Base Rate in accordance with the terms hereof.
“US Borrower Revolving Credit Note” as defined in Section 2.1(a).
“US Borrowers” as defined in the preamble to this Agreement.
“US Borrowing Base” means, at any time, as to the US Borrowers, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent pursuant to this Agreement (as such amount may be
adjusted from time to time in accordance with the terms of this Agreement) equal
to:
(a)    Eighty-five percent (85%) of Eligible Receivables of the US Borrowers,
plus
(b)    the least of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory and Eligible Foreign In-Transit US Inventory of the US Borrowers, (ii)
eight-five percent (85%) of the Net Liquidation Value of Eligible Inventory of
the US Borrowers or (iii) an amount equal to the remainder of (x) $20,000,000
minus (y) the amount of Canadian Obligations supported by Eligible Inventory of
the Canadian Borrowers on any date of determination, minus
(c)    Reserves.
“US Cash Management Products and Services” means agreements or other
arrangements entered into with a Lender Counterparty in the Lead Borrower’s or
any of its Subsidiaries’ Ordinary Course that provides any of the following
products or services to any of the US Credit Parties: (a) credit cards; (b)
credit card processing services; (c) debit cards and stored value cards; (d)
purchase cards; (e) ACH transactions; (f) cash management and treasury
management services and products, including controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services; or (g) foreign currency exchange and
foreign currency swaps and hedges. The indebtedness, obligations and liabilities
of any US Credit Party to the provider of any Cash Management Products and
Services (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “US Cash
Management Obligations”) shall be “Obligations” hereunder, Guaranteed
Obligations under the Guaranty and secured obligations under the US Collateral
Documents, as applicable, and otherwise treated as Obligations for purposes of
each of the other Credit Documents.
“US Cash Management Obligations” as defined in the definition of “US Cash
Management Products and Services.”
“US Collateral” means all of the Collateral which is subject or is purported to
be subject to the Liens granted by any of the US Collateral Documents.
“US Collateral Documents” means the US Pledge and Security Agreement, the US
Mortgages, the Landlord Consent and Estoppels, if any, the Landlord Personal
Property Collateral Access Agreements, if any, entered by any US Credit Party,
and all other instruments, documents and agreements delivered by any US Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant and/or confirm to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that US Credit Party
as security for the Obligations.
“US Contributing Guarantors” as defined in Section 7.2.



 
45

 




--------------------------------------------------------------------------------



“US Credit Party” means the Lead Borrower, each other US Borrower and each US
Guarantor.
“US Fair Share” as defined in Section 7.2.
“US Fair Share Contribution Amount” as defined in Section 7.2.
“US Funding Guarantor” as defined in Section 7.2.
“US Guarantor” means (i) with respect to the Obligations of each Borrower and
each other Credit Party, each US Borrower, (ii) each Guarantor listed in
Schedule 1.1(b) as a US Guarantor and (iii) each other Domestic Subsidiary that
becomes a party to the Guaranty. For purposes of the Guaranty, the term “US
Guarantor” as applied to any US Borrower shall refer to such US Borrower as a
guarantor of Obligations incurred by another Credit Party and not to Obligations
directly incurred by such US Borrower in its capacity as a US Borrower
hereunder.
“US Guarantor Subsidiary” means each US Guarantor other than a US Borrower.
“US Hedging Obligations” means any Hedging Obligations owed by a US Credit
Party.
“US Lender” as defined in Section 2.29(c).
“US Letters of Credit” means standby and/or trade letters of credit issued for
the account of a US Borrower pursuant to this Agreement.
“US Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all US Letters of Credit outstanding at such time,
plus (b) the aggregate amount of all drawings under US Letters of Credit for
which the applicable Issuer has not at such time been reimbursed, plus (c)
without duplication, the aggregate amount of all payments made by each Lender to
the applicable Issuer with respect to such Lender’s participation in US Letters
of Credit as provided in Section 2.13 for which the US Borrowers have not at
such time reimbursed the Lenders, whether by way of a Revolving Advance or
otherwise.
“US Mortgages” means any Mortgage entered into by a US Credit Party.
“US Obligations” means all Obligations owing to the Administrative Agent, the
Collateral Agent, any Issuer, the Swing Loan Lender, any Lender or any Lender
Counterparty by any US Borrower.
“US Pledge and Security Agreement” means the US Pledge and Security Agreement to
be executed by each US Credit Party substantially in the form of Exhibit G-1, as
may be amended, supplemented or otherwise modified from time to time.
“US Swing Loan Note” as described in Section 2.3(a).
“US Swing Loans” as defined in Section 2.3(a).
“Value” means, the Dollar Equivalent, as determined by the Administrative Agent
in its Permitted Discretion, with respect to Inventory, of the lower of (a) cost
computed on a first-in first-out basis in accordance with GAAP consistently
applied or (b) market value; provided, that, for purposes of the calculation of
the Borrowing Base, the Value of the Inventory shall not include: (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates.



 
46

 




--------------------------------------------------------------------------------



“Weekly Borrowing Base Period” means any period commencing on the date on which
(x) a Default or an Event of Default shall have occurred and be continuing or
(y) Global Excess Availability shall have been less than the greater of (i) ten
percent (10%) of the lesser of (A) the Maximum Credit at such time and (B) the
Borrowing Base at such time, and (ii) $3,000,000, provided, that, any such
Weekly Borrowing Base Period resulting solely from this clause (y) shall cease
to exist on such date as (b) Global Excess Availability shall have been at least
equal to the greater of (i) ten (10%) of the lesser of (A) the Maximum Credit at
such time and (B) the Borrowing Base at such time, and (ii) $3,000,000 for sixty
(60) consecutive calendar days.
“Xerium Brazil Tax Assessment” means the proposed income tax assessment by the
Federal Revenue Department of the Ministry of Finance of Brazil against Xerium
Technologies Brasil Industria e Comercio S.A., a Brazilian indirect subsidiary
of the Lead Borrower, originally totaling approximately $41,800,000 in taxes,
penalties and interest (subject to currency exchange rates).
“Xerium Canada” as defined in the preamble hereto.
1.2    Accounting Terms.
(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Lead Borrower to the Administrative Agent pursuant to Sections 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of the Fixed Charge Coverage Ratio and the Leverage Ratio shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value.”
(b)    If at any time any change in GAAP or conversion to IFRS (including
without limitation modifications to or issuance of accounting standards under
GAAP which create material changes to the financial statements such as the
proposed lease accounting guidance and conversion to IFRS as described below)
would affect the computation of any ratio, basket, covenant or requirement set
forth in any Credit Document, and either the Lead Borrower or the Requisite
Lenders shall so request, the Administrative Agent and the Lead Borrower shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP or conversion to IFRS; provided that,
until so amended, (i) such ratio, basket, covenant or requirement shall continue
to be computed in accordance with GAAP or the application thereof prior to such
change therein or such conversion to IFRS and (ii) the Lead Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation
(which shall be required to be provided only once) in form and substance
reasonably satisfactory to the Administrative Agent, between calculations of
such covenant made before and after giving effect to such change in GAAP (or
such conversion to IFRS). If the Lead Borrower notifies the Administrative Agent
that it is required to report under IFRS or has elected to do so through an
early adoption policy, “GAAP” shall mean international financial reporting
standards pursuant to IFRS (provided that after such conversion, the Lead
Borrower cannot elect to report under GAAP).
(c)    Notwithstanding anything to the contrary contained in clause (a) above or
the definition of Capitalized Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would
constitute Capitalized Lease Obligations on the date hereof shall be considered
Capitalized Lease



 
47

 




--------------------------------------------------------------------------------



Obligations and all calculations and deliverables under this Agreement or any
other Credit Document shall be made in accordance therewith (provided that all
financial statements delivered to the Administrative Agent in accordance with
the terms of this Agreement after the date of such accounting change shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
1.3    Interpretation, etc.Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
All terms used in the definitions of Inventory, Receivables, Eligible
Receivables and Eligible Inventory, to the extent defined in the UCC as adopted
in the State of New York from time to time, shall have the respective meanings
given therein unless otherwise defined herein; provided, however, all such
terms, to the extent used in the calculation of the Canadian Borrowing Base and
defined in the PPSA, shall have the respective meanings given in the PPSA unless
otherwise defined. Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York.
For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or a PPSA shall include publication under
the Civil Code of Québec, (g) all references to “perfection” of or “perfected”
liens or security interest shall include a reference to an “opposable” or “set
up” lien or security interest as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall include a “right of
compensation”, (i) ”goods” shall include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall include a “mandatary”, (k) ”construction liens” shall include
“legal hypothecs”; (l) ”joint and several” shall include “solidary”; (m) “gross
negligence or wilful misconduct” shall be deemed to be “intentional or gross
fault”; (n) “beneficial ownership” shall include “ownership on behalf of another
as mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”.
1.4    Certain Calculations.
(i)With respect to any period during which a Permitted Acquisition or an Asset
Sale has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with any financial ratios set forth in this Agreement, Adjusted
EBITDA shall be calculated with respect to such period on a pro forma basis
(including (x) pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and
identifiable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under



 
48

 




--------------------------------------------------------------------------------



the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and
applicable interest expense shall be calculated with respect to such period on a
pro rata basis, which pro forma adjustments shall be certified by the chief
financial officer or treasurer of the Lead Borrower and (y) such other
adjustments not addressed in preceding clause (x) in an aggregate amount not to
exceed 10% of the Adjusted EBITDA of the Lead Borrower and its Subsidiaries for
the period of four most recent consecutive Fiscal Quarters for which financial
statements have been delivered in accordance with Section 5.1 (calculated
without giving any effect to pro forma adjustments in accordance with the
foregoing clause (x) or this clause (y)) that are acceptable to the
Administrative Agent) using the historical audited financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of the Lead Borrower and its Subsidiaries
which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
1.Whenever pro forma effect is to be given to any transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.
1.5    Currency Matters. Principal, interest, reimbursement obligations, fees,
and all other amounts payable under this Agreement and the other Credit
Documents to the Secured Parties shall be payable in the currency in which such
Obligations are denominated. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement (including
without limitation, the determination of whether a repayment is required under
Section 2.6), shall be made in Dollars. For the purpose of such calculations,
comparisons, measurements or determinations, amounts denominated in other
currencies shall be converted to the Dollar Equivalent thereof on the date of
calculation, comparison, measurement or determination. If the Administrative
Agent shall receive payment in a currency other that the currency in which the
Obligations are due, whether pursuant to the exercise of control under a
Securities Account Control Agreement or Deposit Account Control Agreement, or as
proceeds or realization of the Collateral or otherwise, then the Administrative
Agent shall be authorized to convert such amounts at the Exchange Rate to the
currencies in which such Obligations are due for application thereto.
SECTION 2.    ADVANCES, PAYMENTS
2.1    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement,
(i)    each Lender, severally and not jointly, agrees to make its Revolving
Commitment Percentage of Revolving Advances in Dollars (which Revolving Advances
shall be repayable in Dollars) to the US Borrowers (on a joint and several
basis) from time to time in amounts requested by the Lead Borrower on behalf of
the US Borrowers up to the aggregate principal amount outstanding for all
Lenders at any time such that (1) the Aggregate Exposure at such time shall not
exceed the Maximum Credit at such time and



 
49

 




--------------------------------------------------------------------------------



(2) the Aggregate US Exposure at such time shall not exceed the US Borrowing
Base at such time, and
(ii)    each Lender, severally and not jointly, agrees to make its Revolving
Commitment Percentage of Revolving Advances in Canadian Dollars or Dollars to
the Canadian Borrowers (on a joint and several basis) (which Revolving Advances
shall be repayable in the currency in which such Revolving Advance was made)
from time to time in amounts requested by the Lead Borrower on behalf of the
Canadian Borrowers up to the aggregate principal amount outstanding for all
Lenders at any time such that (1) the Aggregate Exposure at such time shall not
exceed the Maximum Credit at such time and (2) the Aggregate Canadian Exposure
at such time shall not exceed the lesser of (x) the Canadian Borrowing Base at
such time and (y) the Canadian Revolving Loan Maximum Amount at such time.
All Revolving Advances made by the Lenders to (x) the US Borrowers shall be
Dollar Denominated Advances and (y) the Canadian Borrowers shall be Canadian
Dollar Denominated Advances or Dollar Denominated Advances. Revolving Advances
constituting Dollar Denominated Advances shall be available by way of Domestic
Rate Loans, US Base Rate Loans and LIBOR Rate Loans; and Revolving Advances
constituting Canadian Dollar Denominated Advances shall be available by way of
Canadian Prime Rate Loans and BA Rate Loans. The Revolving Advances made to the
US Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “US Borrower Revolving Credit Note”) substantially in the
form attached hereto as Exhibit A-1. The Revolving Advances made to the Canadian
Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “Canadian Borrower Revolving Credit Note” and, together with
the US Borrower Revolving Credit Note, collectively, the “Revolving Credit
Notes”) substantially in the form attached hereto as Exhibit A-2.
(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
the Administrative Agent at any time and from time to time in the exercise of
its Permitted Discretion. Each Borrower consents to any such increases or
decreases and acknowledges that decreasing the Advance Rates or increasing or
imposing Reserves may limit or restrict Advances or Letters of Credit requested
by the Borrowers. Prior to the occurrence of a Default or an Event of Default,
the Administrative Agent shall provide the Lead Borrower two (2) days prior
notice of its intention to decrease the Advance Rates. The rights of the
Administrative Agent under this subsection are subject to the provisions of
Section 10.5.
2.2    Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for Revolving Advances.
(a)    Subject to clause (b) below in the case of Fixed Rate Loans, the Lead
Borrower on behalf of any Borrower may notify the Administrative Agent prior to
10:00 a.m. on a Business Day of the Lead Borrower’s request to incur, on that
day, a Revolving Advance hereunder, which request shall specify (i) the date of
the proposed borrowing (which shall be a Business Day) and (ii) the Type and
borrowing amount of such Revolving Advance to be borrowed, which amount shall be
in a minimum amount of  $1,000,000 for Dollar Denominated Advances and
Cdn$1,000,000 for Canadian Dollar Denominated Advances and in integral multiples
of $500,000 for Dollar Denominated Advances and Cdn$500,000 for Canadian Dollar
Denominated Advances. Notwithstanding the foregoing, should any amount required
to be paid as interest hereunder, or as fees or other charges under this
Agreement or any other agreement with the Administrative Agent or the Lenders,
or with respect to any other Obligation under this Agreement, become due, same
shall be deemed a request for a Revolving Advance maintained as (i) a Domestic
Rate Loan, if a US Borrower is the obligor with respect to such amount, fee,
charge or other Obligation, or (ii) a Revolving Advance bearing interest based
at the Canadian Prime Rate or the Alternate Base Rate, as applicable, if a



 
50

 




--------------------------------------------------------------------------------



Canadian Borrower is the obligor with respect to such amount, fee, charge or
other Obligation, in each case as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation, and such
request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event the
Lead Borrower on behalf of any Borrower desires to obtain a Fixed Rate Loan for
any Revolving Advance, the Lead Borrower shall provide the Administrative Agent
written notice by no later than 10:00 a.m. on the day which is three (3)
Business Days prior to the date such Fixed Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the Type of borrowing and the amount of such Revolving Advance to be
borrowed, which amount shall be in a minimum amount of $1,000,000 for Dollar
Denominated Advances and Cdn$1,000,000 for Canadian Dollar Denominated Advances
and in integral multiples of $500,000 for Dollar Denominated Advances and
Cdn$500,000 for Canadian Dollar Denominated Advances, and (iii) the duration of
the first Interest Period therefor. Interest Periods for Fixed Rate Loans shall
be for one, three or six months; provided that, if an Interest Period would end
on a day that is not a Business Day, it shall end on the next succeeding
Business Day unless such day falls in the next succeeding calendar month in
which case the Interest Period shall end on the next preceding Business Day. No
Fixed Rate Loan shall be made available to any Borrower during the continuance
of a Default or an Event of Default. After giving effect to each requested Fixed
Rate Loan, including those which are converted from a Base Rate Loan under
Section 2.2(e), there shall not be outstanding more than five (5) Fixed Rate
Loans in the aggregate (or such greater number of Fixed Rate Loans as may be
acceptable to the Administrative Agent).
(c)    Each Interest Period of a Fixed Rate Loan shall commence on the date such
Fixed Rate Loan is made and shall end on such date as the Lead Borrower may
elect as set forth in subsection (b)(iii) above, provided that the exact length
of each Interest Period shall be determined in accordance with the
Administrative Agent’s normal practice and no Interest Period shall end after
the last day of the Revolving Commitment Termination Date.
(d)    The Lead Borrower shall elect the initial Interest Period applicable to a
Fixed Rate Loan by its Funding Notice given to the Administrative Agent pursuant
to Section 2.2(b) or by its notice of conversion given to the Administrative
Agent pursuant to Section 2.2(e), as the case may be. The Lead Borrower shall
elect the duration of each succeeding Interest Period by giving irrevocable
written notice to the Administrative Agent of such duration not later than 10:00
a.m. on the day which is three (3) Business Days prior to the last day of the
then current Interest Period applicable to such Fixed Rate Loan. If the
Administrative Agent does not receive timely notice of the Interest Period
elected by the Lead Borrower, the Lead Borrower shall be deemed to have elected
to convert such Fixed Rate Loan to a Base Rate Loan subject to Section 2.2(e).
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, the Lead Borrower may, on the last Business Day of the then current
Interest Period applicable to any outstanding Fixed Rate Loan, or on any
Business Day with respect to Base Rate Loans, convert any such loan into a loan
of another Type in the same currency and in the same aggregate principal amount
provided that any conversion of a Fixed Rate Loan shall be made only on the last
Business Day of the then current Interest Period applicable to such Fixed Rate
Loan. If the Lead Borrower desires to convert a loan, the Lead Borrower shall
give the Administrative Agent written notice by no later than 10:00 a.m. (i) on
the day which is three (3) Business Days prior to the date on which such
conversion is to occur with respect to a conversion from a Base Rate Loan to a
Fixed Rate Loan, or (ii) on the day which is one (1) Business Day prior to the
date on which such conversion is to occur (which date shall be the last Business
Day of the Interest Period for the applicable Fixed Rate Loan) with respect to a
conversion from a Fixed Rate Loan to a Base Rate



 
51

 




--------------------------------------------------------------------------------



Loan, specifying, in each case, the date of such conversion, the loans to be
converted and if the conversion is to a Fixed Rate Loan, the duration of the
first Interest Period therefor.
(f)    At its option and upon written notice given prior to 10:00 a.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g), prepay the Fixed Rate Loans in whole at any time or
in part from time to time with accrued interest on the principal being prepaid
to the date of such repayment. Such Borrower shall specify the date of
prepayment of Revolving Advances which are Fixed Rate Loans and the amount of
such prepayment. In the event that any prepayment of a Fixed Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify the
Administrative Agent and the Lenders therefor in accordance with Section 2.2(g).
(g)    Each Borrower shall indemnify the Administrative Agent and the Lenders
and hold the Administrative Agent and the Lenders harmless from and against any
and all losses or expenses that the Administrative Agent and the Lenders may
sustain or incur as a consequence of any prepayment or conversion of, prior to
the last day of the applicable Interest Period, any Fixed Rate Loan or failure
by such Borrower to complete a borrowing of, a prepayment of or conversion of or
to a Fixed Rate Loan after a request therefor has been given, including, but not
limited to, any interest payable by the Administrative Agent or the Lenders to
lenders of funds obtained by it in order to make or maintain its Fixed Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
the foregoing sentence submitted by the Administrative Agent or any Lender to
the Lead Borrower shall be conclusive absent manifest error. For the avoidance
of doubt, this Section 2.2(g) does not apply to any Taxes incurred by the
Administrative Agent and the Lenders, which shall exclusively be dealt with in
Section 2.29.
2.3    Swing Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between the Lenders and the
Administrative Agent for administrative convenience, the Administrative Agent,
the Lenders and the Swing Loan Lender agree that in order to facilitate the
administration of this Agreement, the Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (x) to any US Borrower by way of Domestic
Rate Loans (each, a “US Swing Loan” and, collectively, the “US Swing Loans”) and
(y) to any Canadian Borrower by way of US Base Rate Loans or Canadian Prime Rate
Loans (each, a “Canadian Swing Loan” and, collectively, the “Canadian Swing
Loans” and, together with the US Swing Loans, each, a “Swing Loan” and,
collectively, the “Swing Loans”) in each case, as provided for in this Section
2.3 at any time or from time to time after the Closing Date to, but not
including, the Revolving Commitment Termination Date, in an aggregate principal
amount up to but not in excess of the Maximum Swing Loan Advance Amount;
provided that (x) the outstanding aggregate principal amount of all US Swing
Loans outstanding at any time shall not exceed an amount that would cause (1)
the Aggregate Exposure at such time to exceed the Maximum Credit at such time
and (2) the Aggregate US Exposure at such time to exceed the US Borrowing Base
at such time, and (y) the outstanding aggregate principal amount of all Canadian
Swing Loans outstanding at any time shall not exceed an amount that would cause
(1) the Aggregate Exposure at such time to exceed the Maximum Credit at such
time and (2) the Aggregate Canadian Exposure at such time to exceed the lesser
of (A) the Canadian Borrowing Base at such time and (B) the Canadian Revolving
Loan Maximum Amount at such time. All Swing Loans shall be Base Rate Loans only.
The Borrowers may borrow (at the option and election of the Swing Loan Lender),
repay and reborrow (at the option and election of the Swing Loan Lender) Swing
Loans and the Swing Loan Lender may make Swing Loans as provided in this Section
2.3 during the period between Settlement Dates.  All (i) US Swing Loans shall be
evidenced by a secured promissory note (the “US Swing Loan Note”) substantially
in the



 
52

 




--------------------------------------------------------------------------------



form attached hereto as Exhibit A-3 and (ii) Canadian Swing Loans shall be
evidenced by a secured promissory note (the “Canadian Swing Loan Note”)
substantially in the form attached hereto as Exhibit A-4. The Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which the Swing Loan Lender shall thereafter
be obligated to make Swing Loans in the future.Upon either (x) any request by
the Lead Borrower for a Revolving Advance made pursuant to Section 2.2(a) or (y)
the occurrence of any deemed request by the Borrowers for a Revolving Advance
pursuant to the provisions of the last sentence of Section 2.2(a), the Swing
Loan Lender may elect, in its sole discretion, to have such request or deemed
request treated as a request for a Swing Loan, and may advance same day funds to
the Borrowers as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, the Swing Loan Lender may not make Swing Loans if
the Swing Loan Lender has been notified by the Administrative Agent or by the
Requisite Lenders that one or more of the applicable conditions set forth in
Section 3.2 have not been satisfied or the Revolving Commitments have been
terminated for any reason.
(b)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Loan Lender, without recourse or warranty,
an undivided interest and participation in such Swing Loan in proportion to its
Revolving Commitment Percentage. The Swing Loan Lender or the Administrative
Agent may, at any time, require the Lenders to fund such participations by means
of a Settlement as provided for in Section 2.5(d). From and after the date, if
any, on which any Lender is required to fund, and funds, its participation in
any Swing Loans purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender its Revolving Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral thereafter received by the
Administrative Agent in respect of such Swing Loan; provided that no Lender
shall be obligated in any event to make Revolving Advances in an amount in
excess of its Revolving Commitment Amount minus its Participation Commitment
(taking into account any reallocations under Section 2.20) of the Maximum
Undrawn Amount of all outstanding Letters of Credit.
2.4    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place the Administrative Agent or the Lenders, as
applicable, may designate from time to time and, together with any and all other
Obligations of the Borrowers to the Administrative Agent or the Lenders, shall
be charged to the applicable Borrowers’ Account on the Administrative Agent’s
books. The proceeds of each Revolving Advance or Swing Loan requested by the
Lead Borrower on behalf of any Borrower or deemed to have been requested by any
applicable Borrower under Section 2.2(a), 2.5(b) or 2.13 shall, (i) with respect
to requested Revolving Advances, to the extent the applicable Lenders make such
Revolving Advances in accordance with Section 2.2(a), 2.5(b) or 2.13, and with
respect to Swing Loans made upon any request by the Lead Borrower for a
Revolving Advance to the extent that the Swing Loan Lender makes such Swing Loan
in accordance with Section 2.3(b), be made available to the applicable Borrower
on the day so requested by way of credit to the US Borrowers’ operating account
for Dollars or Canadian Dollars, as applicable, at the Administrative Agent or
the Canadian Borrowers’ operating account at the Administrative Agent (or its
applicable Canadian Affiliate, as applicable), or such other bank as the Lead
Borrower may designate following notification to and approval by the
Administrative Agent, in immediately available funds or, (ii) with respect to
Revolving Advances deemed to have been requested by any Borrower or Swing Loans
made upon any deemed request for a Revolving Advance by any Borrower, be
disbursed to the Administrative Agent to be applied to the outstanding
Obligations giving rise to such deemed request. Prior to the Revolving
Commitment Termination Date, the Borrowers may use the Revolving Advances by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.



 
53

 




--------------------------------------------------------------------------------



2.5    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of the applicable Lenders (subject
to any contrary terms of Section 2.20). Each borrowing of Swing Loans shall be
advanced by the Swing Loan Lender alone.
(b)    Promptly after receipt by the Administrative Agent of a request or a
deemed request for a Revolving Advance pursuant to Section 2.2(a) and, with
respect to Revolving Advances, to the extent the Administrative Agent elects not
to provide a Swing Loan or the making of a Swing Loan would result in the
aggregate amount of all outstanding Swing Loans exceeding the maximum amount
permitted under Section 2.3(a), the Administrative Agent shall notify the
Lenders of its receipt of such request specifying the information provided by
the Lead Borrower and the apportionment among the Lenders of the requested
Revolving Advance as determined by the Administrative Agent in accordance with
the terms hereof. Each Lender shall remit the principal amount of each Revolving
Advance to the Administrative Agent such that the Administrative Agent is able
to, and the Administrative Agent shall, to the extent the Lenders have made
funds available to it for such purpose and subject to Sections 3.1 and 3.2, fund
such Revolving Advance to the applicable Borrowers in Dollars (in the case of
Dollar Denominated Advances) or in Canadian Dollars (in the case of Canadian
Dollar Denominated Advances) and immediately available funds at the Payment
Office prior to the close of business, on the applicable borrowing date;
provided that if any Lender fails to remit such funds to the Administrative
Agent in a timely manner, the Administrative Agent may elect in its sole
discretion to fund with its own funds the Revolving Advance of such Lender on
such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.5(c).
(c)    Unless the Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Lender that such Lender will not make the amount
which would constitute its applicable Revolving Commitment Percentage of the
requested Revolving Advance available to the Administrative Agent, the
Administrative Agent may (but shall not be obligated to) assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2.5(b) and may, in reliance upon such assumption, make
available to the applicable Borrowers a corresponding amount. In such event, if
a Lender has not in fact made its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to the Administrative Agent, then the
applicable Lender and the applicable Borrowers severally agree to pay to the
Administrative Agent on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrowers through but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by the
Administrative Agent, times (y) such amount or (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, (ii) in the case of a payment to be made by the US Borrowers, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans and
(iii) in the case of a payment to be made by the Canadian Borrowers, the
Revolving Interest Rate for Revolving Advances that are US Base Rate Loans or
Canadian Prime Rate Loans, as applicable. If such Lender pays its share of the
applicable Revolving Advance to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Revolving Advance. Any payment by the US
Borrowers or the Canadian Borrowers, as applicable, shall be without prejudice
to any claim the US Borrowers or the Canadian Borrowers, as applicable, may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender or the Lead Borrower, as applicable, with respect to any amounts owing
under this paragraph (c) shall be conclusive, in the absence of manifest error.



 
54

 




--------------------------------------------------------------------------------



(d)    The Administrative Agent, on behalf of the Swing Loan Lender, shall
demand settlement (a “Settlement”) of all or any Swing Loans with the Lenders on
at least a weekly basis, or on any more frequent date that the Administrative
Agent elects or that the Swing Loan Lender at its option exercisable for any
reason whatsoever may request, by notifying the Lenders of such requested
Settlement by facsimile, telephonic or electronic transmission no later than
3:00 p.m. on the date of such requested Settlement (the “Settlement Date”).
Subject to any contrary provisions of Section 2.20, each Lender shall transfer
the amount of such Lender’s Revolving Commitment Percentage of the outstanding
principal amount (plus interest accrued thereon to the extent requested by the
Administrative Agent) of the applicable Swing Loan with respect to which
Settlement is requested by the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate not later than
5:00 p.m. on such Settlement Date if requested by the Administrative Agent by
3:00 p.m., otherwise not later than 5:00 p.m. on the next Business Day.
Settlements may occur at any time notwithstanding that the conditions precedent
to making Revolving Advances set forth in Section 3.2 have not been satisfied or
the Revolving Commitments shall have otherwise been terminated at such time. All
amounts so transferred to the Administrative Agent shall be applied against the
amount of outstanding Swing Loans and, when so applied, shall constitute
Revolving Advances of such Lenders accruing interest as the applicable Base Rate
Loan. If any such amount is not transferred to the Administrative Agent by any
Lender on such Settlement Date, the Administrative Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.5(c).
(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under any Requirement of Law,
that each Lender so purchasing a portion of another Lender’s Advances may
exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion,
and the obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
2.6    Maximum Advances and Repayments. On any day on which one or more of the
following conditions shall exist, the applicable Borrowers shall repay on such
day the applicable Advances and/or cash collateralize on such day outstanding
Letters of Credit (in Dollars or Canadian Dollars, as applicable, and pursuant
to cash collateral arrangements reasonably satisfactory to the Administrative
Agent) in such amount as may be required to cause such conditions to cease to
exist on such day:
(a)    the Aggregate Exposure at such time exceeds the Maximum Credit at such
time;



 
55

 




--------------------------------------------------------------------------------



(b)    the Aggregate US Exposure at such time exceeds the US Borrowing Base at
such time;
(c)    the Aggregate Canadian Exposure at such time exceeds the lesser of (i)
the Canadian Borrowing Base at such time and (ii) the Canadian Revolving Loan
Maximum Amount at such time;
(d)    the aggregate outstanding principal amount of Swing Loans at such time
exceeds the Maximum Swing Loan Advance Amount at such time;
(e)    the aggregate Letter of Credit Obligations at such time exceeds
$20,000,000; and/or
(f)    the aggregate Canadian Letter of Credit Obligations at such time exceeds
the Canadian Letter of Credit Limit at such time.
In connection with the foregoing, to the extent applicable, the applicable
Borrowers shall (i) first, repay outstanding Swing Loans, (ii) second, repay
outstanding Revolving Advances, and (iii) third, cash collateralize outstanding
Letters of Credit in such amount as may be required to cause such conditions
giving rise to such mandatory repayment and/or cash collateralization
requirement to cease to exist on such day.
2.7    Manner and Repayment of Advances. (a)    The Revolving Advances and Swing
Loans shall be due and payable in full on the Revolving Commitment Termination
Date subject to earlier prepayment or repayment as herein provided.
Notwithstanding the foregoing, all Revolving Advances and Swing Loans shall be
subject to earlier repayment upon (x) acceleration upon the occurrence of an
Event of Default under this Agreement or (y) termination of the Revolving
Commitments. Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Advances shall be applied, first to the
outstanding Swing Loans and next, pro rata according to the applicable Revolving
Commitment Percentages of the Lenders, to the applicable outstanding Revolving
Advances (subject to any contrary provisions of Section 2.20).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by the Administrative Agent on the date received by the
Administrative Agent. The Administrative Agent shall conditionally credit the
Borrowers’ Account for each item of payment on the next Business Day after the
Business Day on which such item of payment is received by the Administrative
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”). The
Administrative Agent is not, however, required to credit the applicable
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to the Administrative Agent, and the Administrative Agent may charge the
applicable Borrowers’ Account for the amount of any item of payment which is
returned, for any reason whatsoever, to the Administrative Agent, unpaid.
Subject to the foregoing, the Borrowers agree that for purposes of computing the
interest charges under this Agreement, each item of payment received by the
Administrative Agent shall be deemed applied by the Administrative Agent on
account of the Obligations on its respective Application Date. The Borrowers
further agree that there is a monthly float charge payable to the Administrative
Agent, for the Administrative Agent’s sole benefit, in an amount equal to (y)
the face amount of all items of payment received during the prior month
(including items of payment received by the Administrative Agent as a wire
transfer or electronic depository check) multiplied by (z) the Revolving
Interest Rate with respect to applicable Base Rate Loans for one (1) Business
Day.



 
56

 




--------------------------------------------------------------------------------



(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the other Credit Documents shall be made to the Administrative
Agent at the Payment Office not later than 1:00 p.m. on the due date therefor in
immediately available funds and in the currency in which such Advance or other
amount is denominated hereunder. The Administrative Agent shall have the right
to effectuate payment on any and all Obligations due and owing hereunder by
charging the applicable Borrowers’ Account or by making Revolving Advances as
provided in Section 2.2.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim.
(e)    At any time during a Cash Dominion Period and except as otherwise
provided with respect to Defaulting Lenders:


(i)    all payments remitted to the Administrative Agent by any US Credit Party
and all proceeds of US Collateral received by the Administrative Agent shall be
applied to the US Obligations as follows (it being understood that in the event
that any Lender, as opposed to the Administrative Agent, receives such payment
or proceeds from any source other than the Administrative Agent, such Lender
shall remit such payment or proceeds, as applicable to the Administrative Agent
for application to the US Obligations as provided in this Agreement): first, to
the US Obligations consisting of costs and expenses (including attorneys’ fees
and expenses) incurred by the Administrative Agent and the Collateral Agent in
connection with this Agreement or any other Credit Document and to the principal
and interest of Advances made to the US Borrowers (including US Swing Loans) by
the Administrative Agent and not reimbursed by the Lenders until paid in full;
second, pro rata to interest due to the Lenders upon any of the Advances made to
the US Borrowers and to the US Obligations consisting of costs and expenses
(including attorneys’ fees and expenses) incurred by the Lenders in connection
with (and to the extent payable or reimbursable to the Lenders under) this
Agreement or any other Credit Document according to their respective Revolving
Commitment Percentages thereof until paid in full; third, pro rata to fees due
to the Administrative Agent and the Lenders in connection with this Agreement or
any other Credit Document according to their respective Revolving Commitment
Percentages thereof until paid in full; fourth, to the principal of the US Swing
Loans made by the Swing Loan Lender; fifth, pro rata to the principal of the
Revolving Advances made to the US Borrowers by each Lender according to their
respective Revolving Commitment Percentages thereof and, after an Event of
Default pursuant to Section 8.1(f) or (g) or if requested by the Administrative
Agent or the Requisite Lenders after the occurrence of any other Event of
Default, on a pro rata basis, to furnish to the Administrative Agent cash
collateral in an amount not less than one hundred five (105%) percent of the
Maximum Undrawn Amount of all US Letters of Credit, such cash collateral
arrangements to be in form and substance reasonably satisfactory to the
Administrative Agent until paid in full; sixth, to pay any of the Canadian
Obligations in the manner provided in clause (e)(ii) below until paid in full
(other than Canadian Cash Management Obligations and Canadian Hedging
Obligations); seventh, pro rata to any US Cash Management Obligations or any US
Hedging Obligations until paid in full; eighth, pro rata to any Canadian Cash
Management Obligations and Canadian Hedging Obligations in the manner provided
in clause (e)(ii) below until paid in full; ninth, pro rata to any other
Obligations until paid in full; and tenth, any remaining amounts to the
Administrative Borrower on behalf of the Borrowers.



 
57

 




--------------------------------------------------------------------------------



(ii)    all payments remitted to the Administrative Agent by any Canadian Credit
Party and, to the extent provided in clause (e)(i) above, any US Credit Party
and all proceeds of Canadian Collateral and, to the extent provided in clause
(e)(i) above, US Collateral received by the Administrative Agent shall be
applied to the Canadian Obligations as follows (it being understood that in the
event that any Lender, as opposed to the Administrative Agent, receives such
payment or proceeds from any source other than the Administrative Agent, such
Lender shall remit such payment or proceeds, as applicable to the Administrative
Agent for application to the Canadian Obligations as provided in this
Agreement): first, to the Canadian Obligations consisting of costs and expenses
(including attorneys’ fees and expenses) incurred by the Administrative Agent
and the Collateral Agent in connection with this Agreement or any other Credit
Document and to the principal and interest of the Advances made to the Canadian
Borrowers (including Canadian Swing Loans) by the Administrative Agent and not
reimbursed by Lenders until paid in full; second, pro rata to interest due to
the Lenders upon any of the Advances made to the Canadian Borrowers and to the
Canadian Obligations consisting of costs and expenses (including attorneys’ fees
and expenses) incurred by Lenders in connection with (and to the extent payable
or reimbursable to the Lenders under) this Agreement or any other Credit
Document according to their respective Revolving Commitment Percentages thereof
until paid in full; third, pro rata to fees due to the Administrative Agent and
the Lenders in connection with this Agreement or any other Credit Document
according to their respective Revolving Commitment Percentages thereof until
paid in full; fourth, to the principal of the Canadian Swing Loans made by the
Swing Loan Lender; fifth, pro rata to the principal of the Revolving Advances
made to the Canadian Borrowers made by each Lender according to their respective
Revolving Commitment Percentages thereof and, after an Event of Default pursuant
to Section 8.1(f) or (g) or if requested by the Administrative Agent or
Requisite Lenders after the occurrence of any other Event of Default, on a pro
rata basis, to furnish to the Administrative Agent cash collateral in an amount
not less than one hundred five (105%) percent of the Maximum Undrawn Amount of
all Canadian Letters of Credit, such cash collateral arrangements to be in form
and substance reasonably satisfactory to the Administrative Agent until paid in
full; sixth, pro rata to any Canadian Cash Management Obligations or any
Canadian Hedging Obligations until paid in full; seventh, pro rata to any other
Canadian Obligations until paid in full; and eighth, any remaining amounts to
the Lead Borrower on behalf of the Borrowers.
(iii)    If any deficiency shall arise, the applicable Credit Parties shall
remain liable to the Administrative Agent and the Lenders therefor. If it is
determined by an authority of competent jurisdiction that a disposition by the
Administrative Agent did not occur in a commercially reasonably manner, the
Administrative Agent may obtain a deficiency judgment for the difference between
the amount of the Obligation and the amount that a commercially reasonable sale
would have yielded. The Administrative Agent will not be considered to have
offered to retain the Collateral in satisfaction of the Obligations unless the
Administrative Agent has entered into a written agreement with the Credit Party
to that effect.
Notwithstanding the foregoing, amounts received from any Credit Party that is
not an ECP shall not be applied to any Excluded Swap Obligations owing to any
Lender Counterparty (it being understood, that in the event that any amount is
applied to Obligations other than Excluded Swap Obligations as a result of this
sentence, the Administrative Agent shall make such adjustments as it determines
are appropriate to distributions pursuant to this Section 2.7 from amounts
received from ECP’s to ensure, as nearly as possible,



 
58

 




--------------------------------------------------------------------------------



that the proportional aggregate recoveries with respect to Obligations described
in above paragraphs of this Section 2.7 by Lender Counterparties that are the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 2.7.


2.8    [Reserved].
2.9    Statement of Account. The Administrative Agent shall maintain, in
accordance with its customary procedures, a separate sub-loan account for the US
Borrowers and the Canadian Borrowers and by applicable currency (collectively,
the “Borrowers’ Account”) in the name of the US Borrowers and the Canadian
Borrowers, in which shall be recorded separately the date and amount of each
Advance made by the Administrative Agent and the Lenders and the date and amount
of each payment in respect thereof; provided, however, the failure by the
Administrative Agent to record the date and amount of any Advance shall not
adversely affect the Administrative Agent or any Lender. Each month the
Administrative Agent shall send to the Lead Borrower a statement showing the
accounting for the Advances made, payments made or credited in respect thereof,
and other transactions between the Administrative Agent, the Lenders and each
Borrower during such month. The monthly statements shall be deemed correct and
binding upon each Borrower in the absence of manifest error and shall constitute
an account stated between the Lenders and the Borrowers unless the
Administrative Agent receives a written statement of the Lead Borrower’s
specific exceptions thereto within thirty (30) days after such statement is
received by the Lead Borrower. The records of the Administrative Agent with
respect to the Borrowers’ Account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
2.10    Letters of Credit.
(a)    Subject to the terms and conditions hereof, (i) at the request of the
Lead Borrower on behalf of a US Borrower, the Administrative Agent agrees to
cause the applicable Issuer to issue, and such Issuer agrees to issue, for the
joint and several account of the US Borrowers one or more US Letters of Credit
denominated in Dollars, Canadian Dollars, Euros, Australian Dollars or another
currency acceptable to such Issuer in its sole discretion, for the ratable risk
of each Lender according to its Revolving Commitment Percentage, containing
terms and conditions acceptable to the Administrative Agent and such Issuer and
(ii) at the request of the Lead Borrower on behalf of a Canadian Borrower, the
Administrative Agent agrees to cause the applicable Issuer to issue, and such
Issuer agrees to issue, for the joint and several account of the Canadian
Borrowers one or more Canadian Letters of Credit denominated in Dollars or
Canadian Dollars, for the ratable risk of each Lender according to its Revolving
Commitment Percentage, containing terms and conditions acceptable to the
Administrative Agent and such Issuer; provided, however, that, no Issuer will be
required to issue any (v) Letters of Credit to the extent that the Dollar
Equivalent of the face amount of such Letters of Credit would cause the
Aggregate Exposure to exceed the Maximum Credit at such time, (w) Letters of
Credit to the extent that the Dollar Equivalent of the face amount thereof would
exceed $20,000,000, (x) US Letters of Credit to the extent that the Dollar
Equivalent of the face amount of such US Letters of Credit would cause the
Aggregate US Exposure to exceed the US Borrowing Base at such time, (y) Canadian
Letters of Credit to the extent that the Dollar Equivalent of the face amount of
such Canadian Letters of Credit would cause the Aggregate Canadian Exposure to
exceed the lesser of (I) the Canadian Borrowing Base at such time and (II)
Canadian Revolving Loan Maximum Amount at such time, and (z) Canadian Letters of
Credit to the extent that the Dollar Equivalent of the face amount thereof would
exceed the Canadian Letter of Credit Limit. All disbursements or payments
related to US Letters of Credit issued for the account of the US Borrowers shall
be deemed to be Domestic Rate Loans consisting of Revolving Advances (subject to
Section 2.13(b)) and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans. All disbursements or payments related to Canadian Letters
of Credit issued for the account of



 
59

 




--------------------------------------------------------------------------------



the Canadian Borrowers shall be deemed to be Canadian Prime Rate Loans or US
Base Rate Loans, according to the applicable currency, consisting of Revolving
Advances and shall bear interest at the Canadian Prime Rate or the US Base Rate,
as applicable. Letters of Credit that have not been drawn upon shall not bear
interest (but fees shall accrue in respect of outstanding Letters of Credit as
provided in Section 2.24).
(b)    Notwithstanding any provision of this Agreement, no Issuer shall be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuer from issuing any Letter of Credit, or any
Requirement of Law applicable to such Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuer shall prohibit, or request that such Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuer with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such Issuer
is not otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon such Issuer any unreimbursed loss, cost or
expense which was not applicable on the date of this Agreement, and which such
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of such Issuer applicable to letters
of credit generally.
2.11    Issuance of Letters of Credit.
(a)    The Lead Borrower, on behalf of any Borrower, may request the applicable
Issuer to issue or cause the issuance of a Letter of Credit by delivering to
such Issuer, with a copy to the Administrative Agent at the Payment Office prior
to 10:00 a.m., at least five (5) Business Days prior to the proposed date of
issuance (or such shorter period of time as may be acceptable to such Issuer),
such Issuer’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of the Administrative Agent and such
Issuer; and such other certificates, documents and other papers and information
as the Administrative Agent or such Issuer may reasonably request. No Issuer
shall issue any requested Letter of Credit if such Issuer has received notice
from the Administrative Agent or any Lender that one or more of the applicable
conditions set forth in Section 3.2 have not been satisfied or the commitments
of the Lenders to make Revolving Advances hereunder have been terminated for any
reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
issuance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than five (5) Business Days prior to the
Revolving Commitment Termination Date. Each standby Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce at the time a
Letter of Credit is issued (the “UCP”) or the International Standby Practices
(International Chamber of Commerce Publication Number 590) (the “ISP98 Rules”),
or any subsequent revision thereof at the time a standby Letter of Credit is
issued, as determined by Issuer, and each trade Letter of Credit shall be
subject to the UCP. In addition, no trade Letter of Credit may permit the
presentation of an ocean bill of lading that includes a condition that the
original bill of lading is not required to claim the goods shipped thereunder.
(c)    The Administrative Agent shall use its reasonable efforts to notify
Lenders of the request by the Lead Borrower for a Letter of Credit hereunder.
2.12    Requirements For Issuance of Letters of Credit.



 
60

 




--------------------------------------------------------------------------------



(a)    The Lead Borrower shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If the Administrative Agent is not the Issuer of any Letter of Credit,
the Lead Borrower shall authorize and direct such Issuer to deliver to the
Administrative Agent all instruments, documents, and other writings and property
received by the Issuer pursuant to the Letter of Credit and to accept and rely
upon the Administrative Agent’s instructions and agreements with respect to all
matters arising in connection with the applicable Letter of Credit and the
application therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by an Issuer under this Agreement, each Borrower hereby appoints such
Issuer, or its designee, as its attorney, with full power and authority if an
Event of Default shall have occurred: (i) to sign and/or endorse such Borrower’s
name upon any warehouse or other receipts, and acceptances; (ii) to sign such
Borrower’s name on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department or the Canadian Borders Services Agency, as
applicable (“Customs”), in the name of such Borrower or such Issuer or such
Issuer’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower for such purpose; and (iv) to complete in
such Borrower’s name or Issuer’s name, or in the name of such Issuer’s designee,
any order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither the Administrative Agent,
any Issuer nor their attorneys will be liable for any acts or omissions nor for
any error of judgment or mistakes of fact or law, except for the Administrative
Agent’s, such Issuer’s or their respective attorney’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power, being coupled with an interest,
is irrevocable as long as any Letters of Credit remain outstanding.
2.13    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable Issuer a participation in each such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage of the Maximum Undrawn Amount of such Letter of Credit (as in effect
from time to time) and the amount of such drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuer will promptly notify
the Administrative Agent and the Lead Borrower. Regardless of whether the Lead
Borrower shall have received such notice, the US Borrowers (in the case of a US
Letter of Credit) and the Canadian Borrowers (in the case of a Canadian Letter
of Credit) shall joint and severally reimburse (such obligation to reimburse the
applicable Issuer shall sometimes be referred to as a “Reimbursement
Obligation”) the applicable Issuer prior to 12:00 Noon, on each date that an
amount is paid by such Issuer under any Letter of Credit (each such date, a
“Drawing Date”) in an amount equal to the amount so paid by such Issuer. In the
event the applicable Borrowers fail to reimburse the applicable Issuer for the
full amount of any drawing under any Letter of Credit by 12:00 Noon, on the
Drawing Date, such Issuer will promptly notify the Administrative Agent and each
Lender thereof, and the applicable Borrowers shall be automatically deemed to
have requested that a Revolving Advance maintained as an applicable Base Rate
Loan be made by the Lenders, as applicable, to be disbursed on the Drawing Date
under such Letter of Credit (which Revolving Advance, in the case of a US Letter
of Credit denominated in a currency other than Dollars, shall be in an aggregate
principal amount equal to the Dollar Equivalent of the applicable Reimbursement
Obligation), and the Lenders shall be unconditionally obligated to fund such
Revolving Advance (whether or not the conditions specified in Section 3.2 are
then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.13(c). Any notice given by an Issuer pursuant to this Section 2.13(b) may be
oral



 
61

 




--------------------------------------------------------------------------------



if promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.
(c)    Each Lender shall upon any notice pursuant to Section 2.13(b) make
available to the applicable Issuer through the Administrative Agent at the
Payment Office an amount in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.20) of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.13(d)) each be deemed to have made a Revolving Advance maintained as a
Base Rate Loan to the applicable Borrowers in that amount. If any Lender so
notified fails to make available to the Administrative Agent, for the benefit of
the applicable Issuer, the amount of such Lender’s Revolving Commitment
Percentage of such amount by 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate or one month CDOR Rate, as applicable,
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Revolving Advances maintained as Base
Rate Loans on and after the fourth (4th) day following the Drawing Date. The
Administrative Agent and the applicable Issuer will promptly give notice of the
occurrence of the Drawing Date, but failure of the Administrative Agent or such
Issuer to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligations under this Section 2.13(c); provided that such
Lender shall not be obligated to pay interest as provided in Section 2.13(c)(i)
and (ii) until and commencing from the date of receipt of notice from the
Administrative Agent or such Issuer of a drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Base Rate Loan to the applicable Borrowers in
whole or in part as contemplated by Section 2.13(b), because of the applicable
Borrowers’ failure to satisfy the conditions set forth in Section 3.2 (other
than any notice requirements) or for any other reason, the applicable Borrowers
shall be deemed to have incurred from the Administrative Agent a borrowing (each
a “Letter of Credit Borrowing”) in the amount of such drawing (or, in the case
of a drawing under a US Letter of Credit denominated in a currency other than
Dollars, the Dollar Equivalent of such drawing). Such Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum applicable to a Revolving Advance maintained as a
Base Rate Loan. Each applicable Lender’s payment to the Administrative Agent
pursuant to Section 2.13(c) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Lender in satisfaction of its Participation
Commitment in respect of the applicable Letter of Credit under this Section
2.13.
(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) the Issuer ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (y) no Letter of Credit issued or created hereunder
remains outstanding and uncancelled; and (z) all Persons (other than the
Borrowers) have been fully reimbursed for all payments made under or relating to
the Letters of Credit.
2.14    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by the Administrative Agent for the account
of the applicable Issuer of immediately available funds from the applicable
Borrowers (i) in reimbursement of any payment made by such Issuer or the
Administrative Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to the Administrative Agent or (ii) in payment
of interest on such a payment made by such Issuer or the Administrative Agent
under such a Letter of Credit, the Administrative Agent will pay to each Lender,
in the same funds as those received by the Administrative



 
62

 




--------------------------------------------------------------------------------



Agent, the amount of such Lender’s Revolving Commitment Percentage of such
funds, except the Administrative Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Administrative Agent
(and, to the extent that any of the other Lender(s) have funded any portion such
Defaulting Lender’s Participation Advance in accordance with the provisions of
Section 2.20, the Administrative Agent will pay over to such Non-Defaulting
funding Lenders a pro rata portion of the funds so withheld from such Defaulting
Lender).
(b)    If any Issuer or the Administrative Agent is required at any time to
return to any Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding pursuant to an Insolvency Event, any
portion of the payments made by the Borrowers to any Issuer or the
Administrative Agent pursuant to Section 2.14(a) in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each Lender shall,
on demand of the Administrative Agent forthwith return to such Issuer or the
Administrative Agent the amount of its Revolving Commitment Percentage of any
amounts so returned by such Issuer or the Administrative Agent plus interest at
the Federal Funds Effective Rate or one month CDOR Rate, as applicable.
2.15    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by the applicable Issuer’s interpretations of
any Letter of Credit issued on behalf of such Borrower and by such Issuer’s
written regulations and customary practices relating to letters of credit,
though the Issuer’s interpretations may be different from such Borrower’s own.
In the event of a conflict between the Letter of Credit Application and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), no Issuer shall
be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Lead Borrower or any other Borrower’s instructions
or those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
2.16    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the applicable Issuer shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.17    Nature of Participation and Reimbursement Obligations. The obligation of
each Lender in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Borrowers to reimburse the applicable Issuer upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.17
under all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against any Issuer, the
Administrative Agent, any Borrower or any Lender, as the case may be, or any
other Person for any reason whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the



 
63

 




--------------------------------------------------------------------------------



making of a Revolving Advance, it being acknowledged that such conditions are
not required for the making of a Letter of Credit Borrowing and the obligation
of the Lenders to make Participation Advances under Section 2.13;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower, the
Administrative Agent, any Issuer or any Lender against the beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, cross-claim, defense or other right which any Borrower, the
Administrative Agent, any Issuer or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or assignee of the proceeds thereof (or any Persons for whom any such transferee
or assignee may be acting), any Issuer, the Administrative Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the applicable Issuer or
any of such Issuer’s Affiliates has been notified thereof;
(vi)    payment by any Issuer under any Letter of Credit against presentation of
a demand, draft or certificate or other document which is forged or does not
fully comply with the terms of such Letter of Credit (provided that the
foregoing shall not excuse such Issuer from any obligation under the terms of
any applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by any Issuer or any of such Issuer’s Affiliates to issue
any Letter of Credit in the form requested by the Lead Borrower, unless the
Administrative Agent and such Issuer have each received written notice from the
Lead Borrower of such failure within three (3) Business Days after such Issuer
shall have furnished the Administrative Agent and the Lead Borrower a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any other Credit Document by any party
hereto or thereto;



 
64

 




--------------------------------------------------------------------------------



(xi)    the occurrence or continuance of an Insolvency Event with respect to any
Borrower or any Guarantor;
(xii)    the fact that a Default or Event of Default shall have occurred and be
continuing;
(xiii)    the fact that the Revolving Commitment Termination Date shall have
occurred or this Agreement or the obligations of the Lenders to make Advances
have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.18    Liability for Acts and Omissions.
(a)    As between the Borrowers and each Issuer, the Administrative Agent and
the Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuer
shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if such Issuer or any of its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuer, including any Governmental Acts,
and none of the above shall affect or impair, or prevent the vesting of, any of
the Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve any Issuer from liability for such Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall any Issuer
or any Issuer’s Affiliates be liable to any Borrower for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, each Issuer and each of
its Affiliates: (i) may rely on any oral or other communication believed in good
faith by each Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of



 
65

 




--------------------------------------------------------------------------------



wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by such Issuer or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuer or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a steamship agent or carrier or any document or instrument
of like import (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any Issuer under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put such Issuer
under any resulting liability to any Borrower, the Administrative Agent or any
Lender.
2.19    Use of Proceeds.
(a)    The Borrowers shall apply the proceeds of Advances and use the Letters of
Credit to (i) provide for their working capital and general corporate needs and
(ii) in the case of Advances, reimburse drawings under Letters of Credit.
(b)    Without limiting the generality of Section 2.19(a), neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the other Credit Documents as a Borrower or a
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances or any Letters of Credit, directly or indirectly, for any purpose in
violation of any Requirement of Law.
2.20    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.20 so long as such Lender is
a Defaulting Lender.
(b)    Except as otherwise expressly provided for in this Section 2.20,
Revolving Advances shall be made pro rata from the Lenders which are not
Defaulting Lenders based on their respective Revolving Commitment Percentages,
and no Revolving Commitment Percentage of any Lender or any pro rata share of
any Revolving Advances required to be advanced by any Lender shall be increased
as a result of any Lender being a Defaulting Lender. Amounts received in respect
of principal of any Type of Revolving Advance shall be applied to reduce such
Type of Revolving Advance of each Lender (other than a Defaulting Lender) in
accordance with their Revolving Commitment Percentages; provided, that, the
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by the Administrative Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any



 
66

 




--------------------------------------------------------------------------------



payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by the
Administrative Agent. The Administrative Agent may hold and, in its discretion,
re-lend to a Borrower the amount of such payments received or retained by it for
the account of such Defaulting Lender.
(i)    fees pursuant to Section 2.25 shall cease to accrue in favor of such
Defaulting Lender;
(ii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
(or drawings under any Letter of Credit for which the applicable Issuer has not
been reimbursed) are outstanding or exist at the time any such Lender becomes a
Defaulting Lender, then:
(A)    the Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among the applicable Non-Defaulting Lenders in proportion
to the respective Revolving Commitment Percentages of such Non-Defaulting
Lenders to the extent (but only to the extent) that (x) such reallocation does
not cause the aggregate sum of outstanding Revolving Advances made by any such
Non-Defaulting Lender plus such Lender’s reallocated Participation Commitment in
the outstanding Swing Loans plus such Lender’s reallocated Participation
Commitment in the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit to exceed the Revolving Commitment Amount of any such Non-Defaulting
Lender, and (y) no Default or Event of Default has occurred and is continuing at
such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay any
outstanding Swing Loans that cannot be reallocated, and (y) second, cash
collateralize for the benefit of each Issuer the applicable Borrowers’
obligations corresponding to such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit issued for the account of
such Borrower (after giving effect to any partial reallocation pursuant to
clause (A) above) in accordance with Section 2.24(b) for so long as such
Obligations are outstanding;
(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all
applicable Letters of Credit pursuant to clause (B) above, the applicable
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.24(b) with respect to such Defaulting Lender’s Revolving
Commitment Percentage of Maximum Undrawn Amount of all Letters of Credit during
the period such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit are cash collateralized;
(D)    if the Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all applicable Letters of Credit is reallocated pursuant to
clause (A) above, then the fees payable to the applicable Lenders pursuant to
Section 2.25 shall be adjusted and reallocated to the Non-Defaulting Lenders in
accordance with such reallocation;
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all applicable Letters of Credit is
neither reallocated nor cash collateralized pursuant to clause (A) or (B) above,
then, without prejudice to any rights or remedies of any Issuer or any Lender
hereunder, all applicable Letter of Credit Fees payable under Section 2.25 with
respect to such Defaulting Lender’s Revolving Commitment Percentage of the
Maximum Undrawn Amount of all applicable Letters of Credit shall be payable to
the respective Issuer (and not to such Defaulting Lender)



 
67

 




--------------------------------------------------------------------------------



until (and then only to the extent that) such Revolving Participation Commitment
in the Maximum Undrawn Amount of all applicable Letters of Credit is reallocated
and/or cash collateralized; and
(iii)    so long as any Lender is a Defaulting Lender, the Swing Loan Lender
shall not be required to fund any Swing Loans and no Issuer shall be required to
issue, amend or increase any Letter of Credit, unless such Issuer is satisfied
that the related exposure and the Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all applicable Letters of Credit and all Swing
Loans (after giving effect to any such issuance, amendment, increase or funding)
will be fully allocated to the Non-Defaulting Lenders and/or cash collateral for
such Letters of Credit will be provided by the applicable Borrowers in
accordance with clauses (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among the Non-Defaulting Lenders in a manner consistent with Section
2.20(b)(iii)(A) (and such Defaulting Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Credit Documents, and all
amendments, waivers and other modifications of this Agreement and the other
Credit Documents may be made without regard to a Defaulting Lender and, for
purposes of the definition of “Requisite Lenders”, a Defaulting Lender shall not
be deemed to be a Lender, to have any outstanding Advances or a Revolving
Commitment Percentage; provided, that this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in clauses (i), (ii), (iii), (iv), (v), (vi) or (ix) of
Section 10.5(b).
(d)    Other than as expressly set forth in this Section 2.20, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent and the Lenders) and the other parties hereto shall remain
unchanged. Nothing in this Section 2.20 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the other Credit
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, the Administrative Agent or any Lender may have against any
Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)    In the event that the Administrative Agent, the Lead Borrower, the Swing
Loan Lender and the Issuers agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent will so notify the parties hereto, and the
Participation Commitments of the Lenders (including such cured Defaulting
Lender) of the Swing Loans and the Maximum Undrawn Amount of all outstanding
applicable Letters of Credit shall be reallocated to reflect the inclusion of
such Lender’s Revolving Commitment, and on such date such Lender shall purchase
at par such of the applicable Revolving Advances of the other applicable Lenders
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such applicable Revolving Advances in accordance with its
Revolving Commitment Percentage.
(f)    If the Swing Loan Lender or any Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Loan Lender
shall not be required to fund any Swing Loans and no Issuer shall be required to
issue, amend or increase any Letter of Credit, unless the Swing Loan Lender or
such Issuer, as the case may be, shall have entered into arrangements with the
Borrowers or such Lender, satisfactory to the Swing Loan Lender or such Issuer,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.



 
68

 




--------------------------------------------------------------------------------



2.21    Payment of Obligations. The Administrative Agent may charge to the
applicable Borrowers’ Account as a Revolving Advance or at the discretion of the
Swing Loan Lender, as a Swing Loan (i) all payments with respect to any of the
respective US Obligations or Canadian Obligations, as the case may be, required
hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 10.2 and 10.3) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), subject to any grace periods
hereunder, and all amounts so charged shall be added to the US Obligations or
the Canadian Obligations, as applicable, and shall be secured by the applicable
Borrower’s Collateral. To the extent Revolving Advances are not actually funded
by the other Lenders in respect of any such amounts so charged, all such amounts
so charged shall be deemed to be Revolving Advances made by and owing to the
Administrative Agent, and the Administrative Agent shall be entitled to all
rights (including accrual of interest) and remedies of a Lender under this
Agreement and the other Credit Documents with respect to such Revolving
Advances.
2.22    Increase in Maximum Credit.
(a)    Increase Requests. The Lead Borrower may make one or more requests, in
writing, at any time prior to the Revolving Commitment Termination Date, to
request that the Maximum Credit be increased (“Revolving Commitment Increase”)
by (1) one or more of the current Lenders increasing their Revolving Commitment
Amount (any current Lender which elects to increase its Revolving Commitment
Amount shall be referred to as an “Increasing Lender”) or (2) one or more new
lenders (each a “Additional Lender”) joining this Agreement and providing a
Revolving Commitment Amount hereunder; provided, that the aggregate amount of
all Revolving Commitments provided pursuant to Revolving Commitment Increases
shall not exceed $15,000,000; provided, further that any such Revolving
Commitment Increase must be in a minimum amount of at least $5,000,000 (or such
lesser amount which shall be approved by the Administrative Agent) and in
integral multiples of $1,000,000 in excess thereof.
(b)    General. A Revolving Commitment Increase will:
(i)    only become effective if:
(A)    the Lead Borrower shall have given the Administrative Agent at least five
(5) Business Days’ notice of its intention to effect a Revolving Commitment
Increase and the desired amount of such Revolving Commitment Increase;
(B)    the conditions precedent to a Credit Extension set forth in Section 3.2
(except for Section 3.2(a)(i) to the extent inapplicable) are satisfied as of
the date of such Revolving Commitment Increase;
(C)    as of the date of such Revolving Commitment Increase and immediately
after giving effect thereto, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of the date of such Increase to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;



 
69

 




--------------------------------------------------------------------------------



(D)    as of the date of such Revolving Commitment Increase and immediately
after giving effect thereto, no event shall have occurred and be continuing or
would result from the consummation of such Revolving Commitment Increase that
would constitute an Event of Default or a Default;
(E)    if requested by the Administrative Agent, Organizational Documents of the
Credit Parties, resolutions (or equivalent authorization) of each Credit Party’s
board of directors (or equivalent body) or shareholders (or equivalent), as
applicable, approving such Revolving Commitment Increase and an opinion of
counsel to the Credit Parties in form and substance and from counsel reasonably
satisfactory to the Administrative Agent and addressed to the Administrative
Agent, the Collateral Agent and the Lenders and addressing such matters as the
Administrative Agent may reasonably request shall be delivered to the
Administrative Agent;
(ii)    be secured by the Collateral on a pari passu basis with the other
Revolving Advances, rank pari passu in right of payment with the other Revolving
Advances, and be guaranteed to the same extent as the other Revolving Advances;
(iii)    (A) have the same maturity date as the Revolving Commitment Termination
Date for the existing Revolving Advances, (B) have the same Applicable Margins
as the Revolving Advances and (C) otherwise be on the exact same terms and
pursuant to the exact same documentation applicable to the Revolving Advances.
(c)    Procedures. • Each Increasing Lender shall confirm its agreement to
increase its Revolving Commitment Amount pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and each Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase. No Lender shall be obligated to provide any
Revolving Commitment Increase unless it so agrees in its sole discretion. Any
Additional Lender shall be subject to the approval of the Administrative Agent,
the Swing Loan Lender and each Issuer. Any increase in the Maximum Credit shall
be effected pursuant to an amendment to this Agreement (each such amendment a
“Revolving Commitment Increase Amendment”) and, as appropriate, the other Credit
Documents, executed by the Borrowers, each Additional Lender, if any, and the
Administrative Agent. Any such Commitment Increase Amendment may, without the
consent of any other Lenders, effect such amendments to any Credit Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.22. Each such Revolving Commitment
Increase Amendment and all other documentation in respect of such Revolving
Commitment Increase shall be reasonably satisfactory to the Administrative
Agent.
(i)    The Administrative Agent and the Lead Borrower shall determine the
effective date of such Revolving Commitment Increase (the “Revolving Commitment
Increase Effective Date”). The Administrative Agent shall promptly notify the
Lead Borrower and the Lenders of the final allocation of such Revolving
Commitment Increase and the Revolving Commitment Increase Effective Date. On
each Revolving Commitment Increase Effective Date, each Lender or Additional
Lender which is providing a Revolving Commitment Amount shall become a “Lender”
for all purposes of this Agreement and the other Credit Documents.
(ii)    On the Revolving Commitment Increase Effective Date, (i) the Borrowers
shall repay all Revolving Advances then outstanding, subject to the Borrowers’
obligations



 
70

 




--------------------------------------------------------------------------------



under Sections 2.28 or 2.29; provided that subject to the other conditions of
this Agreement, the Lead Borrower may request new Revolving Advances on such
date and (ii) the Revolving Commitment Percentages of all of the Lenders holding
a Revolving Commitment (including each Increasing Lender and/or Additional
Lender) shall be recalculated such that each such Lender’s Revolving Commitment
Percentage is equal to (x) the Revolving Commitment Amount of such Lender
divided by (y) the aggregate of the Revolving Commitment Amounts of all Lenders.
Each of the Lenders shall participate in any new Revolving Advances made on or
after such date in accordance with their respective Revolving Commitment
Percentages after giving effect to the increase in the Maximum Credit and
recalculation of the Revolving Commitment Percentages contemplated by this
Section 2.22.
(iii)    On the Revolving Commitment Increase Effective Date, each Increasing
Lender shall be deemed to have purchased an additional/increased participation
in, and each Additional Lender will be deemed to have purchased a new
participation in, each then outstanding Letter of Credit and each drawing
thereunder and each then outstanding Swing Loan in an amount equal to such
Lender’s Revolving Commitment Percentage (as calculated pursuant to Section
2.22(b)) of the Maximum Undrawn Amount of each such Letter of Credit (as in
effect from time to time) and the amount of each drawing and of each such Swing
Loan, respectively. As necessary to effectuate the foregoing, each existing
Lender holding a Revolving Commitment Percentage that is not an Increasing
Lender shall be deemed to have sold to each applicable Increasing Lender and/or
Additional Lender, as necessary, a portion of such existing Lender’s
participations in such outstanding Letters of Credit and drawings and such
outstanding Swing Loans such that, after giving effect to all such purchases and
sales, each Lender holding a Revolving Commitment (including each Increasing
Lender and/or Additional Lender) shall hold a participation in all Letters of
Credit (and drawings thereunder) and all Swing Lines in accordance with their
respective Revolving Commitment Percentages (as calculated pursuant to Section
2.22(b) above).


(iv)    Nothing set forth in Section 10.5 or any pro rata payment provisions in
Section 2.14 shall be interpreted as restricting or prohibiting any aspect of
the transactions contemplated by this Section 2.21.


(d)    Use of Proceeds of Facility Increase. The proceeds of any Revolving
Commitment Increase may be used as specified in Section 2.19.
(e)    At the time of any provision of any Revolving Commitment Increase
pursuant to this Section 2.21, all Dollar thresholds included in any
determination made with respect to Global Excess Availability shall be increased
automatically in an amount equal to the percentage by which the Revolving
Commitment Increase increases the Maximum Credit.
2.23    Interest. Interest on Advances shall be payable in arrears on the first
day of each Fiscal Quarter with respect to Base Rate Loans and, with respect to
Fixed Rate Loans, at (a) the end of each Interest Period, and (b) for Fixed Rate
Loans with an Interest Period in excess of three months, at the end of each
three month period during such Interest Period; provided, that all accrued and
unpaid interest shall be due and payable on the Revolving Commitment Termination
Date (or any earlier termination of this Agreement or the Revolving
Commitments). Interest charges shall be computed on the actual principal amount
of Advances outstanding during the applicable period at a rate per annum equal
to (i) with respect to Revolving Advances, the applicable Revolving Interest
Rate and (ii) with respect to Swing Loans, the Revolving Interest Rate for
applicable Base Rate Loans. Except as expressly provided otherwise in this
Agreement, any



 
71

 




--------------------------------------------------------------------------------



Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for applicable Base Rate Loans, subject
to the provision of the final sentence of this Section 2.23 regarding the
Default Rate. Whenever, subsequent to the date of this Agreement, the Alternate
US Base Rate, the US Base Rate or the Canadian Prime Rate is increased or
decreased, the Revolving Interest Rate for Base Rate Loans shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the US Alternate Base Rate or the Canadian Prime Rate or US Base
Rate, as applicable, during the time such change or changes remain in effect.
The LIBOR Rate shall be adjusted with respect to Fixed Rate Loans without notice
or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default under Section 8.1(a), 8.1(f) or 8.1(g), and during the continuation
thereof, (i) the Advances other than Fixed Rate Loans shall bear interest at the
applicable Revolving Interest Rate for Base Rate Loans plus two (2.00%) percent
per annum and (ii) Fixed Rate Loans shall bear interest at the Revolving
Interest Rate for Fixed Rate Loans plus two (2.00%) percent per annum (as
applicable, the “Default Rate”).
2.24    Letter of Credit Fees.
(a)    The applicable Borrowers shall pay (x) to the Administrative Agent, for
the ratable benefit of the Lenders, fees for their respective US Letters of
Credit or Canadian Letters of Credit for the period from and excluding the date
of issuance of same to and including the date of expiration or termination,
equal to the Dollar Equivalent of the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of Fixed Rate Loans, such fees to be calculated with respect
to US Letters of Credit and Canadian Letters of Credit (other than any such
Letters of Credit denominated in Canadian Dollars), on the basis of a 360-day
year for the actual number of days elapsed and with respect to US Letters of
Credit and Canadian Letters of Credit denominated in Canadian Dollars, on the
basis of a 365-day (or 366-day, as applicable) year for the actual number of
days elapsed, and to be payable quarterly in arrears on the first day of each
Fiscal Quarter and on the first day on or after the termination of the Revolving
Commitments on which no Letters of Credit remain outstanding, and (y) to each
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum
(calculated on a basis consistent with preceding clause (x)) times the Dollar
Equivalent of the average daily face amount of each outstanding Letter of Credit
issued by such Issuer for the period from and excluding the date of issuance of
same to and including the date of expiration or termination, and to be payable
at the same times as the fees set forth in preceding clause (x) (all of the
foregoing fees, the “Letter of Credit Fees”). In addition, the applicable
Borrowers shall pay to the Administrative Agent, for the benefit of each Issuer,
any and all administrative, issuance, amendment, payment and negotiation charges
with respect to US Letters of Credit or Canadian Letters of Credit, as
applicable, issued by such Issuer and all fees and expenses as agreed upon by
such Issuer and the Lead Borrower in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder, all such charges, fees
and expenses, if any, to be payable on demand. All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the respective Issuer’s prevailing charges for that type of
transaction. Upon and after the occurrence of an Event of Default under Section
8.1(a), 8.1(f) or (g), and during the continuation thereof, the Letter of Credit
Fees described in clause (x) of this Section 2.24(a) shall be increased by an
additional two percent (2.00%) per annum.
(b)    At any time following the occurrence of an Event of Default, at the
option of the Administrative Agent or at the direction of Requisite Lenders (or,
in the case of any Event of Default under Section 8.1(f) or (g), immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or on the Revolving
Commitment Termination Date



 
72

 




--------------------------------------------------------------------------------



or any other termination of this Agreement or the Revolving Commitments, (i) the
US Borrowers will cause cash to be deposited and maintained in an account with
the Administrative Agent, as cash collateral, in an amount equal to one hundred
and five percent (105%) of the Maximum Undrawn Amount of all outstanding US
Letters of Credit, and (ii) the Canadian Borrowers will cause cash to be
deposited and maintained in an account with the Administrative Agent as cash
collateral, in an amount equal to one hundred and five percent (105%) of the
Maximum Undrawn Amount of all outstanding Canadian Letters of Credit, and each
Borrower hereby irrevocably authorizes the Administrative Agent, in its sole
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of such Borrower’s Receivables or other Collateral or out of any other
funds of such Borrower coming into any Lender’s possession at any time in
accordance with the terms of this Agreement. The Administrative Agent may, in
its discretion, invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which the Administrative Agent and the Lead
Borrower mutually agree (or, in the absence of such agreement, as the
Administrative Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or the Administrative Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 2.24(b) as a non-interest
bearing account and in such case the Administrative Agent shall have no
obligation (and the Borrowers hereby waive any claim) under Article 9 of the UCC
or under any other Requirement of Law to pay interest on such cash collateral
being held by the Administrative Agent. No Borrower may withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all US Obligations or Canadian
Obligations, as applicable; (y) expiration of all US Letters of Credit or
Canadian Letters of Credit, as applicable; and (z) termination of this
Agreement. The Borrowers hereby assign, pledge and grant to the Administrative
Agent, for its benefit and the ratable benefit of each Issuer, the Swing Loan
Lender, the Lenders and each other Secured Party, a continuing security interest
in and to and Lien on any such cash collateral and any right, title and interest
of the Borrowers in any deposit account, securities account or investment
account into which such cash collateral may be deposited from time to time to
secure the US Obligations or Canadian Obligations, as applicable, specifically
including all Obligations with respect to any Letters of Credit. The Borrowers
agree that upon the coming due of any Reimbursement Obligations (or any other
Obligations, including Obligations for Letter of Credit Fees) with respect to
the Letters of Credit, the Administrative Agent may use such cash collateral to
pay and satisfy such Obligations.
2.25    Unused Line Fee. The US Borrowers shall pay to the Administrative Agent,
for the pro rata benefit of the Lenders (other than any Defaulting Lender), a
fee equal to the Unused Line Fee Rate multiplied by the amount by which the
Maximum Credit exceeds the Dollar Equivalent of the average principal balance of
the outstanding Revolving Advances (excluding, for the avoidance of doubt, any
Swing Loans) and Letter of Credit Obligations during the immediately preceding
Fiscal Quarter (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding (such fee, the “Unused
Line Fee”). Such fee shall be calculated based on the actual number of days
elapsed over a 360-day year and payable quarterly in arrears, on the first day
of each Fiscal Quarter and on the Revolving Commitment Termination Date (or any
earlier termination of this Agreement or the Revolving Commitments).
2.26    Computation of Interest and Fees.
(a)    Interest and fees hereunder with respect to Canadian Prime Rate Loans, US
Base Rate Loans and BA Rate Loans shall be computed on the basis of a 365 day
(or 366 day, as applicable) year for the actual number of days elapsed. Interest
with respect to US Domestic Rate Loans and LIBOR Loans and all other fees (other
than as provided in Section 2.24(a)), interest and all other amounts chargeable
under this Agreement or the other Credit Documents shall be computed on the
basis of a 360 day year for the actual



 
73

 




--------------------------------------------------------------------------------



number of days elapsed. If any payment to be made hereunder becomes due and
payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the Revolving Interest Rate for Base Rate Loans during such
extension.
(b)    For purposes of the Interest Act (Canada): (i) whenever any interest or
fee under this Agreement is calculated on the basis of a period of time other
than a calendar year, such rate used in such calculation, when expressed as an
annual rate, is equivalent to (x) such rate, multiplied by (y) the actual number
of days in the calendar year in which the period for which such interest or fee
is calculated ends, and divided by (z) the number of days in such period of
time; (ii) the principle of deemed reinvestment of interest shall not apply to
any interest calculation under this Agreement; and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
2.27    Basis for Determining Interest Rate Inadequate or Unfair. In the event
that the Administrative Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate or CDOR
Rate applicable pursuant to Section 2.2 for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Base Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any Fixed Rate Loan has been made
impracticable or unlawful by compliance by the Administrative Agent or such
Lender in good faith with any Requirement of Law or any interpretation or
application thereof by any Governmental Authority or with any request or
directive of any such Governmental Authority (whether or not having the force of
law),
then the Administrative Agent shall give the Lead Borrower prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested Fixed Rate Loan shall be made as a Base Rate Loan, unless the Lead
Borrower shall notify the Administrative Agent no later than 10:00 a.m. two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of Fixed Rate
Loan, if any, (ii) any Base Rate Loan or Fixed Rate Loan which was to have been
converted to an affected type of Fixed Rate Loan shall be continued as or
converted into a Base Rate Loan, or, if the Lead Borrower shall notify the
Administrative Agent, no later than 10:00 a.m. two (2) Business Days prior to
the proposed conversion, shall be maintained as an unaffected type of Fixed Rate
Loan, if any, and (iii) any outstanding affected Fixed Rate Loans shall be
converted into a Base Rate Loan, or, if the Lead Borrower shall notify the
Administrative Agent, no later than 10:00 a.m. two (2) Business Days prior to
the last Business Day of the then current Interest Period applicable to such
affected Fixed Rate Loan, shall be converted into an unaffected type of Fixed
Rate Loan, if any, on the last Business Day of the then current Interest Period
for such affected Fixed Rate Loans (or sooner, if any Lender cannot continue to
lawfully maintain such affected Fixed Rate Loan). Until such notice has been
withdrawn, the Lenders shall have no obligation to make an affected type of
Fixed Rate Loan or maintain outstanding affected Fixed Rate Loans and no
Borrower shall have the right to convert a Base Rate Loan or an unaffected type
of Fixed Rate Loan into an affected type of Fixed Rate Loan.
2.28    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.29 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender or any Issuer shall determine (which
determination shall, absent manifest error, be final and conclusive and



 
74

 




--------------------------------------------------------------------------------



binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Lender or such Issuer with any guideline,
request or directive issued or made after the date hereof by any central bank or
other Governmental or quasi-Governmental Authority (whether or not having the
force of law) (each of the foregoing, a “Change in Law”): (i) subjects such
Lender (or its applicable lending office) or such Issuer to any additional Tax
(other than an Excluded Tax) with respect to this Agreement or any of the other
Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) or such Issuer of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender or
such Issuer (other than any such reserve or other requirements with respect to
LIBOR Rate Loans); or (iii) imposes any other condition on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
Relevant Interbank Market; and the result of any of the foregoing is to increase
the cost to such Lender or such Issuer of agreeing to make, making, converting
to, continuing or maintaining Advances or Letters of Credit hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Borrowers
shall promptly pay to such Lender or such Issuer, as applicable, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender or such Issuer, as applicable,
in its sole discretion shall determine) as may be necessary to compensate such
Lender or such Issuer for any such increased cost or reduction in amounts
received or receivable hereunder; provided, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. Such Lender or such Issuer, as applicable, shall deliver to
the Lead Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender or such Issuer under this Section 2.28(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. The obligations of the Borrowers pursuant to this Section
2.28(a) and Section 2.28(b) shall survive the termination of this Agreement and
the payment of all amounts hereunder. For the avoidance of doubt, this Section
2.28(a) shall not apply to the extent that any loss, liability or cost is
compensated for by an increased payment under Section 2.29(b) or to the extent
that such loss, liability or cost is an Excluded Tax.
(b)    Capital Adequacy Adjustment. In the event that any Lender or any Issuer
shall have determined that the adoption, effectiveness, phase in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) or any
Issuer with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or such Issuer or any corporation
controlling such Lender or such Issuer as a consequence of, or with reference
to, such Lender’s Advances, or participations therein or in any Letter of Credit
or other obligations hereunder with respect to the Revolving Commitments (or
related Obligations) to a level below that which such Lender or such Issuer



 
75

 




--------------------------------------------------------------------------------



or such controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such Issuer or such controlling
corporation with regard to capital adequacy), then from time to time, within
five (5) Business Days after receipt by the Lead Borrower from such Lender or
such Issuer of the statement referred to in the next sentence, the Borrowers
shall pay to such Lender or such Issuer such additional amount or amounts as
will compensate such Lender or such Issuer or such controlling corporation on an
after tax basis for such reduction. Such Lender or such Issuer, as applicable,
shall deliver to the Lead Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Lender or such Issuer under this Section
2.28(b), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
2.29    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by any Credit Party or
any other Person hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax (other than any Excluded Taxes) imposed,
levied, collected, withheld or assessed by any Governmental Authority or by any
federation or organization of which such Governmental Authority is a member at
the time of payment (such Taxes, “Indemnified Taxes”).
(b)    Withholding of Taxes. If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any Tax from any sum
paid or payable by any Credit Party or any other Person to the Administrative
Agent, any Issuer or any Lender under any of the Credit Documents: (i) the Lead
Borrower shall notify the Administrative Agent of any such requirement or any
change in any such requirement as soon as the Lead Borrower becomes aware of it;
(ii) the Borrowers shall pay to the appropriate taxing or other authority any
such Tax before the date on which penalties attach thereto and such payment
shall be made (if the liability to pay is imposed on any Credit Party) for its
own account or (if that liability is imposed on the Administrative Agent, such
Issuer or such Lender, as the case may be) on behalf of and in the name of the
Administrative Agent, such Issuer or such Lender; (iii) subject to Section
2.29(c), the sum payable by such Credit Party or Person in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, (including deductions, withholdings or payments applicable to
additional sums payable under this Section 2.29(b)) the Administrative Agent,
such Issuer or such Lender, as the case may be, receives on the date due a net
sum equal to what it would have received had no such deduction, withholding or
payment been required or made in respect of Indemnified Taxes; and (iv) within
thirty (30) days after paying any sum from which it is required by law to make
any deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, each Credit
Party shall deliver to the Administrative Agent evidence satisfactory to the
Administrative Agent of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other Governmental Authority. Each
Credit Party shall indemnify the Administrative Agent, each Issuer and each
Lender, within ten (10) days after written demand therefor, which demand shall
identify in reasonable detail the nature and amount of such Indemnified Taxes
(and provide such other evidence thereof as has been received by the
Administrative Agent, such Issuer or such Lender, as the case may be), for the
full amount of any Indemnified Taxes paid by the Administrative Agent, such
Issuer or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of such Credit Party hereunder and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to a Credit Party by a Lender, by
an



 
76

 




--------------------------------------------------------------------------------



Issuer or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuer, as applicable, shall be conclusive absent manifest error.
(c)    Withholding Tax Documentation and Other Information. (I) Each Lender,
each Issuer or the Administrative Agent shall deliver to the Lead Borrower and
to the Administrative Agent, whenever reasonably requested in writing by the
Lead Borrower or the Administrative Agent, such properly completed and duly
executed documentation prescribed by applicable Laws and such other reasonably
requested information as will permit the Lead Borrower or the Administrative
Agent, as the case may be, (A) to determine whether or not payments made
hereunder or under any other Credit Document are subject to deduction,
withholding, or backup withholding of United States federal income tax or
Canadian withholding tax, (B) to determine, if applicable, the required rate of
withholding or deduction and (C) to establish the entitlement of such Lender,
such Issuer or the Administrative Agent to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender, such Issuer or the Administrative Agent pursuant to any Credit Document
or otherwise to establish the status of such Lender, such Issuer or the
Administrative Agent for withholding tax purposes in an applicable jurisdiction.
Without limiting the generality of the foregoing, each Lender and each Issuer
that is not a “United States person” (as such term is defined in section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to the Administrative Agent for transmission to the Lead
Borrower, on or prior to the Closing Date (in the case of each Lender and each
Issuer listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Commitment Transfer Supplement pursuant to which it becomes a
Lender or an Issuer (in the case of each other Lender or other Issuer), and at
such other times as may be necessary in the determination of the Lead Borrower
or the Administrative Agent (each in the reasonable exercise of its discretion),
(i) two original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or
any successor forms), properly completed and duly executed by such Lender or
such Issuer, and such other documentation required under the Code and reasonably
requested by the Lead Borrower to establish that such Lender or such Issuer is
qualified for an exemption from or reduction in United States federal
withholding tax with respect to any payments to such Lender or such Issuer of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender or such Issuer is not a “bank” or other Person
described in section 881(c)(3) of the Code and cannot deliver Internal Revenue
Service Form W-8ECI pursuant to clause (i) above, two original copies of a
Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender or such Issuer, and such other documentation required
under the Code and reasonably requested by the Lead Borrower to establish that
such Lender or such Issuer is qualified for an exemption from or reduction in
United States federal withholding tax with respect to any payments to such
Lender or such Issuer of principal, interest, fees or other amounts payable
under any of the Credit Documents. Each Lender and each Issuer that is a “United
States person” (as such term is defined in section 7701(a)(30) of the Code) for
U.S. federal income tax purposes (a “US Lender”) and is listed on the signature
pages hereof on the Closing Date shall deliver to the Administrative Agent for
transmission to the Lead Borrower, on or prior to the Closing Date, two original
copies of Internal Revenue Service Form W-9, and each other US Lender (other
than US Lenders described in Treasury Regulations section
1.6049-4(c)(1)(ii)(A)(1)) shall deliver to the Administrative Agent for
transmission to the Lead Borrower, on or prior to the date of the Commitment
Transfer Supplement pursuant to which it becomes a Lender or an Issuer, two
original copies of Internal Revenue Service Form W-9. Each US Lender shall
deliver to the Administrative Agent for transmission to the Lead Borrower, at
such times as may be necessary in the determination of the Lead Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), such
other form or forms, certificates or documentation, including two original
copies of Internal Revenue Service Form W-9, as reasonably requested by the
Administrative Agent or the Lead Borrower in writing to confirm or establish
that such Lender is not subject to deduction, withholding, or backup withholding
of United States federal income tax with respect to any payments to such Lender
or such Issuer



 
77

 




--------------------------------------------------------------------------------



of principal, interest, fees or other amounts payable under any of the Credit
Documents. Each Lender and each Issuer required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.29(c) hereby agrees, from time to
time after the initial delivery by such Lender or such Issuer of such forms,
certificates or other evidence, whenever a (i) lapse in time or (ii) change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that, in the case of (i), only upon the
reasonable written request of the Lead Borrower or the Administrative Agent, and
in the case of (ii), upon the occurrence of such change in circumstances, such
Lender or such Issuer, as the case may be, shall promptly deliver to the
Administrative Agent for transmission to the Lead Borrower two new original
copies of Internal Revenue Service Form W-8BEN or W-8ECI, or two original copies
of a Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), or two new original copies of
Internal Revenue Service Form W-9, as the case may be, properly completed and
duly executed by such Lender or such Issuer, and such other documentation
required under the Code and reasonably requested by the Lead Borrower in writing
to confirm or establish that such Lender or such Issuer qualifies for an
exemption from or reduction in United States federal withholding tax with
respect to payments to such Lender or such Issuer under the Credit Documents, or
notify the Administrative Agent and the Lead Borrower of its inability to
deliver any such forms, certificates or other evidence. Notwithstanding anything
to the contrary in this Section 2.29(c), no Lender, Issuer or Administrative
Agent shall be required to deliver any documentation that it is not legally
eligible to deliver.
(II)    If a payment made to a Lender, as Issuer or the Administrative Agent
under any Credit Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender, such Issuer or the Administrative Agent were to
fail to comply with the applicable reporting requirements of FATCA, such Lender,
such Issuer or the Administrative Agent shall deliver to the Lead Borrower and
the Administrative Agent at the time or times prescribed by applicable law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Lead Borrower or the
Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender, such Issuer or the Administrative Agent has or
has not complied with such Lender’s, such Issuer’s or the Administrative Agent’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.29(c)(II),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(d)    Certain Documents. If any Tax was not correctly or legally asserted, the
relevant Lender(s) or Issuer(s) shall, upon any Credit Party’s reasonable
request and at the expense of such Credit Party, provide such documents to the
Credit Party to enable the Credit Party to contest such Tax pursuant to
appropriate proceedings then available to the relevant Lender(s) or Issuer(s)
(so long as providing such documents shall not, in the good faith determination
of the relevant Lender(s) or Issuer(s) result in any liability to the relevant
Lender(s) or Issuer(s) and doing so is otherwise permitted under applicable law
as determined by the relevant Lender(s) or Issuer(s)).
(e)    Withholdings for Certain Taxes. The provisions of Sections 2.29(a), (b),
(c) and (d) shall, in addition to all other deductions and withholdings on
account of any Taxes, also apply to deductions and withholdings that are to be
made by a Credit Party with respect to any sums payable under the Credit
Documents that constitute deemed distributions by a Credit Party. As among the
Credit Parties on the one hand and the Administrative Agent, the Issuers and the
Lenders on the other hand, the Credit Parties shall be responsible for, and
effect, the payment of these deductions and withholdings and indemnify the



 
78

 




--------------------------------------------------------------------------------



Administrative Agent, the Issuers and the Lenders against any sums paid or
damages incurred as a result of being required to make the respective payments;
Section 2.29(b) shall in such event apply, mutatis mutandis.
2.30    Obligation to Mitigate. Each Lender and each Issuer agrees that, as
promptly as practicable after the officer of such Lender or Issuer, as
applicable, responsible for administering its Revolving Commitments becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender or Issuer to become an Affected Lender or that would entitle
such Lender or Issuer to receive payments under Sections 2.27, 2.28 or 2.29, it
will, to the extent not inconsistent with the internal policies of such Lender
or Issuer and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund, maintain or participate in its Advances or
Letters of Credit through another office of such Lender or Issuer, as
applicable, or (b) take such other measures as such Lender or Issuer may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender or Issuer to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender or Issuer
pursuant to Section 2.27, 2.28 or 2.29 would be materially reduced and if, as
determined by such Lender or Issuer in its sole discretion, the making, issuing,
funding, maintaining of or participation in, such Advances or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Advances, such Letters of
Credit or the interests of such Lender or Issuer; provided, such Lender or
Issuer will not be obligated to utilize such other office pursuant to this
Section 2.30 unless the Lead Borrower agrees to pay all incremental expenses
incurred by such Lender or Issuer as a result of utilizing such other office as
described in clause (a) above. A certificate as to the amount of any such
expenses payable by the Lead Borrower pursuant to this Section 2.30 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender or Issuer, as applicable, to the Lead Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.
2.31    Tax Refund. If a Credit Party pays any additional amount under Section
2.29(b) and the relevant Lender (or the Administrative Agent, as the case may
be) determines in its sole discretion that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 2.29(b), to the extent
that it can do so without prejudice to the retention of such refund, pay such
amount, net of all reasonable out-of-pocket expenses of such Lender (or
Administrative Agent, as the case may be) to the Credit Party; provided,
however, that such Credit Party, upon the request of such Lender or Agent,
agrees to repay the amount paid over to such Credit Party to such Lender or
Agent (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) within fifteen (15) days of such Lender’s or
Administrative Agent’s request in the event that such Lender or Administrative
Agent is required, pursuant to a request from the relevant Governmental
Authority, to repay that refund. Nothing herein contained shall interfere with
the right of any Lender (or the Administrative Agent, as the case may be) to
arrange its affairs in whatever manner it thinks fit and, in particular, no
Lender (or the Administrative Agent, as the case may be) shall be under any
obligation to claim a refund or to disclose or make available its tax returns or
other details of its affairs. Any amount to be paid by a Lender pursuant to this
Section 2.31 shall be made promptly on the date of receipt of the relevant
refund by such Lender (or the Administrative Agent, as the case may be).
2.32    Removal or Replacement of a Lender. If any Lender (an “Affected Lender”)
(a) makes demand upon the Borrowers for (or if the Borrowers are otherwise
required to pay) amounts pursuant to Sections 2.27, 2.28 or 2.29, (b) is a
Defaulting Lender, or (c) denies any consent requested by the Administrative
Agent pursuant to Section 10.5 for which the consent of all Lenders (or all
affected Lenders) is required, the Lead Borrower may, within twenty (20) days of
receipt of such demand, notice (or the occurrence of such other event causing
the Borrowers to be required to pay such compensation or causing Section 2.27 to
be applicable), or such Lender becoming a Defaulting Lender or denial of a
request by the Administrative Agent pursuant to Section 10.5, as the case may
be, by notice (a “Replacement Notice”) in



 
79

 




--------------------------------------------------------------------------------



writing to the Administrative Agent and such Affected Lender (i) request the
Affected Lender to cooperate with the Lead Borrower in obtaining a replacement
Lender satisfactory to the Administrative Agent and the Lead Borrower (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage, as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by the Administrative Agent (not to be unreasonably withheld). If any
satisfactory Replacement Lender shall be obtained pursuant to the foregoing
clause (iii), and/or if any one or more of the non-Affected Lenders shall agree
to acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage, then such Affected Lender shall assign, in accordance
with Section 10.6, all of its Advances and its Revolving Commitment Percentage,
and other rights and obligations under this Agreement and the other Credit
Documents to such Replacement Lender or non-Affected Lenders, as the case may
be, in exchange for payment of the principal amount so assigned and all interest
and fees accrued on the amount so assigned, plus all other Obligations then due
and payable to the Affected Lender.
2.33    Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any other Credit
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under this Agreement or under any other
Credit Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which judgment is given. For this purpose “rate
of exchange” means the rate at which the Administrative Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practices. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Administrative Agent of the
amount due, the Borrowers will, on the date of receipt by the Administrative
Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by the Administrative Agent on such date is the amount in the
Judgment Currency which when converted at the rate of exchange prevailing on the
date of receipt by the Administrative Agent is the amount then due under this
Agreement or such other Credit Document in the Currency Due. If the amount of
the Currency Due which the Administrative Agent is so able to purchase is less
than the amount of the Currency Due originally due to it, the Borrowers shall
indemnify and save the Administrative Agent and the Lenders harmless from and
against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Credit Documents, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by Administrative Agent or the Lenders
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any other Credit Document or under any judgment or order.
SECTION 3.    CONDITIONS PRECEDENT
3.1    Conditions to Closing Date. The obligation of each Lender, each Issuer
and the Swing Loan Lender to make Credit Extensions hereunder on the Closing
Date is, in addition to the conditions specified in Sections 3.2, subject at the
time of or concurrent with the making of such Credit Extensions, the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions:
(a)    Credit Documents. The Administrative Agent shall have received sufficient
copies of each Credit Document to be executed by the appropriate Credit Party on
the Closing Date and delivered by each applicable Credit Party for each Lender
(which may be delivered by facsimile or other electronic means for the purposes
of satisfying this Section 3.1(a) on the Closing Date, with signed originals to
be



 
80

 




--------------------------------------------------------------------------------



delivered promptly thereafter) and such Credit Documents shall be in form and
substance satisfactory to the Borrower and its counsel and the Administrative
Agent and its counsel.
(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent: (i) a
copy of each Organizational Document of each Credit Party, as applicable, and,
to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Credit Party executing the Credit Documents to which it is a party; (iii)
resolutions of the board of directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; and (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation, each dated a recent date prior to
the Closing Date.
(c)    Closing Date Certificate. The Administrative Agent shall have received a
Closing Date Certificate, dated the Closing Date and signed by an Authorized
Officer of the Lead Borrower.
(d)    No Liabilities. Neither the Lead Borrower nor any of its Subsidiaries has
any contingent liability or liability for taxes, long term lease or unusual
forward or long term commitment that is not reflected in the audited financial
statements delivered pursuant to Section 3.1(f) for Fiscal Year 2012 or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Lead Borrower and its Subsidiaries taken as a whole.
(e)    Refinancing of Existing Credit Agreements. (i) All obligations under the
Existing Credit Agreement shall have been repaid in full, (ii) the Existing
Credit Agreement and all other Credit Documents (as defined therein) and all
commitments (if any) thereunder shall be unconditionally and irrevocably
canceled and terminated, (iii) all guarantees and Liens thereunder shall be
terminated and released on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent and (iv) the Administrative Agent shall
have received a payoff letter duly executed and delivered by the Lead Borrower,
the other Credit Parties thereto and each of the existing agents under the
Existing Credit Agreement or other evidence of such termination, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.
(f)    Financial Statements; Business Plan. The Lenders shall have received from
the Lead Borrower (i) the audited consolidated balance sheets of the Lead
Borrower and its Subsidiaries as of December 31, 2012 for the Fiscal Year then
ended and the related consolidated statements of income, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries for such Fiscal Year,
together with a report thereon of Ernst & Young LLP, which financial statements
and report shall be in form and substance reasonably satisfactory to the
Administrative Agent and (ii) the unaudited consolidated balance sheets of the
Lead Borrower and its Subsidiaries as of March 31, 2013 for the Fiscal Quarter
then ended and the related consolidated statements of income, stockholders’
equity and cash flows of the Lead Borrower and its Subsidiaries for such Fiscal
Quarter.
(g)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material necessary Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the



 
81

 




--------------------------------------------------------------------------------



foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
(h)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the Lead Borrower dated the Closing
Date and addressed to the Administrative Agent and the Lenders.
(i)    Personal Property Collateral. In order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
security interest in the personal property Collateral, the Collateral Agent
shall have received:
(i)    evidence reasonably satisfactory to the Collateral Agent of the
compliance by each Credit Party of their obligations under the Security
Agreements and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, PPSA financing statements (or
equivalent filings), other securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);
(ii)    (A) the originals of certificates representing the shares of Capital
Stock pledged pursuant to the Security Agreements and the other Collateral
Documents, together with an original of an undated stock power for each such
certificate executed in blank by a duly Authorized Officer of the pledgor
thereof (if and to the extent permitted by the applicable Requirements of Law
and subject to the provisions of the relevant Collateral Document), and (B)
originals of each promissory note (if any) pledged to the Collateral Agent
pursuant to the Security Agreements and the other Collateral Documents endorsed
in blank (or, if and to the extent permitted by the applicable law and subject
to the provisions of the relevant Collateral Document, accompanied by an
executed transfer form in blank) by the pledgor thereof;
(iii)    a completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of the Lead Borrower, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to the Collateral Agent, of all effective UCC and PPSA
financing statements (or equivalent filings) made with respect to any personal,
real or mixed property of any Credit Party in the jurisdictions specified in the
Collateral Questionnaire, together with copies of all such filings disclosed by
such search, and (B) UCC and PPSA termination statements (or similar documents)
duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC and PPSA
financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens);
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) with respect to the creation and perfection of the
security interests in favor of the Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as



 
82

 




--------------------------------------------------------------------------------



the Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent; and
(v)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document, notice and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Collateral Agent.
(j)    Insurance. The Collateral Agent shall have received a certificate from
the Borrowers’ insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of the Secured Parties, as additional insured and naming the Collateral Agent,
on behalf of the Secured Parties as loss payee thereunder to the extent required
under Section 5.5.
(k)    Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel shall have received executed copies of the favorable written opinions of
counsel (including, without limitation, New York and Canadian counsel) to the
Credit Parties as to such matters as the Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
(l)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received payment in full of all fees and expenses invoiced and due to the Agents
(including the reasonable fees and expenses due of their advisors and legal
counsel) in connection with this Agreement.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or that could reasonably be expected to have a Material Adverse
Effect.
(n)    Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that any
representation or warranty that is by its terms qualified by materiality shall
be true and correct in all respects.
(o)    No Default. No event shall have occurred and be continuing or would
result from the consummation of the transaction contemplated hereunder or under
the Credit Documents that would constitute an Event of Default or a Default.
(p)    Compliance with Law and Regulations. All Advances and all other
financings to the Borrowers (and all guaranties thereof and security therefor),
as well as the transactions contemplated by the Credit Documents and the
consummation thereof, shall be in full compliance in all material respects with
all applicable requirements of law, including Regulations T, U and X of the
Federal Reserve Board.
(q)    No Conflict with Material Contracts. After giving effect to the
transactions contemplated by the Credit Documents, there shall be no conflict
with, or default under, any Material Contract.



 
83

 




--------------------------------------------------------------------------------



(r)    Patriot Act Information. Each of the Credit Parties shall have provided
the documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and applicable
Anti-Terrorism Laws, including, without limitation, the Patriot Act.
(s)    Borrowing Base Certificate. On the Closing Date, the Administrative Agent
shall have received the initial Borrowing Base Certificate from the Lead
Borrower and meeting the requirements of Section 5.19(a).
(t)    Collateral Examination. The Administrative Agent shall have completed and
received (i) collateral field examinations of the receivables and inventory of
each Borrower and all books and records in connection therewith and (ii)
appraisals of the inventory of each Borrower, the results of which shall in all
cases be satisfactory in form and substance to the Administrative Agent.
(u)    Global Excess Availability. After giving effect to the initial Advances
and Letters of Credit on the Closing Date and all fees and expenses pertaining
to the closing of this Agreement and the other Transactions, the Borrowers shall
have Global Excess Availability of at least $15,000,000.
For purposes of determining compliance with the conditions specified in this
Section 3.1, each of the Lenders shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Credit Documents shall have received notice from such Lender
prior to the initial Credit Extension hereunder specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Revolving Commitment Percentage of such Credit Extension.
3.2    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender, each Issuer and the
Swing Loan Lender to make any Credit Extension on any Credit Date including the
Closing Date, is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:
(i)    the Lead Borrower shall have delivered to the Administrative Agent (and
the Swing Loan Lender in the case of a borrowing of Swing Loans and the
applicable Issuer in the case of an issuance of a Letter of Credit) a Funding
Notice or Letter of Credit Application, as the case may be;
(ii)    the limits set forth in Section 2.1, 2.3 or 2.10 are not exceeded after
giving effect to such Advances or Letters of Credit, as applicable;
(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.



 
84

 




--------------------------------------------------------------------------------



(b)    Notices. Any Funding Notice or Letter of Credit Application shall be
executed by an Authorized Officer in a writing delivered to the Administrative
Agent. In lieu of delivering a Funding Notice, the Lead Borrower may give the
Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion or continuation of any Advance; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Funding Notice to the Administrative Agent on or before the applicable date of
any such borrowing, conversion, continuation or issuance. Neither the
Administrative Agent nor any Lender shall incur any liability to any Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by an Authorized Officer of the
Lead Borrower or other person authorized on behalf of any Borrower or for
otherwise acting in good faith.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders, the Issuers and the Swing Loan Lender to make
each Credit Extension to be made by this Agreement, and to induce each Lender
Counterparty to enter into any transaction in respect of any Hedging Obligations
or any Cash Management Obligations, each Credit Party represents and warrants to
each Lender, each Issuer, the Swing Loan Lender and each Lender Counterparty, on
the Closing Date and each Credit Date, that the following statements are true
and correct:
4.1    Organization; Requisite Power and Authority; Qualification. Each of the
Lead Borrower and its Subsidiaries (a) is duly organized, validly existing and
in good standing (or, for Foreign Subsidiaries of equivalent status when
reasonably ascertainable) under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
4.2    Capital Stock and Ownership. The Capital Stock of each of the Lead
Borrower and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which the Lead Borrower or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Capital Stock of the
Lead Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by the Lead Borrower or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
the Lead Borrower or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of the Lead Borrower or any of its
Subsidiaries. Schedules 4.1 and 4.2 correctly set forth the ownership interest
of the Lead Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
4.4    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to the Lead Borrower or any of its Subsidiaries, any of the
Organizational Documents of the Lead Borrower or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of



 
85

 




--------------------------------------------------------------------------------



government binding on the Lead Borrower or any of its Subsidiaries; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Lead Borrower or any of
its Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Lead Borrower or any of its Subsidiaries (other than (x) any Liens
created under any of the Credit Documents in favor of the Collateral Agent, on
behalf of the Secured Parties and (y) subject to the terms of the Intercreditor
Agreement, any Liens on the US Collateral created under the Term Documents in
favor of the Term Agent); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of the Lead Borrower or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders and except for any such approvals or consents
the failure of which to obtain will not have, and could not reasonably be
expected to have, a Material Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing Date
and (ii) filings and recordings to be made in connection with the perfection of
Collateral acquired after the Closing Date.
4.6    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
4.7    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither the Lead Borrower nor any of
its Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower and any of its
Subsidiaries taken as a whole.
4.8    Business Plan. The Initial Business Plan and each Business Plan delivered
pursuant to Section 5.1(m) is and will be based on good faith estimates and
assumptions made by the management of the Borrower.
4.9    No Material Adverse Change. Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to cause, either in any case or in the aggregate, a
Material Adverse Effect.
4.10    Use of Proceeds. The proceeds of the Advances and the Letters of Credit
shall be used by the Borrowers solely in accordance with Section 2.19.



 
86

 




--------------------------------------------------------------------------------



4.11    Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither the Lead Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
4.12    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, foreign country, state, provincial, territorial and all other material
tax returns and reports of the Lead Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, all such tax returns are complete
and correct in all material respects and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
the Lead Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises and all Priority Payables which are
due and payable have been paid when due and payable, except those taxes which
are being contested in good faith by appropriate proceedings diligently
conducted (provided that such contest operates to suspend collection of the
contested tax) and for which adequate reserves have been provided in accordance
with GAAP. The Lead Borrower knows of no proposed tax assessment against the
Lead Borrower or any of its Subsidiaries which is not being actively contested
by the Lead Borrower or such Subsidiary in good faith and by appropriate
proceedings diligently conducted (provided that such contest operates to suspend
collection of the contested tax) and for which adequate reserves have been
provided in accordance with GAAP.
4.13    Properties.
(a)    Title. Each of the Lead Borrower and its Subsidiaries has (i) good, valid
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold and subleasehold interests in (in the case of leasehold and
subleasehold interests in real or personal property), and (iii) good title to
(in the case of all other personal property), all of their respective properties
and assets reflected in their respective Historical Financial Statements
referred to in Section 4.7 and in the most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the Ordinary Course or as otherwise
permitted under Section 6.9. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and the Lead
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder except where the consequences, direct or indirect, of such
default or defaults, if any, could not be reasonably expected to have a Material
Adverse Effect, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
4.14    Environmental Matters. Neither the Lead Borrower nor any of its
Subsidiaries nor any of their respective Operating Facilities or operations are
subject to any outstanding written order, consent



 
87

 




--------------------------------------------------------------------------------



decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Lead Borrower’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Lead Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Lead Borrower nor any of its Subsidiaries
nor, to any Credit Party’ s knowledge, any predecessor of the Lead Borrower or
any of its Subsidiaries, has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Operating
Facility that, individually or in the aggregate, could be reasonably expected to
have a Material Adverse Effect, and none of the Lead Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of Hazardous Materials, except as would not reasonably be
expected to form the basis of an Environmental Claim against the Lead Borrower
or any of its Subsidiaries, or as listed on Schedule 4.14-1. Compliance with all
current or reasonably foreseeable applicable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. Except as disclosed on Schedule
4.14-2, no event or condition has occurred or is occurring with respect to the
Lead Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect. The Lead Borrower and its Subsidiaries have
made available to the Administrative Agent true and complete final copies of all
material environmental, health or safety assessments, audits, studies, reports,
analyses and investigations in the Lead Borrower’s or its Subsidiaries’
possession with respect to the Lead Borrower or any of its Subsidiaries, to the
Operating Facilities or to any pending or any unresolved Environmental Claim
that could result in material environmental liability to any of the Credit
Parties.
4.15    No Defaults. Neither the Lead Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
4.16    Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder, except any such default or failure to be
in force and effect which could not reasonably be expected to result in an
exercise of remedies or acceleration of the indebtedness created thereunder.
4.17    Governmental Regulation. Neither the Lead Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, provincial,
territorial or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither the Lead Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
4.18    Margin Stock. Neither the Lead Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Advances or any Letter of Credit will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying



 
88

 




--------------------------------------------------------------------------------



any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of said Board of Governors.
4.19    Employee Matters. Neither the Lead Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Lead Borrower or any of its Subsidiaries, or to the best
knowledge of the Lead Borrower and each other Credit Party, threatened against
any of them before the National Labor Relations Board or any similar
Governmental Authority and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the Lead
Borrower or any of its Subsidiaries or to the best knowledge of the Lead
Borrower and each other Credit Party, threatened against any of them, (b) no
strike, work stoppage or lock-out in existence or threatened involving the Lead
Borrower or any of its Subsidiaries, and (c) to the best knowledge of the Lead
Borrower and each other Credit Party, no union representation question existing
with respect to the employees of the Lead Borrower or any of its Subsidiaries
and, to the best knowledge of the Lead Borrower and each other Credit Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
4.20    Employee Benefit Plans. (a) The Lead Borrower, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have performed all their obligations under each Employee Benefit Plan,
other than any non-compliance or non-performance that could not be reasonably
expected to have a Material Adverse Effect. Each Employee Benefit Plan which is
intended to qualify under section 401(a) of the Code has received a recent,
unexpired favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status, except such
defect that can be corrected pursuant to Rev. Proc. 2003-44 or any successor
ruling or regulation in a manner that does not and could not reasonably be
expected to give rise to a Material Adverse Effect (or, in the case of an
Employee Benefit Plan with an expired determination letter, an application has
been timely filed for a new determination letter and nothing has occurred that
would materially adversely affect the issuance of a new favorable determination
letter or otherwise materially adversely affect such qualification). No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA (other than Ordinary Course contribution obligations) has been or is
expected to be incurred by the Lead Borrower, any of its Subsidiaries or any of
their ERISA Affiliates that could reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
which could reasonably be expected to result in a Material Adverse Effect.
(b)    As at the Closing Date and at no time preceding or following that date
has there been any active or retiree members of the Canadian Registered Pension
Plan who are or were employed in any province outside of Quebec and Nova Scotia
other than one active and eight retiree employees in Ontario or existed a
Canadian multi-employer pension plan, as defined under applicable laws,
contributed to or required to be contributed to by a Canadian Borrower or any
Affiliate of a Canadian Borrower. Except as could not reasonably be expected to
have a Material Adverse Effect: (i) each Non-U.S. Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing (including, where applicable, maintaining tax-exempt
or tax-preferred status) with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Non-U.S. Plan have been
timely made; (iii) neither the Lead Borrower nor any of its Subsidiaries has
incurred any obligation in connection with (or taken any steps



 
89

 




--------------------------------------------------------------------------------



to commence or received a notice from a Governmental Authority requiring) the
termination of, or withdrawal from, any Non-U.S. Plan; and (iv) the present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan, determined as of the end of the Lead Borrower’s most recently
ended Fiscal Year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Non-U.S. Plan
allocable to such benefit liabilities; and (v) no Canadian Registered Pension
Plan contains a deficit, as that term is defined under applicable laws, as
described in the most recent actuarial valuation report submitted to the
applicable Governmental Authority in accordance with applicable laws. As of the
Closing Date, (i) the solvency deficit under the Canadian Borrower’s Canadian
Registered Pension Plan was Cdn$3,423,900, based upon the most recent actuarial
report filed by the Canadian Borrower under the applicable Requirement of Law in
Nova Scotia, and (ii) all contributions in respect of current service costs,
special payments and any other amounts (as well as registration fees) in respect
of the sole Canadian Registered Pension Plan have been made in a timely manner
in accordance with Requirements of Law. No Canadian Pension Event has occurred
or is reasonably expected to occur which could reasonably be expected to result
in a Material Adverse Effect.


4.21    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated by the Credit
Documents.
4.22    Solvency. As of the Closing Date, after giving effect to the
Transactions and the other transactions contemplated hereby and the incurrence
of the Indebtedness and obligations being incurred in connection herewith, each
Credit Party is Solvent.
4.23    Anti-Money Laundering/International Trade Law Compliance. (a) No Covered
Entity (i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person; or
(iii) does business in or with, or derives any of its operating income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (b) the Advances and Letter of Credit drawings will not be
used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Obligations are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States and any Anti-Terrorism Laws.
4.24    Compliance with Statutes, etc. Each of the Lead Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws, which
includes obtaining, maintaining and complying with the requirements of any
Governmental Authorizations required under such Environmental Laws with respect
to any such Real Estate Asset or the operations of the Lead Borrower or any of
its Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
4.25    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements, including without limitation, information contained in the
presentations made to the Lenders (excluding any projections and pro forma
financial information contained in such materials), furnished to the Lenders by
or on behalf of the Lead Borrower or any of its Subsidiaries for use in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to the
Lead Borrower, in the case of any document not furnished by it) necessary in
order to make the statements contained herein or



 
90

 




--------------------------------------------------------------------------------



therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Lead Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to the Lead Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
4.26    Insurance. All policies of insurance of the Lead Borrower or any of its
Subsidiaries, including policies of fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity and workers’
compensation, are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of such Person.
4.27    Borrowing Base Certificate.As of the date of any Borrowing Base
Certificate, the information set forth in such Borrowing Base Certificate is
true and correct in all material respects and has been prepared in accordance
with the requirements of this Agreement.
SECTION 5.    AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations (other than Hedging
Obligations and Cash Management Obligations) and the cancellation or expiration
of all Letters of Credit, each Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 5.
5.1    Financial Statements and Other Reports. The Lead Borrower will deliver to
the Administrative Agent:
(a)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, the consolidated and consolidating balance sheets of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows of the Lead Borrower and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
(it being understood and agreed that the consolidating financial statements
shall be in the form that the Lead Borrower currently files with the Securities
and Exchange Commission as part of its Form 10-Q);
(b)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year, beginning with Fiscal Year
2013, (i) the audited consolidated and unaudited consolidating balance sheets of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of the Lead Borrower and its Subsidiaries for such Fiscal
Year, setting forth, in each case, in comparative form the corresponding figures
for the previous Fiscal Year (it being understood and agreed that the
consolidating financial statements shall be in the form that the Lead Borrower
currently files with the Securities and Exchange Commission as part of its Form
10-K), and (ii) with respect to such consolidated financial statements, a report
thereon of Ernst & Young LLP or other independent certified public accountants
of recognized international standing selected by the Lead Borrower (which report
shall be unqualified as to



 
91

 




--------------------------------------------------------------------------------



going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Lead Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements));
(c)    Compliance Certificate. Together with each delivery of financial
statements of the Lead Borrower and its Subsidiaries pursuant to Sections 5.1(a)
and 5.1(b), a duly executed and completed Compliance Certificate, including,
without limitation, with respect to financial statements delivered pursuant to
Section 5.1(a), a Financial Officer Certification; provided, that in respect of
the fourth Fiscal Quarter of each Fiscal Year, it shall also deliver a duly
executed and completed Compliance Certificate as soon as available, and in any
event within 90 days after the end of the fourth Fiscal Quarter;
(d)    Sufficiency of Public Quarterly and Annual Reports. Notwithstanding
anything to the contrary contained herein, delivery to the Administrative Agent
by the Lead Borrower of its quarterly report on Form 10-Q and its annual report
on Form 10-K shall satisfy the requirements of Sections 5.1(a) and (b),
respectively, for so long as the Lead Borrower remains a reporting company under
the Exchange Act and such Form 10-Q and Form 10-K also includes the Lead
Borrower’s consolidating financial statements.
(e)    Notice of Default. Promptly upon any officer of the Lead Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Lead Borrower with
respect thereto, (ii) that any Person has given any notice to the Lead Borrower
or any of its Subsidiaries or taken any other action with respect to any event
or condition set forth in Section 8.1(b), or (iii) of the occurrence of any
event or change that has caused or evidences or could reasonably be expected to
cause, either in any case or in the aggregate, a Material Adverse Effect, a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Borrower has taken, is
taking and proposes to take with respect thereto;
(f)    Notice of Litigation. Promptly upon any officer of the Lead Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by the Lead Borrower to
the Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either clause (i) or (ii) above could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Lead Borrower to enable
the Lenders and their counsel to evaluate such matters;
(g)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Lead Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Lead Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan, (2) all notices
received by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event, and



 
92

 




--------------------------------------------------------------------------------



(3) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request;
(h)    Insurance Report. As soon as practicable following any material change in
the insurance coverage, notice to the Administrative Agent of such change and an
explanation in form and substance reasonably satisfactory to the Administrative
Agent of such change;
(i)    Information Regarding Collateral. The Lead Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal or Canadian Taxpayer Identification Number.
The Lead Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or PPSA, as
applicable, or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Collateral
Documents. The Lead Borrower also agrees promptly to notify the Collateral Agent
if any material portion of the Collateral is damaged or destroyed;
(j)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), the Lead Borrower shall deliver to the Collateral Agent an
Officer’s Certificate either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes;
(k)    Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Lead Borrower to its security holders acting in such
capacity or by any Subsidiary of the Lead Borrower to its security holders other
than the Lead Borrower or another Subsidiary of the Lead Borrower, (B) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by the Lead Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission (or any other
similar Governmental Authority, as applicable) and (C) all press releases and
other statements made available generally by the Lead Borrower or any of its
Subsidiaries to the public concerning material developments in the business of
the Lead Borrower or any of its Subsidiaries and (ii) such other information and
data with respect to the Lead Borrower or any of its Subsidiaries as from time
to time may be reasonably requested by the Administrative Agent;
(l)    Electronic Delivery.
(i)    Notwithstanding anything in any Credit Document to the contrary, each
Credit Party hereby agrees that it will use its reasonable best efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) relates to
a request for a new Credit Extension or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under any Credit Document
prior to the scheduled date therefor, (C) provides notice of any Default or
Event of Default under any Credit Document or (D) is required to be delivered to
satisfy any condition set forth in Sections 3.1 and/or 3.2 (all such
non-excluded communications being referred to herein collectively as the



 
93

 




--------------------------------------------------------------------------------



“Communications”), by transmitting the Communications in accordance with Section
10.1(c). In addition, each Credit Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Credit
Documents, but only to the extent requested by the Administrative Agent pursuant
to Section 10.1(c).
(ii)    The Administrative Agent agrees that the receipt of the Communications
in accordance with Section 10.1(c) shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Section 5.1(l)
unless otherwise requested by the Administrative Agent pursuant to Section
10.1(c).
(iii)    Nothing in this Section 5.1(l) shall prejudice the right of any Agent
or any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(m)    Business Plan. Promptly after approval thereof by the board of directors
of the Lead Borrower, and in any event no later than April 1 of each Fiscal
Year, the Lead Borrower shall deliver to the Administrative Agent (commencing
with Fiscal Year 2014), a detailed consolidated budget and business plan of the
Lead Borrower and its Subsidiaries for such Fiscal Year prepared on a monthly
basis (including a projected monthly consolidated balance sheet and related
monthly statements of projected operations and cash flow as of the end of each
month during such Fiscal Year) in a form reasonably satisfactory to the
Administrative Agent (the “Business Plan”); provided, that although any
projections included in the Business Plan shall be prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such projections, it is understood that
actual results may vary from such projections and that such variations may be
material.
(n)    Quarterly Lender Calls. The Lead Borrower shall cause its management to
participate, during normal business hours and with reasonable advance notice, in
a conference call with the Administrative Agent and the Lenders within seven (7)
Business Days (or such later date as may be agreed to by the Administrative
Agent) after the date on which the financial statements are delivered pursuant
to pursuant to Sections 5.1(a) and 5.1(b). Notwithstanding anything to the
contrary contained herein, a conference call held with investors by the Lead
Borrower in connection with the filing of its quarterly report on Form 10-Q and
its annual report on Form 10-K to discuss its financial results for such periods
shall satisfy the requirements of this Section 5.1(n) for so long as the Lead
Borrower remains a reporting company under the Exchange Act.
(o)    Certification of Public Information. The Lead Borrower hereby
acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Lead
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders may be Public Lenders
and may have personnel who do not wish to receive Material Non-Public
Information and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Lead Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and will
promptly confirm, at the request of the Administrative Agent, whether any
Borrower Materials contain Material Non-Public Information and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary), (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available



 
94

 




--------------------------------------------------------------------------------



through a portion of the Platform designated as “Public”, and (z) the
Administrative Agent shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public” and suitable for non-Public Lenders. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains Material Non-Public Information: (1) the Credit Documents and (2) term
sheets and notification of changes in the terms of this Agreement and the other
Credit Documents.
(p)    Canadian Registered Pension Plans. (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any Canadian Pension Plan Event,
a written notice specifying the nature thereof, what action the Lead Borrower or
any Subsidiary of the Lead Borrower has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Canada Revenue Agency or any applicable pension regulator; and (ii) with
reasonable promptness, (1) copies of annual information return filed, within the
last two (2) years, with the Canada Revenue Agency or any applicable pension
regulator with respect to any Canadian Registered Pension Plan; (2) copies of
all notices received by the Lead Borrower or any Subsidiary of the Lead Borrower
from the administrator of a multi-employer pension plan, as defined under
applicable laws, concerning a Canadian Pension Plan Event; (3) copies of each
actuarial valuation for each Canadian Registered Pension Plan filed with any
applicable pension regulator within the last four (4) years; (4) copies of any
actuarial certifications in respect of each Canadian Registered Pension Plan
filed with any applicable pension regulator within the last four (4) years,
whether in connection with a request for approval to effect commuted value
transfers from such plan or otherwise; (5) copies of such other documents or
governmental reports or filings relating to any Canadian Registered Pension Plan
as the Administrative Agent shall reasonably request.
5.2    Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders.
5.3    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, timely pay all Priority Payables and all federal,
foreign country, state, provincial, territorial and all other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
profits, income, capital, capital gains, payroll businesses or franchises before
any penalty or fine accrues thereon, and all taxes or claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets; provided, that no such tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Lead Borrower or any of its Subsidiaries).
5.4    Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Lead Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements



 
95

 




--------------------------------------------------------------------------------



thereof and (b) maintain and preserve (i) all rights, permits, licenses,
approvals and privileges (including all Governmental Authorizations) used or
useful or necessary in the conduct of its business and (ii) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clause (a) or (b) above could not reasonably be expected in any
individual case or in the aggregate to have a Material Adverse Effect.
5.5    Insurance. The Lead Borrower and its Subsidiaries will maintain or cause
to be maintained, with financially sound and reputable insurers, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Lead
Borrower and its Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, the Lead Borrower and its Subsidiaries will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance issued by an insurer organized or incorporated in the United
States (or, in the case of any Canadian Credit Party, an insurer organized or
incorporated in Canada or any province thereof) shall (i) name the Collateral
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to the Collateral Agent, that names the Collateral Agent, on behalf of the
Secured Parties, as the loss payee thereunder for, except in the case of losses
of inventory, losses of $1,000,000 or greater and provides for at least thirty
(30) days’ prior written notice to the Administrative Agent of any modification
or cancellation of such policy.
5.6    Books and Records; Inspections. Subject to Section 5.19(d), each Credit
Party will, and will cause each of its Subsidiaries to, keep books and records
which accurately reflect its business affairs in all material respects and
material transactions and each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Credit
Party and any of its Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.
5.7    Compliance with Laws; SEC Filings. Each Credit Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Operating Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws and Governmental Authorizations), except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect and the Lead Borrower shall timely file with the Securities and Exchange
Commission (and any other similar Governmental Authority, as applicable) all
reports, notices and documents required to be filed under the Exchange Act.
5.8    Use of Proceeds. The proceeds of the Advances and the Letters of Credit
shall be used by the Borrowers solely in accordance with Section 2.19.



 
96

 




--------------------------------------------------------------------------------



5.9    Environmental.
(a)    Environmental Disclosure. The Lead Borrower will deliver to the
Administrative Agent:
(i)    as soon as practicable following receipt thereof, final copies of all
environmental audits, assessments, investigations, analyses and reports prepared
by personnel of the Lead Borrower or any of its Subsidiaries, independent
consultants, Governmental Authorities, or any other Person with respect to
significant environmental matters at any Operating Facility or with respect to
any Environmental Claims that could reasonably be expected to have a Material
Adverse Effect;
(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by the Lead Borrower
or any of its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by the Lead Borrower or any
other Person in response to (A) any Hazardous Materials Activities the existence
of which could reasonably be expected to result in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, and (3) the Lead
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Operating Facility that could cause such
Operating Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;
(iii)    as soon as practicable following the sending or receipt thereof by the
Lead Borrower or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported by the Lead Borrower or
any of its Subsidiaries to any Governmental Authority pursuant to Environmental
Law, and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Lead Borrower
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity under Environmental Law;
(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Lead Borrower or any of its
Subsidiaries that could reasonably be expected to (A) expose the Lead Borrower
or any of its Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (B) adversely affect the ability of the Lead Borrower or any
of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (2) any proposed action to be taken by the Lead
Borrower or any of its Subsidiaries to modify their respective operations in a
manner that could reasonably be expected to subject the Lead Borrower or any of
its Subsidiaries to any additional material obligations or requirements under
any Environmental Laws; and



 
97

 




--------------------------------------------------------------------------------



(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).
(b)    Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Without limiting
the foregoing, if an Event of Default is continuing or if the Administrative
Agent at any time has a reasonable basis to believe that there exist any
non-compliance with Environmental Laws by any Credit Party or its Subsidiaries
or that there exist any environmental liabilities, in each case, that could
have, or could reasonably be expected to have, in the aggregate, a Material
Adverse Effect, and the respective Credit Party or Subsidiary has not cured or
taken reasonable steps to perform the actions necessary to cure, such Event of
Default or noncompliance with or liability under Environmental Law within thirty
(30) days of receipt of written notice from the Administrative Agent, then the
Administrative Agent can require the relevant Credit Party or Subsidiary to
promptly engage a reputable environmental consulting firm reasonably acceptable
to the Administrative Agent to perform an environmental audit and/or assessment,
including, solely during the existence of an Event of Default, subsurface
sampling of soil and groundwater, of the relevant Real Estate Asset(s) and to
summarize the results in a report (a copy of which shall be provided to the
Administrative Agent in a form and substance reasonably acceptable to the
Administrative Agent). If such Credit Party or Subsidiary fails to perform the
environmental audits, assessments or reports required by this Section, the
Administrative Agent may, but is not required to, cause the performance of such
work, and the Credit Party and its Subsidiaries grant the Administrative Agent
reasonable access during normal business hours to the relevant Real Estate
Asset(s) to perform such audits and/or assessments.
5.10    Additional Collateral and Guarantees. In the event that any Person
becomes (I) a Domestic Subsidiary (other than an Immaterial Subsidiary), the
Lead Borrower shall promptly cause such Domestic Subsidiary (a) to become a US
Guarantor hereunder (and, at the request of the Lead Borrower and with the
consent of the Administrative Agent, a US Borrower hereunder), (b) to become a
Grantor under the US Pledge and Security Agreement by executing and delivering
to the Administrative Agent and the Collateral Agent a Counterpart Agreement and
(c) to take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, opinions and
certificates necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest in the US
Collateral described in the applicable US Collateral Documents with respect to
such new Domestic Subsidiary, including the filing of UCC financing statements
in such jurisdictions within any applicable time limit as may be required by the
US Collateral Documents or by any Requirement of Law or as may reasonably be
requested by the Collateral Agent, and (II) a Canadian Subsidiary (other than an
Immaterial Subsidiary), the Lead Borrower shall promptly cause such Canadian
Subsidiary (a) to become a Canadian Guarantor hereunder (and, at the request of
the Lead Borrower and with the consent of the Administrative Agent, a Canadian
Borrower hereunder), (b) to become a Grantor under the Canadian Pledge and
Security Agreement by executing and delivering to the Administrative Agent and
the Collateral Agent a Counterpart Agreement and (c) to take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, opinions and certificates necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest in the Canadian Collateral described in
the applicable Canadian Collateral Documents with respect to such new Canadian
Subsidiary, including the filing of PPSA financing statements in such
jurisdictions within any applicable time limit as may be



 
98

 




--------------------------------------------------------------------------------



required by the Canadian Collateral Documents or by any Requirement of Law or as
may reasonably be requested by the Collateral Agent. With respect to each Person
that becomes a Subsidiary, the Lead Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of the Lead Borrower and
(ii) all of the information required to be set forth in Schedules 4.1 and 4.2
with respect to all Subsidiaries of the Lead Borrower, and such written notice
shall be deemed to supplement to supplement Schedules 4.1 and 4.2 for purposes
hereof. Notwithstanding the foregoing provisions of this Section 5.10, no more
than 65% of the total voting power of the Capital Stock of each first tier
Foreign Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party
shall be required to be pledged to secure, or to directly or indirectly provide
security for, any Obligation owed by a US Credit Party in respect of the
Obligations of another US Credit Party (provided that this limitation shall not
apply to any Guaranty by the US Credit Parties of the Canadian Obligations).
5.11    Additional Material Real Estate Assets. In the event that any Credit
Party acquires, leases or subleases, as applicable, a Material Real Estate Asset
or a Real Estate Asset owned, leased or subleased on the Closing Date becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Collateral Documents in favor of the Collateral Agent, for
the benefit of the Secured Parties, then such Credit Party, as soon as
practicable but in no event later than twenty (20) days after acquiring, leasing
or subleasing, as applicable, such Material Real Estate Asset (as such date may
be extended by the Collateral Agent in its sole discretion), shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Mortgages, UCC financing statements, title policies, surveys, flood
determinations (if applicable), Recorded Documents (if applicable), documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that the Collateral Agent shall reasonably request to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected lien and security interest in such Material Real Estate Assets. The
applicable Credit Party shall use its commercially reasonable efforts to cause a
Landlord Personal Property Collateral Access Agreement and a Landlord Consent
and Estoppel to be executed by the applicable landlord and delivered to the
Collateral Agent (i) within ninety (90) days after the Closing Date (as such
date may be extended by the Collateral Agent in its sole discretion) with
respect to any Leasehold Property listed on Schedule 4.13(b) as a Leasehold
Property and located in the United States or Canada and with respect to which
aggregate payments under the terms of such lease are $500,000 or more per annum,
and (ii) within ninety (90) days after the acquisition of interest therein (as
such date may be extended by the Collateral Agent in its sole discretion), any
other Leasehold Property constituting a Material Real Estate Asset. In addition
to the foregoing, the Lead Borrower shall, at the request of the Requisite
Lenders, deliver, from time to time, to the Administrative Agent such appraisals
as are required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.
5.12    Deposit Accounts; Securities Accounts. Within sixty (60) days following
the Closing Date (as such date may be extended by the Administrative Agent in
its sole discretion), (x) the Lead Borrower shall and shall cause each of its
Domestic Subsidiaries and (y) the Canadian Borrowers shall and shall cause each
of their Canadian Subsidiaries (i) to provide a true, correct and complete list
in writing of the Credit Parties’ Deposit Accounts and Securities Accounts
(other than any Immaterial Account), (ii) deposit in an Approved Deposit Account
all cash received by them (other than cash in any Immaterial Account), (iii) not
establish or maintain any Securities Account (other than any Immaterial Account)
that is not a Control Account and (iv) not establish or maintain any Deposit
Account (other than any Immaterial Account) that is not with a Deposit Account
Bank. Each Credit Party shall instruct all account debtors of such Credit Party
to remit all payments in Dollars or Canadian Dollars, as applicable, to the
applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable Deposit Account
Bank (or to remit such payments to the applicable Deposit Account Bank by
electronic settlement) with respect to all accounts of such account debtor,
which remittances shall be collected by the applicable Deposit Account Bank and
deposited into an Approved



 
99

 




--------------------------------------------------------------------------------



Deposit Account. All amounts received by any Credit Party and any Deposit
Account Bank in respect of any account of an account debtor of any Credit Party
shall upon receipt be deposited into an Approved Deposit Account.
(b)    Each Deposit Account Control Agreement relating to an Approved Deposit
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Cash Dominion Period, for
all collected amounts held in such Approved Deposit Account from and after the
date requested by the Administrative Agent, to be sent by ACH or wire transfer
or similar electronic transfer no less frequently than once per Business Day to
one or more accounts maintained by the Administrative Agent or an Affiliate
thereof. Subject to the terms of the respective Collateral Documents, all
amounts received by the Administrative Agent shall be applied (and allocated) on
a daily basis in accordance with Section 2.7(e).
(c)    In the event that (i) any Credit Party or any Deposit Account Bank or
Securities Intermediary at a financial institution at which a Control Account or
Approved Deposit Account is open shall terminate a Deposit Account Control
Agreement or a Securities Account Control Agreement for any reason, (ii) the
Collateral Agent shall demand such termination as a result of the Deposit
Account Bank or the Securities Intermediary at which a Control Account or
Approved Deposit Account is open to comply with the applicable Collateral
Document or (iii) the Collateral Agent determines in its sole discretion that
the financial condition of the Deposit Account Bank or the Securities
Intermediary at which a Control Account or Approved Deposit Account is open has
materially deteriorated, the Lead Borrower shall, and shall cause the applicable
Domestic Subsidiary or Canadian Subsidiary, as applicable, to notify all of its
obligors that were making payments to such terminated Deposit Account or Control
Account, as the case may be, to make all future payments to another Approved
Deposit Account or Control Account, as the case may be, in each case subject to
a First Priority security interest in favor of the Collateral Agent for the
benefit of the Secured Parties (subject only to Permitted Liens).
(d)    The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agents and the Lenders hereunder in order for
the Agents and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, that the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, that the Lenders are relying on the Borrowers’
and the Guarantors’ acknowledgement, confirmation and agreement with respect to
such cash management arrangements in making accommodations of credit available
to the Borrowers and in particular that any accommodations of credit are being
provided by the Lenders to the Borrower strictly on the basis of a borrowing
base calculation to fully support and collateralize any such accommodations of
credit hereunder.
5.13    Further Assurances. To the extent not delivered to the Collateral Agent
on or before the Closing Date, the Lead Borrower agrees to, and to cause each of
the other Credit Parties to, promptly do each of the following:
(a)    execute and deliver to the Collateral Agent such Collateral Documents and
amendments to Collateral Documents and to take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (or applicable equivalent under foreign law) in the assets and
Securities of such Credit Party, including the



 
100

 




--------------------------------------------------------------------------------



filing of UCC and PPSA financing statements (or the applicable equivalent) in
such jurisdictions as may be required by the Collateral Documents or as may
reasonably be requested by the Collateral Agent;
(b)    deliver to the Collateral Agent the certificates (if any) representing
the pledged Securities, together with in the case of certificated Securities,
undated stock or equivalent powers endorsed in blank;
(c)    if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance reasonably satisfactory to the
Collateral Agent; and
(d)    notwithstanding the foregoing clause (a) or clause (b), no more than 65%
of the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation owed by a US Credit Party in respect of the Obligations of
another US Credit Party (provided that this limitation shall not apply to any
Guaranty by the US Credit Parties of the Canadian Obligations).
5.14    Intellectual Property. The Lead Borrower and each of its Subsidiaries
will continue to own or possess the right to use, free from any restrictions,
all patents, trademarks, copyrights, trade secrets and domain names that are
used in the operation of their respective businesses as presently conducted and
as proposed to be conducted, except to the extent the failure to so own or
possess could not reasonably be expected to have a Material Adverse Effect.
5.15    Know-Your-Customer Rules.
If:
(i)    (A)    the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date;
(B)    any change in the status of a Credit Party after the Closing Date; or
(C)    a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Administrative Agent or any Lender (or, in the case of paragraph (C)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Credit Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (C)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in paragraph (C)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Credit Documents.



 
101

 




--------------------------------------------------------------------------------



(ii)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
(iii)    The Lead Borrower shall, by not less than ten (10) Business Days’ prior
written notice to the Administrative Agent, notify the Administrative Agent
(which shall promptly notify the Lenders) that one of its Subsidiaries shall
become a Guarantor or Borrower pursuant to Section 5.10.
Following the giving of any notice pursuant to paragraph (iii) above, if the
accession of such Subsidiary obliges the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Lead Borrower shall promptly upon the request of the Administrative Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Lender) or any Lender (for itself or on behalf of any
prospective new Lender) in order for the Administrative Agent or such Lender or
any prospective new Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement.
5.16    Pari Passu Ranking. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its payment obligations under each of the Credit
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsubordinated
indebtedness (actual or contingent) except indebtedness preferred solely by
operation of law.
5.17    Post-Closing Matters. Except as otherwise agreed by the Administrative
Agent in its sole discretion, the Lead Borrower shall, and shall cause each of
its Subsidiaries to, deliver each of the documents, instruments and agreements
and take each of the actions set forth in Schedule 5.17 within the time periods
set forth therein (or such longer time periods as determined by the
Administrative Agent in its sole discretion).
5.18    Performance Obligation. The Lead Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
Contractual Obligation by which it is bound or any of its property is subject,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.19    Borrowing Base and Related Matters.
(a)    Borrowing Base Certificates. On the Closing Date, (i) unless clause (ii)
below applies, on or before the twentieth (20th) day of each month thereafter,
(ii) during any period in which a Weekly Borrowing Base Period is in effect, on
or before Wednesday of each week, (iii) at the time of the consummation of any
Asset Sale involving Eligible Receivables and/or Eligible Inventory and (iv)
within five (5) Business Days after any casualty event or condemnation (or
similar) event involving Eligible Inventory with an aggregate value of
$1,000,000 or more, the Lead Borrower shall deliver to the Administrative Agent
a Borrowing Base Certificate setting forth each Borrowing Base (in each case
with supporting calculations in reasonable detail), which shall be prepared (A)
as of March 31, 2013 in the case of the initial Borrowing Base Certificate and
(B) as of the last Business Day of the preceding month in the case of each
subsequent Borrowing Base Certificate (or, if any such Borrowing Base
Certificate is delivered



 
102

 




--------------------------------------------------------------------------------



more frequently than monthly, as of the last Business Day of the week preceding
such delivery); provided that any Borrowing Base Certificate delivered pursuant
to preceding clauses (iii) and (iv) shall be prepared on a pro forma basis to
exclude any Eligible Receivables or Eligible Inventory the subject of any such
event. Each such Borrowing Base Certificate shall include such supporting
information as may be reasonably requested from time to time by the
Administrative Agent. All calculations of Global Excess Availability and Global
Undrawn Availability in any Borrowing Base Certificate shall be made by the Lead
Borrower and certified by an Authorized Officer of the Lead Borrower; provided
that the Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement. By the twentieth (20th) day after
the end of each Fiscal Quarter, the Lead Borrower shall deliver (i) to the
Administrative Agent an officer’s certificate setting forth a calculation of the
Quarterly Average Undrawn Availability for the calendar quarter most recently
ended and the corresponding Applicable Margins and Unused Line Fee Rate, and
(ii) updates, if any, to Collateral Questionnaire to reflect all locations of
Inventory at the end of the Fiscal Quarter then ended.
(b)    Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Receivables, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent on a periodic basis (but not more frequently than monthly). Each Borrower
shall also provide to the Administrative Agent, on or before the twentieth
(20th) day of each month, commencing with the first full month ending after the
Closing Date, a detailed aged trial balance of all Receivables as of the end of
the preceding month, specifying each Receivable’s account debtor name and the
amount, invoice date and due date as the Administrative Agent may reasonably
request.
(c)    Notice of Dominion Period or Compliance Period. Promptly, and in any
event within two (2) Business Days after any Authorized Officer of the Lead
Borrower obtains knowledge thereof, the Lead Borrower shall deliver to the
Administrative Agent notice of the commencement of a Cash Dominion Period,
Covenant Trigger Period or Weekly Borrowing Base Period.
(d)    Field Examinations and Appraisals. The Borrowers agree that the
Administrative Agent (and its agents, representatives, consultants and
appraisers) shall be permitted to conduct from time to time collateral field
examinations and inventory appraisals with respect to the assets included in the
Borrowing Base (and related assets); provided that the Administrative Agent
shall only be permitted to conduct two (2) collateral field examinations and one
inventory appraisal at the Borrowers’ expense in any twelve (12) month period;
provided further, that (x) if at any time Global Excess Availability is less
than thirty percent (30.0%) of the lesser of (A) the Maximum Credit and (B) the
Borrowing Base, up to one additional collateral field examination and up to one
additional inventory appraisal shall be permitted in such twelve (12) month
period at the Borrowers’ expense, and (y) during the existence and continuance
of an Event of Default, there shall be no limit on the number of additional
collateral field examinations and inventory appraisals, at the Borrowers’
expense. Neither the Administrative Agent nor any Lender shall have any duty to
any Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower. Each of the Borrowers acknowledges that
all inspections, appraisals and reports are prepared by the Administrative Agent
and Lenders for their purposes and the Borrowers shall not be entitled to rely
upon them.
(e)    Expenses. Each Borrower will reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with (i) examinations of any Borrower’s books and records or any
other financial or Collateral matters as the Administrative Agent deems
appropriate; and (ii) Collateral field examinations and inventory appraisals of
Collateral comprising the Borrowing Base; in each case subject to the
limitations on such examinations, audits and appraisals



 
103

 




--------------------------------------------------------------------------------



permitted under preceding clause (d). Subject to and without limiting the
foregoing, the Borrowers specifically agree to pay the Administrative Agent’s
then standard charges for examination activities, including the standard charges
of the Administrative Agent’s internal appraisal group. This Section shall not
be construed to limit the Administrative Agent’s right to use third parties for
such purposes.
SECTION 6.    NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations (other than Hedging
Obligations and Cash Management Obligations) and cancellation or expiration of
all Letters of Credit, such Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.
6.1    Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
or guaranty any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness (other than as described in clause (q) below) of any of its
Subsidiaries to the Lead Borrower or to any other Subsidiary of the Lead
Borrower, or of the Lead Borrower owed to any Subsidiary of the Lead Borrower;
provided, (i) any such Indebtedness of (x) any Subsidiary of the Lead Borrower
that is a non-Credit Party payable to a Credit Party shall be permitted under
Section 6.7(b) and (y) any Canadian Credit Party payable to a US Credit Party
shall be permitted under Section 6.7(b), (ii) any such Indebtedness payable to a
Credit Party shall be made in the Ordinary Course, shall be evidenced by
promissory notes and all such notes shall be subject to a perfected First
Priority Lien pursuant to the applicable Collateral Documents, which notes shall
be executed and delivered as soon as commercially practicable after the
incurrence of such Indebtedness, (iii) all such Indebtedness of any Credit Party
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the Affiliate Subordination
Agreement, (iv) any payment of such Indebtedness by any US Guarantor Subsidiary
under any guaranty of the US Obligations shall result in a pro tanto reduction
of the amount of any such Indebtedness owed by such US Credit Party to the Lead
Borrower or to any of its Subsidiaries for whose benefit such payment is made,
and (v) any payment of such Indebtedness by any Canadian Guarantor Subsidiary
under any guaranty of the Canadian Obligations shall result in a pro tanto
reduction of the amount of any such Indebtedness owed by such Canadian Credit
Party to the Lead Borrower or to any of its Subsidiaries for whose benefit such
payment is made;
(c)    unsecured Debt (including Subordinated Debt) of the Lead Borrower (which
may be guaranteed on a like basis by the US Credit Parties); provided, that (i)
no Default or Event of Default is continuing under this Agreement or would
result from such issuance, (ii) after giving effect to such issuance (as
determined in accordance with Section 1.4(e)), the Leverage Ratio shall not be
greater than 4.75:1.00, calculated on a pro forma basis as of the last day of
the most recently ended four Fiscal Quarter period for which financial
statements have been delivered pursuant to Section 5.1, (iii) the proceeds of
such issuance shall be used for Permitted Acquisitions, to fund Capital
Expenditures permitted under this Agreement or to prepay the Term Loans in
accordance with the terms of the Term Credit Agreement, (iv) such Debt shall
have a maturity of not earlier than six (6) months after the Revolving
Commitment Termination Date, (v) the documentation relating to such Debt shall
not permit or provide for any scheduled amortization (or similar) payments prior
to the Revolving Commitment Termination Date and (vi) the documentation relating
to such Debt shall not contain any covenant or event of default that is either
(x) not substantially provided for in the Term Credit Agreement or (y) more
favorable to the holder of such Debt in any material respect



 
104

 




--------------------------------------------------------------------------------



than the comparable covenant or event of default set forth in the Term Credit
Agreement, and, with respect to Subordinated Debt, shall contain customary
subordination provisions pursuant to which such Subordinated Debt is subordinate
to the prior payment in full of the Obligations;
(d)    Indebtedness incurred by the Lead Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Lead Borrower or any
of its Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Lead Borrower or any of its Subsidiaries;
(e)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
Ordinary Course;
(f)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(g)    Indebtedness of the US Credit Parties under the Term Credit Documents in
an aggregate principal amount not to exceed at any time outstanding
$200,000,000; provided that such amount may be increased by the aggregate
principal amount of any Facility Increase (as defined in the Term Credit
Agreement as in effect on the date hereof) so long as the aggregate principal
amount of all Facility Increases does not exceed the aggregate principal amount
permitted to be incurred under Section 2.21 of the Term Credit Agreement (as in
effect on the date hereof) (in each case, as reduced by any prepayments or
repayments or principal thereof after the Closing Date);
(h)    guaranties or the provision of other credit support by (x) a US Credit
Party of Indebtedness of another US Credit Party with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1, and (y) a
Canadian Credit Party of Indebtedness of another Canadian Credit Party with
respect to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1;
(i)    Indebtedness, including the ability to draw on commitments to incur
Indebtedness, described in Schedule 6.1(i), but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable, taken as a whole, to the obligor thereon or to the Lenders than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended (provided that a certificate of an Authorized Officer of the Lead
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Lead Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)); provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced, except as to fees
and expenses at refinancing or (C) be incurred, created or assumed if any
Default or Event of Default has occurred and is continuing or would result
therefrom;



 
105

 




--------------------------------------------------------------------------------



(j)    Indebtedness with respect to Capital Leases or purchase money
Indebtedness (including any Attributable Indebtedness incurred in connection
with any Sale and Lease Back Transaction that is otherwise permitted under
clause (i) of Section 6.11) in an amount not to exceed in the aggregate
(including any Indebtedness acquired in connection with a Permitted Acquisition)
at any time the greater of $50,000,000 and six and one-half percent (6.5%) of
the Consolidated Total Assets of the Lead Borrower; provided, any such purchase
money Indebtedness shall be secured only by the asset(s) acquired in connection
with the incurrence of such Indebtedness (other than Inventory);
(k)    other Indebtedness of the Lead Borrower and its Subsidiaries in an
aggregate principal amount not to exceed at any time $30,000,000;
(l)    (i) Indebtedness under the Factoring Agreements to which the Lead
Borrower or any Subsidiary is party on the Closing Date as set forth on Schedule
1.1(a), and (ii) additional Indebtedness under Factoring Agreements in an
aggregate amount not to exceed at any time $25,000,000;
(m)    working capital facilities of any Foreign Subsidiary (other than a
Canadian Subsidiary);
(n)    Hedging Obligations entered into for the purpose of hedging risks
associated with the operations of the Lead Borrower and its Subsidiaries;
(o)    Indebtedness of the US Credit Parties under the Senior Notes Documents in
an aggregate principal amount not to exceed $236,410,000 (as reduced by any
payments or prepayments of principal thereof after the Closing Date);
(p)    provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, any replacement, renewal or refinancing
of any Indebtedness described in Sections 6.1(c), (g) and (o) (collectively, the
“Permitted Refinancing Indebtedness”) that (i) does not exceed the aggregate
principal amount of the Indebtedness being replaced, renewed or refinanced,
except as to fees and expenses at refinancing, (ii) does not have a maturity
date earlier than the Indebtedness being replaced, renewed or refinanced, (iii)
does not rank at the time of such replacement, renewal or refinancing senior to
the Indebtedness being replaced, renewed or refinanced, (iv) the obligors in
respect of such Permitted Refinancing Indebtedness (including in their
capacities as primary obligor and guarantor) are the same as for the
Indebtedness being replaced, renewed or refinanced, (v) any Liens securing such
Permitted Refinancing Indebtedness are not extended to any property which does
not secure the Indebtedness being replaced, renewed or refinanced, (vi) does not
have a weighted average life to maturity less than the Indebtedness being
replaced, renewed or refinanced and (vii) the terms of such Permitted
Refinancing Indebtedness are not materially less favorable, taken as a whole, to
the Lead Borrower and its Subsidiaries than the terms of the replaced, renewed
or refinanced Indebtedness;
(q)    any intercompany loans advanced by any Credit Party (or any of its
Subsidiaries) to any of its Subsidiaries (each an “Intercompany Borrower”) the
proceeds of which are applied by the Intercompany Borrower to discharge its
obligations under the Existing Credit Agreement; provided, that (i) all such
Indebtedness of the Intercompany Borrower shall be evidenced by promissory
notes, which notes shall be executed and delivered on or prior to the Closing
Date and shall be subject to a perfected First Priority Lien pursuant to the
applicable Collateral Documents (other than in the case of the intercompany loan
made from Austria GmbH, as lender, to Italia SpA, as borrower, which such
intercompany loan shall be evidenced by the Intra-Group On Demand Facility
Agreement, dated as of May 26, 2011, between Austria GmbH and Italia SpA, and
the receivables and related rights and claims under such agreement shall be
subject



 
106

 




--------------------------------------------------------------------------------



to a perfected First Priority Lien pursuant to the Receivables Pledge Agreement,
dated as of the date hereof, between Austria GmbH and the Collateral Agent) and
(ii) all such Indebtedness of the Intercompany Borrower shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement which shall be entered into on or prior to the Closing
Date and shall be in form and substance reasonably satisfactory to the
Administrative Agent; and
(r)    Indebtedness in the form of a payment or performance bond or letter of
credit to secure the payment of (and in an aggregate amount not to exceed) the
Xerium Brazil Tax Assessment.
6.2    Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Lead Borrower or
any of its Subsidiaries, whether now owned or hereafter acquired, or any income
or profits therefrom, except:
(a)    Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;
(b)    Liens for Taxes not then due or, if due, obligations with respect to such
Taxes that are not at such time required to be paid pursuant to Section 5.3 or
which are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (provided that such contest operates to
suspend collection of the contested tax) and for which an adequate reserve has
been made in accordance with GAAP;
(c)    statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to section 401 (a)(29)
or 430 of the Code or by ERISA), in each case incurred in the Ordinary Course
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of fifteen (15)
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
(d)    Liens incurred in the Ordinary Course in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;
(e)    easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
(f)    any (i) interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder, (ii) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or (iii)
subordination of the interest of the lessee or sublessee under such lease to any
restriction or encumbrance referred to in the preceding clause (ii), so long as
the holder of such restriction or encumbrance agrees to recognize the rights of
such lessee or sublessee under such lease;



 
107

 




--------------------------------------------------------------------------------



(g)    Liens solely on any cash earnest money deposits made by the Lead Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements or, for property located in foreign jurisdictions, the
preparation and/or filing of functionally similar documents, relating solely to
operating leases of personal property entered into in the Ordinary Course;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    (i) non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by the Lead Borrower or any of its Subsidiaries in the
Ordinary Course and not interfering in any material respect with the ordinary
conduct of the business of the Lead Borrower or such Subsidiary and (ii) leases
or subleases granted by the Lead Borrower of any of its Subsidiaries to third
parties in respect of surplus property which is not fundamental to the operation
of the business in the Ordinary Course; provided that such leases and subleases
are on arms- length commercial terms;
(l)    existing Liens described in Schedule 6.2(l) and replacements thereof, so
long as the replacement Liens encumber only the assets subject to the Liens
being replaced and the replacement Liens secure obligations in an amount no
greater than the obligations secured by the Liens being replaced;
(m)    Liens securing Indebtedness permitted pursuant to Sections 6.1(j) and
(k); provided, that (i) in the case of Section 6.1(j), any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness and (ii)
such Liens shall not secure Indebtedness permitted pursuant to Section 6.1(k) in
an aggregate amount exceeding at any time $25,000,000;
(n)    Liens granted by entities acquired pursuant to Section 6.9 prior to their
acquisition and not in contemplation of such acquisition; provided that (i) such
Liens were not created in contemplation of such acquisition, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 6.1;
provided, further, that any such Lien securing Indebtedness in an aggregate
amount at any time outstanding in excess of $20,000,000 shall be permitted only
to the extent that such Lien is discharged within five (5) months of the date of
such acquisition.
(o)    subject to the terms of the Intercreditor Agreement, Liens on US
Collateral to secure obligations under the Term Credit Documents;
(p)    Liens in connection with the performance of any response action or
remediation pursuant to Environmental Law as the result of the Release of
Hazardous Materials at, on or beneath any real property, provided such Lien does
not (a) take priority over any Lien granted pursuant to any Collateral Document,
and (b) does not materially or adversely affect the value or use of such real
property;



 
108

 




--------------------------------------------------------------------------------



(q)    Liens securing Permitted Refinancing Indebtedness, provided that any such
Lien shall encumber only the assets that secure the Indebtedness being replaced,
renewed or refinanced by such of such Permitted Refinancing Indebtedness;
(r)    existing Liens on a Title Policy delivered pursuant to Section 5.17;
(s)    any Liens arising by operation of law and any lien arising under
customary retention of title arrangements of suppliers in the Ordinary Course
(other than suppliers of Inventory);
(t)    any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom the Lead Borrower or any of its Subsidiaries maintains a banking
relationship with a financial institution in Germany;
(u)    Liens on real estate which may not be prohibited to be created pursuant
to section 1136 of the German Civil Code (Bürgerliches Gesetzbuch);
(v)    additional Liens (other than on ABL Priority Collateral) securing
Indebtedness or obligations that do not exceed $25,000,000 (the “Lien Basket
Amount”) at any time; provided, that not more than $10,000,000 of the Lien
Basket Amount may relate to Liens encumbering assets located in the United
States or Canada; and
(w)    Liens securing Indebtedness permitted pursuant to Section 6.1(l);
provided that the only assets secured by such Liens are the receivables being
sold or otherwise disposed of pursuant to the respective Factoring Agreement.
6.3    Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31st.
6.4    No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness permitted hereunder or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) restrictions contained in any documents evidencing unsecured Debt or
Subordinated Debt permitted pursuant to Section 6.1(c), in the Senior Notes
Documents, in the Term Credit Documents and any Permitted Refinancing
Indebtedness with respect thereto; provided, that in respect of such unsecured
Debt or Subordinated Debt, in the Term Credit Documents and in the Senior Notes
Documents and any Permitted Refinancing Indebtedness with respect thereto, such
restrictions do not restrict the ability to grant security interests as required
under the Credit Documents or any agreement that refinances this Agreement, (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the Ordinary Course (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be), (d) restrictions in the agreements relating to Liens permitted to be
incurred under Section 6.2 that limit the right of any Credit Party to dispose
of or transfer the assets subject to such Liens, (e) provisions limiting the
disposition or distribution of assets or property in sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements, (f) any
encumbrance or restriction in connection with an acquisition of property, so
long as such encumbrance or restriction relates solely to the property so
acquired and was not created in connection with or in anticipation of such
acquisition, (g) restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
ownership interest in such partnership, limited liability company, joint



 
109

 




--------------------------------------------------------------------------------



venture or similar Person, provided that to the extent such restriction
restricts the ability to grant security interests as required under the Credit
Documents, such restrictions shall have existed prior to the Closing Date, and
(h) restrictions on receivables sold or otherwise disposed of pursuant to a
Factoring Agreement permitted by Section 6.1(l), no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.
6.5    Restricted Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment, except:
(a)    any Subsidiary may declare and pay or make any distributions to its
shareholders, provided that such payments are made to all its shareholders
proportionately based on their ownership interest in such Subsidiary;
(b)    the Lead Borrower or any Subsidiary may make regularly scheduled payments
of principal and interest in respect of any Indebtedness that is permitted by
Sections 6.1(c) and (o), but only to the extent permitted pursuant to the terms
of such Indebtedness (including, without limitation, any subordination terms
applicable to such Indebtedness);
(c)    so long as no Default or Event of Default has occurred and is continuing,
the Lead Borrower may repurchase or redeem Common Stock in an amount not to
exceed $7,000,000 per annum solely for the purpose of repurchases of Common
Stock from departing executives of the Lead Borrower or any of its Subsidiaries
or satisfying the purchase price of equity award under, or paying withholding
taxes payable with respect to, vested equity compensation programs;
(d)    so long as no Default or Event of Default has occurred and is continuing,
(x) the Lead Borrower and its Subsidiaries may make additional Restricted
Payments in an aggregate amount not to exceed, when added to the aggregate
payments made to voluntarily or optionally repay, prepay, or purchase
outstanding Term Loans pursuant to clause (i) of Section 6.18, $10,000,000, and
(y) the Lead Borrower may make additional Restricted Payments so long as Global
Excess Availability on the date of such additional Restricted Payment
(calculated after giving effect to any Advances or Letters of Credit then being
made or issued in connection with the action or proposed action) exceeds fifteen
percent (15.0%) of the lesser of (i) the Maximum Credit at such time and (ii)
the Borrowing Base at such time; and
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Lead Borrower may repurchase or redeem Senior Notes with the proceeds of (x)
Debt incurred pursuant to Section 6.1(c) or (y) Permitted Refinancing
Indebtedness in respect thereof incurred pursuant to Section 6.1(p).
6.6    Restrictions on Subsidiary Distributions. Except as provided herein, in
the Term Credit Documents and as provided in the Senior Notes Documents or
documents governing any Permitted Refinancing Indebtedness with respect thereto,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Lead Borrower to (a) pay dividends or make any other distributions on any of
such Subsidiary’s Capital Stock owned by the Lead Borrower or any other
Subsidiary of the Lead Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to the Lead Borrower or any other Subsidiary of the Lead
Borrower, (c) make loans or advances to the Lead Borrower or any other
Subsidiary of the Lead Borrower, or (d) transfer any of its property or assets
to the Lead Borrower or any



 
110

 




--------------------------------------------------------------------------------



other Subsidiary of the Lead Borrower, other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(j) that impose restrictions on
the property so acquired; (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the Ordinary Course;
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement; (iv) in any agreement for
the sale or other disposition of a Subsidiary that restricts distributions by
that Subsidiary pending the sale or other disposition; (v) in provisions in
agreements or instruments which prohibit the payment of dividends or the making
of other distributions with respect to any class of Capital Stock of a Person
other than on a pro rata basis; (vi) in any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Lead Borrower or any of its
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or the property or assets of the Person, so acquired, provided that,
in the case of Indebtedness, such Indebtedness was permitted by Section 6.1;
(vii) in any intercompany arrangement entered into for tax planning purposes so
long as such arrangement may be terminated at any time at the direction of the
Lead Borrower or any other Party in its sole discretion; and (viii) on the
transfer of any receivables sold or otherwise disposed of pursuant to a
Factoring Agreement permitted by Section 6.1(l).
6.7    Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    (i) equity Investments and loans as of the Closing Date in or to the Lead
Borrower or any of its Subsidiaries, (ii) equity Investments and loans made
after the Closing Date (x) in or to the Lead Borrower or any other US Credit
Party, (y) by a Canadian Credit Party in another Canadian Credit Party or (z) by
a non-Credit Party in another non-Credit Party, and (iii) equity Investments or
transfers of assets made after the Closing Date by a Credit Party in or to a
Subsidiary of the Lead Borrower that is not a Credit Party or by a US Credit
Party in or to a Canadian Credit Party, so long as, with respect to equity
Investments or transfers of assets under this clause (iii), the aggregate amount
of such equity Investments and the aggregate fair market value of such transfers
of assets, does not exceed at any time $30,000,000; provided, further that, for
purposes of this clause (iii), at any given time the amount of cash
distributions and dividends or other similar amounts received in respect of such
equity Investments and the amount of cash consideration received in respect of
such transfers of assets, in each case, up to the value of such equity
Investments or transfers of assets, as applicable, used to calculate the
aggregate amount of the equity Investments and transfers of assets made pursuant
to this clause (iii), shall be netted against the outstanding aggregate amount
of equity Investments and transfers of assets made pursuant to this clause
(iii);
(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations of financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the Borrower’s and
its Subsidiaries’ Ordinary Course;
(d)    intercompany loans and guaranties to the extent permitted under Sections
6.1(b), (d), (e) and (h);
(e)    Consolidated Capital Expenditures otherwise permitted under Section 6.8;



 
111

 




--------------------------------------------------------------------------------



(f)    loans and advances to employees of the Lead Borrower and its Subsidiaries
made in the Ordinary Course in an aggregate principal amount not to exceed
$2,000,000 in the aggregate at any one time outstanding;
(g)    Investments made in connection with Permitted Acquisitions permitted
pursuant to and in accordance with Section 6.9;
(h)    Investments received in lieu of Cash in connection with Asset Sales
permitted by and in accordance with Section 6.9;
(i)    Investments described in Schedule 6.7(i);
(j)    Investments in Permitted Joint Ventures in an aggregate amount not to
exceed at any time $20,000,000; and
(k)    other Investments (including without limitation Investments in
Subsidiaries which are not wholly owned, directly or indirectly, by the Lead
Borrower) (x) in an aggregate amount not to exceed at any time $30,000,000 and
(y) so long as, in the case of this clause (y), the Applicable Conditions are
satisfied; provided; further that for purposes of this Section 6.7(k), at any
given time the amount of any cash repayments of principal, interest,
distributions and dividends or other similar amounts received in respect of any
such Investments, up to the value of such Investments used to calculate the
aggregate amount of other Investments made under this Section 6.7(k), shall be
netted against the then outstanding aggregate amount of other Investments made
under this Section 6.7(k).
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.
6.8    Maximum Consolidated Capital Expenditures. The Lead Borrower shall not,
and shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for the
Lead Borrower and its Subsidiaries in excess of the corresponding amount
(“Maximum Consolidated Capital Expenditures”) set forth below opposite such
Fiscal Year (exclusive of Capital Expenditures paid with Net Asset Sale Proceeds
or with Net Insurance/Condemnation Proceeds):



 
112

 




--------------------------------------------------------------------------------



Fiscal Year
Maximum Consolidated Capital Expenditures
2013
$42,000,000.00
2014
$42,000,000.00
2015
$42,000,000.00
2016
$42,000,000.00
2017
$42,000,000.00
2018
$42,000,000.00



provided, that the Maximum Consolidated Capital Expenditures for any Fiscal Year
shall be increased by (i) an amount equal to the portion of Maximum Consolidated
Capital Expenditures not expended in the immediately preceding Fiscal Year (the
“Roll-Over Amount”); provided, further, that any Roll-Over Amount not expended
in the applicable Fiscal Year shall not be added to the amount of Maximum
Consolidated Capital Expenditures for the immediately succeeding Fiscal Year.
In the event that the Lead Borrower and its Subsidiaries have made Consolidated
Capital Expenditures in any Fiscal Year in an aggregate amount equal to the
Maximum Consolidated Capital Expenditures for such Fiscal Year (as such amount
may be increased by any applicable Roll-Over Amount), the Lead Borrower and its
Subsidiaries may utilize up to 100% of the applicable Maximum Consolidated
Capital Expenditures for the immediately succeeding Fiscal Year to make
additional Consolidated Capital Expenditures in the then current Fiscal Year
(and with the amount so utilized to reduce the Maximum Consolidated Capital
Expenditures in such immediately succeeding Fiscal Year).
In addition to the foregoing, (i) the Lead Borrower or its applicable
Subsidiaries may make additional Consolidated Capital Expenditures in an
aggregate amount for all such Persons not to exceed $10,000,000 as a result of
the replacement of the non-equipment operating leases in effect on the Closing
Date with respect to their facilities in Youngsville, North Carolina and
Geelong, Australia with Capital Leases and (ii) so long as the Applicable
Conditions are satisfied, the Lead Borrower and its Subsidiaries may make
additional Consolidated Capital Expenditures.
6.9    Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Capital Expenditures in the Ordinary Course) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:
(a)    any Subsidiary of the Lead Borrower may be merged with or into the Lead
Borrower or any other Subsidiary, or be liquidated, wound up or dissolved;
provided, however, in the case of such a



 
113

 




--------------------------------------------------------------------------------



merger involving (v) the Lead Borrower, the Lead Borrower shall be the
continuing or surviving Person, (w) another US Borrower, a US Borrower shall be
the continuing or surviving Person, (x) a US Guarantor Subsidiary merging with a
non-US Guarantor Subsidiary, the US Guarantor Subsidiary shall be the continuing
or surviving Person, (y) a Canadian Borrower, a Canadian Borrower shall, except
to the extent provided in preceding clauses (v), (w) or (x), be the continuing
or surviving Person and (z) a Canadian Guarantor Subsidiary merging or
amalgamating with a non-Canadian Guarantor Subsidiary, the Canadian Guarantor
Subsidiary shall, except as provided in preceding clause (v), (w), (x) or (y),
be the continuing or surviving Person;
(b)    sales or other dispositions of assets that do not constitute Asset Sales;
(c)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value (determined in good faith by the
board of directors (or similar governing body) of the respective Person making
such Asset Sale) in the case of other non-Cash proceeds), when aggregated with
the proceeds of all other Asset Sales made within the same Fiscal Year, are less
than $35,000,000; provided (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors (or similar governing body) of the
respective Person making such Asset Sale), (2) in the case of any Asset Sale
generating aggregate Net Asset Sale Proceeds in excess of $1,000,000, no less
than 75% thereof shall be paid in Cash (for purposes of this clause (2), each of
the following will be deemed to be cash: (A) Cash Equivalents and (B) any
Indebtedness, as shown on the Lead Borrower’s most recent consolidated balance
sheet, of any Credit Party or Subsidiary (other than Indebtedness that is by its
terms subordinated to the Revolving Advances) that is assumed by the transferee
of any such assets pursuant to an agreement that releases such Credit Party or
Subsidiary from, or indemnifies such Credit Party or Subsidiary against, any
liability under, and any Liens on such assets securing, such Indebtedness, (3)
no Capital Stock of any Borrower may be sold pursuant to this Section 6.9(c) and
(4) no Capital Stock of any Guarantor Subsidiary may be sold pursuant to this
Section 6.9(c) unless all of the Capital Stock of such Guarantor Subsidiary is
sold in compliance with this Section 6.9(c);
(d)    disposals of obsolete, worn out or surplus property, and any assets
acquired in connection with the acquisition of another Person in a division or
line of business of such Person reasonably determined by the acquirer to be
surplus assets;
(e)    Permitted Acquisitions, so long as (i) the Common Stock of the Lead
Borrower is used as 100% of the consideration in connection therewith or (ii)
cash of the Lead Borrower or any of its Subsidiaries is used as all or a portion
of the consideration; provided that, in the case of clause (ii), the Applicable
Conditions are satisfied;
(f)    Investments made in accordance with Section 6.7; and
(g)    disposals of real estate which may not be prohibited pursuant to section
1136 of the German Civil Code.
6.10    Disposal of Subsidiary Interests. Except for any contribution or sale of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9 or pursuant to the Collateral Documents, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its



 
114

 




--------------------------------------------------------------------------------



Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
6.11    Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party or Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than the Lead Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party or Subsidiary to any Person (other than the Lead Borrower or any of its
Subsidiaries) in connection with such lease (any such transaction, a “Sale and
Lease Back Transaction”), unless, in each case, (i) the sale of such property is
permitted by Section 6.9, (ii) any Lien arising in connection with the use of
such property by any Credit Party or any of its Subsidiaries is permitted by
Section 6.2 and (iii) any Attributable Indebtedness of any Credit Party or any
of its Subsidiaries in respect of such lease is permitted under Section 6.1.
6.12    Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Credit Party or its Subsidiaries on terms that are less favorable to such
Credit Party or its Subsidiaries, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate of such Credit Party
or its Subsidiaries; provided, the foregoing restriction shall not apply to (a)
any transaction among the Lead Borrower or any of its wholly-owned Subsidiaries
otherwise permitted by this Agreement; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of the Lead
Borrower and its Subsidiaries; (c) compensation arrangements for officers and
other employees of the Lead Borrower and its Subsidiaries entered into in the
Ordinary Course; and (d) transactions described in Schedule 6.12.
6.13    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by one or more Credit Parties on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.
6.14    Anti-Money Laundering/International Trade Law Compliance. No Credit
Party shall fail to immediately notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event and shall take all such actions
so that the representations and warranties set forth in Section 4.23 shall
continue to be true and correct.
6.15    Amendments or Waivers to Organizational Documents. No Credit Party shall
terminate or agree to any amendment, restatement, supplement or other
modification to, any Organizational Document that would be materially adverse to
the Lenders.
6.16    Amendments or Waivers to Certain Indebtedness. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, amend or otherwise change the
terms of any Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o)
or any Permitted Refinancing Indebtedness with respect thereto or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate or the amortization
rate on such Indebtedness or such Permitted Refinancing Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the



 
115

 




--------------------------------------------------------------------------------



redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Indebtedness or such Permitted Refinancing
Indebtedness (or any guaranty thereof), or if the effect of such amendment or
change, together with all other amendments or changes made, is to increase
materially the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Indebtedness or such Permitted Refinancing
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to any Credit Party or Lenders in any material respect.
6.17    Springing Financial Covenant. During each Covenant Trigger Period, the
Lead Borrower shall not permit (i) the Fixed Charge Coverage Ratio for the last
period of four (4) consecutive Fiscal Quarters ended prior to the beginning of
such Covenant Trigger Period for which financial statements have been delivered
to the Administrative Agent pursuant to Section 5.1(a) or (b), as applicable, to
be less than 1.00:1.00, (ii) the Fixed Charge Coverage Ratio for the period or
four (4) consecutive Fiscal Quarters for which financial statements first are
delivered to the Administrative Agent pursuant to Section 5.1(a) or (b), as
applicable, during such Covenant Trigger Period to be less than 1.00:1.00 or
(iii) the Fixed Charge Coverage Ratio for any period or four (4) consecutive
Fiscal Quarters ending during such Covenant Trigger Period to be less than
1.00:1.00. Within three (3) Business Days after the beginning of a Covenant
Trigger Period, the Lead Borrower shall provide to the Administrative Agent a
compliance certificate calculating the Fixed Charge Coverage Ratio for the
period of four consecutive Fiscal Quarters for which financial statements are
required to be delivered ended immediately prior to the beginning of such
Covenant Trigger Period based on the most recent financial statements required
to be delivered pursuant to Section 5.1(a) or (b), as applicable.
6.18    Limitations on Voluntary Prepayments of Term Loans. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, make any voluntary or
optional repayment, prepayment or purchase of Term Loans, except (i) so long as
no Default or Event of Default then exists or would result therefrom, the Lead
Borrower may make voluntary or optional repayments, prepayments or purchases of
Term Loans in an aggregate amount not to exceed, when added to the aggregate
amount of Restricted Payments made pursuant to clause (x) of Section 6.5(d),
$10,000,000, and (ii) so long as (I) no Default or Event of Default then exists
or would result therefrom and (II) Global Excess Availability on the date of the
action or proposed action (calculated after giving effect to any Advances or
Letters of Credit then being made or issued in connection with the action or
proposed action) exceeds fifteen percent (15.0%) of the lesser of (x) the
Maximum Credit at such time and (y) the Borrowing Base at such time, the Lead
Borrower may make additional voluntary or optional repayments, prepayments or
purchases of Term Loans.
SECTION 7.    GUARANTY
7.1    Guaranty of the Obligations.
(x)    Subject to the provisions of Sections 7.2, the Canadian Guarantors
jointly and severally hereby irrevocably and unconditionally guaranty to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Canadian Obligations (other than Excluded Swap
Obligations) when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
applicable Insolvency Laws (collectively, the “Guaranteed Canadian Obligations”)
(y)    Subject to the provisions of Section 7.2, the US Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to the Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations (other than Excluded Swap Obligations) when the same
shall become due, whether at stated maturity, by required prepayment,
declaration,



 
116

 




--------------------------------------------------------------------------------



acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under section 362(a) of the Bankruptcy
Code (collectively, the “Guaranteed Obligations”).
7.2    Contribution by Guarantors.
All US Guarantors desire to allocate among themselves (collectively, the
“US Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a US Guarantor (a “US Funding Guarantor”)
under this Guaranty such that its US Aggregate Payments exceed its US Fair Share
as of such date, such US Funding Guarantor shall be entitled to a contribution
from each of the other US Contributing Guarantors in an amount sufficient to
cause each US Contributing Guarantor’s US Aggregate Payments to equal its US
Fair Share as of such date. “US Fair Share” means, with respect to a US
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the US Fair Share Contribution Amount with respect to such US
Contributing Guarantor to (ii) the aggregate of the US Fair Share Contribution
Amounts with respect to all US Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all US Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.
“US Fair Share Contribution Amount” means, with respect to a US Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such US Contributing Guarantor under this Guaranty that would not
render its obligations hereunder or thereunder subject to avoidance as a
fraudulent transfer or conveyance under section 548 of the Bankruptcy Code or
any comparable applicable provisions of state law; provided, solely for purposes
of calculating the “US Fair Share Contribution Amount” with respect to any US
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such US Contributing Guarantor arising by virtue of (a) any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder or (b) any liabilities of such US
Contributing Guarantor in respect of intercompany Indebtedness to the Borrower
to the extent that such Indebtedness would be discharged in an amount equal to
the amount paid by such US Contributing Guarantor hereunder shall not be
considered as assets or liabilities of such US Contributing Guarantor.
“Aggregate Payments” means, with respect to a US Contributing Guarantor as of
any date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such US Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.2), minus (2) the aggregate amount of all payments received on
or before such date by such US Contributing Guarantor from the other US
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable US Funding
Guarantor. The allocation among US Contributing Guarantors of their obligations
as set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any US Contributing Guarantor hereunder. Each US Guarantor is a
third party beneficiary to the contribution agreement set forth in this Section
7.2.
7.3    Payment by Guarantors.
(a)    The Canadian Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Canadian Guarantor by
virtue hereof, that upon the failure of any Canadian Borrower to pay any of the
Guaranteed Canadian Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under applicable Insolvency Laws), the Canadian Guarantors will
upon demand pay, or cause to be paid, in Cash, to the Administrative Agent for
the ratable benefit of the Beneficiaries, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Canadian Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Canadian Obligations



 
117

 




--------------------------------------------------------------------------------



(including interest which, but for any Canadian Borrower’s becoming the subject
of a case under applicable Insolvency Laws, would have accrued on such
Guaranteed Canadian Obligations, whether or not a claim is allowed against such
Canadian Borrower for such interest in the related bankruptcy case) and all
other Guaranteed Canadian Obligations then owed to Beneficiaries as aforesaid.
(b)    Subject to Section 7.2, the US Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any US Guarantor by
virtue hereof, that upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under section 362(a) of the Bankruptcy Code), the US Guarantors will upon
demand pay, or cause to be paid, in Cash, to the Administrative Agent for the
ratable benefit of the Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code
or the Bankruptcy and Insolvency Act (Canada), would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against such Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations or Guaranteed Canadian Obligations, as the case may be.
In furtherance of the foregoing and without limiting the generality thereof,
each Guarantor agrees as follows:
(f)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of such Guarantor and not
merely a contract of surety;
(g)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
(h)    the obligations of such Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;
(i)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations or Guaranteed Canadian Obligations, as the case may be, shall in no
way limit, affect, modify or abridge any Guarantor’s liability for any portion
of the Guaranteed Obligations or Guaranteed Canadian Obligation, as the case may
be, which has not been paid. Without limiting the generality of the foregoing,
if the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor’s covenant to pay a portion of the Guaranteed Obligations or
Guaranteed Canadian Obligations, as the case may be, such judgment shall not be
deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations or Guaranteed Canadian Obligations, as the case may be,
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations or
Guaranteed Canadian Obligations, as the case may be;



 
118

 




--------------------------------------------------------------------------------



(j)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations or the
Guaranteed Canadian Obligations, as the case may be; (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Guaranteed Obligations or the Canadian Guaranteed
Obligations, as the case may be, or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guaranties of the Guaranteed Obligations or the
Canadian Guaranteed Obligations, as the case may be, and take and hold security
for the payment hereof or the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations or
Guaranteed Canadian Obligations, as the case may be, any other guaranties of the
Guaranteed Obligations or the Canadian Guaranteed Obligations, as the case may
be, or any other obligation of any Person (including any other Guarantor) with
respect to the Guaranteed Obligations or the Canadian Guaranteed Obligations, as
the case may be, provided, however, that no Credit Document to which such
Guarantor is party may be amended without its written consent; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations or the Canadian
Guaranteed Obligations, as the case may be, and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith or the applicable documentation
creating Hedging Obligations or Cash Management Obligations and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or non-judicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any Borrower or any security for the Guaranteed
Obligations or the Guaranteed Canadian Obligations, as the case may be; and (vi)
exercise any other rights available to it under the Credit Documents or the
applicable documentation creating Hedging Obligations or Cash Management
Obligations; and
(k)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations and Guaranteed Canadian Obligations), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents or the applicable documentation creating
Hedging Obligations or Cash Management Obligations, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be, or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations or the Guaranteed Canadian Obligations, as the case may be; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the applicable
documentation creating Hedging Obligations or Cash Management Obligations or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations or the Guaranteed Canadian Obligations,
as the case may be, in each case whether or not in accordance with the terms
hereof or such Credit Document, such applicable documentation creating Hedging
Obligations or Cash Management Obligations or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations or the Guaranteed
Canadian Obligations, as the case



 
119

 




--------------------------------------------------------------------------------



may be, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the applicable documentation creating Hedging
Obligations or Cash Management Obligations from the proceeds of any security for
the Guaranteed Obligations or the Guaranteed Canadian Obligations, as the case
may be, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be) to the payment of indebtedness other than the
Guaranteed Obligations or the Guaranteed Canadian Obligations, as the case may
be, even though any Beneficiary might have elected to apply such payment to any
part or all of the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Lead Borrower or any of its Subsidiaries and to any corresponding restructuring
of the Guaranteed Obligations or the Guaranteed Canadian Obligations, as the
case may be; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations or
the Guaranteed Canadian Obligations, as the case may be; (vii) any defenses, set
offs or counterclaims which any Borrower may allege or assert against any
Beneficiary in respect of the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; (viii) any law or regulation of any jurisdiction or any
other event affecting any term of the Guaranteed Obligations or the Guaranteed
Canadian Obligations as the case may be; and (ix) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations or the Guaranteed Canadian Obligations, as the
case may be.
7.5    Waivers by Guarantors. To the fullest extent permitted by any Requirement
of Law, each Guarantor hereby waives, for the benefit of the Beneficiaries: (a)
any right to require any Beneficiary, as a condition of payment or performance
by such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or the Guaranteed
Canadian Obligations, as the case may be, or any other Person, (ii) proceed
against or exhaust any security held from any Credit Party, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
the Guaranteed Canadian Obligations, as the case may be, or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations or the Guaranteed Canadian Obligations, as the case
may be; (c) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based upon
any Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations or the Guaranteed Canadian Obligations, as the case may be, except
behavior which amounts to bad faith; (e) (i) any principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the applicable documentation creating Hedging Obligations or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or the



 
120

 




--------------------------------------------------------------------------------



Guaranteed Canadian Obligations, as the case may be, or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 7.4 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.
7.6    Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations and the Guaranteed Canadian Obligations shall have been
indefeasibly paid in full in Cash and the Revolving Commitments shall have been
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its respective obligations hereunder, in each
case whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including, without limitation, (a)
any right of subrogation, reimbursement or indemnification that such Guarantor
now has or may hereafter have against any Borrower with respect to the
Guaranteed Obligations or the Guaranteed Canadian Obligations, as the case may
be, (b) any right to enforce, or to participate in, any claim, right or remedy
that any Beneficiary now has or may hereafter have against any Borrower, and (c)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations and the Guaranteed Canadian Obligations shall have been indefeasibly
paid in full in Cash and the Revolving Commitments shall have been terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or the Guaranteed Canadian Obligations, as the case may be,
including, without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full in Cash, such amount shall be held in trust for the
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations or the Guaranteed
Canadian Obligations, as the case may be, whether matured or unmatured, in
accordance with the terms hereof.
7.7    Subordination of Other Obligations. Any Indebtedness of any Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations and the
Guaranteed Canadian Obligations and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of the
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of the Beneficiaries to be credited and applied against the
Guaranteed Obligations or the Guaranteed Canadian Obligations, as the case may
be, but without affecting, impairing or limiting in any manner the liability of
the Obligee Guarantor under any other provision hereof.
7.8    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations and the Guaranteed
Canadian Obligations shall have been paid in full and the Revolving Commitments
shall have been terminated and all Letters of Credit shall have expired



 
121

 




--------------------------------------------------------------------------------



or been cancelled. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations or Guaranteed Canadian Obligations, as the case may be.
7.9    Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
7.10    Financial Condition of Each Borrower. Any Credit Extension may be made
to any Borrower or continued from time to time, and any applicable documentation
creating Hedging Obligations or Cash Management Obligations may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of any Borrower at the
time of any such grant or continuation or at the time such applicable
documentation creating Hedging Obligations or Cash Management Obligations is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of any Borrower. Each Guarantor has
adequate means to obtain information from any Borrower on a continuing basis
concerning the financial condition of any Borrower and its ability to perform
its respective obligations under the Credit Documents and the applicable
documentation creating Hedging Obligations or Cash Management Obligations, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of any Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations or Guaranteed Canadian
Obligations, as the case may be. Each Guarantor hereby waives and relinquishes
any duty on the part of any Beneficiary to disclose any matter, fact or thing
relating to the business, operations or conditions of any Borrower now known or
hereafter known by any Beneficiary.
7.11    Bankruptcy, etc.
(a)    So long as any Guaranteed Obligations or Guaranteed Canadian Obligations
remain outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any Guarantor or by any defense which any Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations or Guaranteed Canadian Obligations, as the case
may be, which accrues after the commencement of any case or proceeding referred
to in clause (a) above (or, if interest on any portion of the Guaranteed
Obligations or Guaranteed Canadian Obligations ceases to accrue by operation of
law by reason of the commencement of such case or proceeding, such interest as
would have accrued on such portion of the Guaranteed Obligations and Guaranteed
Canadian Obligations if such case or proceeding had not been commenced) shall be
included in the Guaranteed Obligations and Guaranteed Canadian Obligations
because it is the intention of the Guarantors and the Beneficiaries that the
Guaranteed Obligations and Guaranteed Canadian Obligations which are guaranteed
by the applicable Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve any Borrower of any portion of
such Guaranteed Obligations or Guaranteed Canadian Obligations, as the case may
be. The Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar



 
122

 




--------------------------------------------------------------------------------



person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations or
Guaranteed Canadian Obligations are paid by any Borrower, the obligations of the
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations and Guaranteed Canadian Obligations for all purposes hereunder.
7.12    Discharge of Guaranty Upon Sale of Guarantor. If (i) all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (ii) any Guarantor (other
than a Borrower) shall become an Immaterial Subsidiary at a time when no Default
or Event of Default exists and is continuing and the Lead Borrower shall so
request, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Beneficiary or any other Person effective as of the
time of such Asset Sale and, so long as the Lead Borrower shall have previously
provided the Collateral Agent and the Administrative Agent such certifications
or documents as the Collateral Agent and/or the Administrative Agent shall
reasonably have requested, the Collateral Agent shall take, and the Lenders
hereby irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect such release in accordance with the relevant provisions of
this Agreement and the Collateral Documents.
7.13    Validity and Effectiveness. This Guaranty shall remain wholly valid and
effective until the full, unconditional and irrevocable performance and
discharge of the Guaranteed Obligations or the Guaranteed Canadian Obligations,
as the case may be, and for all the period during which payments effected in
such respect are subject to the claw back and/or avoidance under any applicable
law.
7.14    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under the guarantee contained in this Section 7 in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.14, or otherwise under the guaranty contained in this
Section 7, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 7.14 shall remain in full force and
effect until the full, unconditional and irrevocable performance and discharge
of the Guaranteed Obligations and the Guaranteed Canadian Obligations and the
termination of all Revolving Commitments and expiration or cancellation of all
Letters of Credit. Each Qualified ECP Guarantor intends that this Section 7.14
constitute, and this Section 7.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 8.    EVENTS OF DEFAULT
8.1    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by a Borrower to pay (i) when
due any installment of principal of any Advance, whether at stated maturity, by
acceleration, by notice of voluntary



 
123

 




--------------------------------------------------------------------------------



prepayment, by mandatory prepayment or otherwise, (ii) when due any amount
payable to any Issuer in reimbursement of any drawing under a Letter of Credit
or (iii) within five (5) Business Days after the same becomes due, any interest
on any Advance or drawing under any Letter of Credit or any fee or any other
amount due hereunder; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount of $20,000,000 or more, in each case beyond the grace period, if any,
provided therefor, or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other term of (1) one or more items
of Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, originally provided therefor, if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee on behalf of such holder or holders), to cause, that Indebtedness
to become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
(c)    Breach of Certain Covenants. Failure of (i) the Lead Borrower to deliver
a Borrowing Base Certificate required to be delivered pursuant to Section
5.19(a) within five (5) Business Days after the date such Borrowing Base
Certificate was required to be delivered pursuant to Section 5.19(a) and (ii)
any Credit Party to perform or comply with any term or condition contained in
Section 2.19, Section 5.1(e)(i), Section 5.2, Section 5.5, Section 5.16, Section
5.17 or Section 6; or
(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
subsection of this Section 8.1, and such default shall not have been remedied or
waived within twenty (20) Business Days after the earlier of (i) an Authorized
Officer of the Lead Borrower becoming aware of such default or (ii) receipt by
the Lead Borrower of notice from the Administrative Agent or any Lender of such
default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Lead Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable Insolvency Laws now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal, provincial, state or foreign law; or (ii) an involuntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) shall be commenced against the Lead Borrower or any
of its Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy
Code or under any other applicable Insolvency Laws now or hereafter in effect,
or any application shall have been made, or is required by applicable law to be
made, with a court for the opening of insolvency proceedings with regard to the
Lead Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary);
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, interim receiver, receiver and manager,
sequestrator,



 
124

 




--------------------------------------------------------------------------------



trustee, custodian or other officer having similar powers over the Lead Borrower
or any of its Subsidiaries (other than an Immaterial Subsidiary), or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee, monitor or
other custodian of the Lead Borrower or any of its Subsidiaries (other than an
Immaterial Subsidiary) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Lead Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary), and (A) in relation only to
any Foreign Subsidiary, any such event described in this clause (ii) shall
continue for seven (7) days without having been dismissed, bonded or discharged,
and (B) in relation only to the Lead Borrower or any Domestic Subsidiary, any
such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Lead Borrower
or any of its Subsidiaries (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) under the Bankruptcy Code or under any other
applicable Insolvency Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or the Lead Borrower or
any of its Subsidiaries (other than an Immaterial Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) the Lead Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
the Lead Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $15,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against the Lead Borrower or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of the Lead Borrower any of its Subsidiaries or
any of their respective ERISA Affiliates in excess of $15,000,000 during the
term hereof; or (ii) there exists any fact or circumstance that would reasonably
be expected to result in the imposition of a Lien or security interest under
section 412(n) of the Code or under ERISA; or (iii) there shall occur one or
more Canadian Pension Plan Events which individually or in the aggregate results
in or could reasonably be expected to result in liability of the Canadian
Borrower any Affiliate of a Canadian Borrower in excess of $7,500,000; or
(k)    Change of Control. A Change of Control shall occur; or



 
125

 




--------------------------------------------------------------------------------



(l)    Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof or any other termination of such Collateral
Document in accordance with the terms thereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a party
or any Credit Document shall cease to be in full force and effect or shall be
declared null and void; or
(m)    Disposals and Encumbrances on Real Property. A Credit Party (i) creates
or permits any of its Subsidiaries, directly or indirectly, to create any Lien
permitted pursuant to Section 6.2(u) and such Lien is not removed within ten
(10) days of its effectiveness other than where such Lien is permitted pursuant
to any other clause of Section 6.2 or (ii) makes or permits any of its
Subsidiaries to make a disposition permitted pursuant to Section 6.9(g) other
than where such disposal is permitted pursuant to any other clause of Section
6.9; or
(n)    Failure to Reimburse the Issuer from Revolving Advances. The failure of
any Issuer to be reimbursed in full for any drawings under any Letters of Credit
from proceeds of Revolving Advances required to be made pursuant to Section
2.13(b);
THEN, (1) upon the occurrence of any Event of Default described in Sections
8.1(f) or (g), automatically, and (2) upon the occurrence and continuation of
any other Event of Default, at the request of (or with the consent of) the
Requisite Lenders, upon notice to the Lead Borrower by the Administrative Agent,
(A) the Revolving Commitments of each Lender and the obligation of each Issuer
to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Advances, and (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided that the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.13(b); (C) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to the Collateral Documents; (D) the
Administrative Agent and/or the Collateral Agent may exercise any and all of its
other rights and remedies under this Agreement, the other Credit Documents and
applicable law; and (E) the Administrative Agent shall direct each Borrower to
pay (and each Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 8.1(f) and (g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for each Borrower’s Reimbursement Obligations in respect of Letters of
Credit then outstanding, equal to the Maximum Undrawn Amount at such time.
SECTION 9.    AGENTS



 
126

 




--------------------------------------------------------------------------------



9.1    Appointment of Agents. Each Lender, each Issuer and the Swing Loan Lender
hereby designates PNC Bank, National Association, to act as Administrative Agent
and Collateral Agent for such Lender, Issuer and Swing Loan Lender under this
Agreement and the other Credit Documents. Each Lender, each Issuer and the Swing
Loan Lender hereby irrevocably authorizes each Agent to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and to perform such duties hereunder and thereunder as
are specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto and each
Agent shall hold all Collateral, payments of principal and interest, fees
(except the fees set forth in Section 2.7(b), charges and collections received
pursuant to this Agreement, for the ratable benefit of the Lenders, the Issuers
and the Swing Loan Lender to the extent entitled thereto. Each Agent may perform
any of its duties hereunder by or through its agents or employees. As to any
matters not expressly provided for by this Agreement (including collection of
the Notes), no Agent shall be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding; provided,
however, that no Agent shall be required to take any action which, in such
Agent’s discretion, exposes such Agent to liability or which is contrary to this
Agreement or the other Credit Documents or Requirement of Law unless such Agent
is furnished with an indemnification reasonably satisfactory to such Agent with
respect thereto. As of the Closing Date, Jefferies Finance LLC, in its capacity
as a Lead Arranger, shall not have any obligations hereunder but shall be
entitled to all benefits of this Section 9, and Credit Suisse Securities (USA)
LLC, in its capacity as a Lead Arranger and Documentation Agent, shall not have
any obligations hereunder but shall be entitled to all benefits of this Section
9.
9.2    Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and the other Credit
Documents. Neither any Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Agreement, in any of the
other Credit Documents or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or any of the other Credit Documents or for the
value, validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the other Credit Documents or for any
failure of any Credit Party to perform its obligations hereunder. No Agent shall
be under any obligation to any Lender, any Issuer or the Swing Loan Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the other
Credit Documents, or to inspect the properties, books or records of any Credit
Party. The duties of each Agent with respect to the Advances and the Letters of
Credit to (or for the benefit of) the Borrowers shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement a
fiduciary relationship in respect of any Lender, any Issuer or the Swing Loan
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect of
this Agreement or the transactions described herein except as expressly set
forth herein.
9.3    Lack of Reliance on Agent. Independently and without reliance upon any
Agent or any Lender, each Lender, each Issuer and the Swing Loan Lender has made
and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Borrower and each Guarantor in
connection with the making and the continuance of the Advances and the Letters
of Credit hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender, any Issuer or the
Swing Loan Lender with any credit or other



 
127

 




--------------------------------------------------------------------------------



information with respect thereto, whether coming into its possession before
making of the Advances or Letters of Credit or at any time or times thereafter
except as shall be provided by any Borrower pursuant to the terms hereof. No
Agent shall be responsible to any Lender, the Issuer or the Swing Loan Lender
for any recitals, statements, information, representations or warranties herein
or in any agreement, document, certificate or a statement delivered in
connection with or for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
Credit Document, or of the financial condition of any Borrower or any Guarantor,
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Notes, the other Credit Documents or the financial condition or prospects of any
Borrower or any Guarantor, or the existence of any Event of Default or any
Default.
9.4    Resignation of Agent; Successor Agent. The Administrative Agent and the
Collateral Agent may resign on thirty (30) days written notice to each of the
Lenders, the Issuers and the Lead Borrower and upon such resignation, the
Requisite Lenders will promptly designate a successor Administrative Agent and
Collateral Agent reasonably satisfactory to the Lead Borrower (provided that no
such approval by the Lead Borrower shall be required (i) in any case where the
successor Administrative Agent and Collateral Agent is one of the Lenders or
(ii) after the occurrence and during the continuance of any Event of Default).
Any such successor Administrative Agent and Collateral Agent shall succeed to
the rights, powers and duties of the Administrative Agent and the Collateral
Agent, and shall in particular succeed to all of the Administrative Agent and
the Collateral Agent’s right, title and interest in and to all of the Liens in
the Collateral securing the Obligations created hereunder or any other Credit
Document (including the Mortgages, Security Agreements, the Landlord Personal
Property Collateral Access Agreements, Deposit Account Control Agreements and
Securities Account Control Agreements) and the terms “Administrative Agent” and
“Collateral Agent” shall mean such successor administrative and collateral agent
effective upon its appointment, and the former Administrative Agent and
Collateral Agent’s rights, powers and duties as Administrative Agent and
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Administrative Agent and Collateral Agent. However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
Administrative Agent and Collateral Agent’s appointment, any further actions
need to be taken in order to provide for the legally binding and valid transfer
of any Liens in the Collateral from the former Collateral Agent to the new
Collateral Agent and/or for the perfection of any Liens in the Collateral as
held by the new Collateral Agent or it is otherwise not then possible for the
new Collateral Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, the former Collateral Agent shall
continue to hold such Liens solely as agent for perfection of such Liens on
behalf of the new Collateral Agent until such time as the new Collateral Agent
can obtain a fully valid, enforceable and perfected Lien on all Collateral,
provided that the Collateral Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens). After any
Agent’s resignation as Agent, the provisions of this Section 9, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 10.3, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement (and
in the event the resigning Collateral Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Section 9 and any indemnification rights under this Agreement, including without
limitation, rights arising under Section 10.3, shall inure to its benefit as to
any actions taken or omitted to be taken by it in connection with such Liens).
9.5    Certain Rights of Agent. If any Agent shall request instructions from the
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Requisite Lenders; and such
Agent shall not incur liability



 
128

 




--------------------------------------------------------------------------------



to any Person by reason of so refraining. Without limiting the foregoing, the
Lenders shall not have any right of action whatsoever against any Agent as a
result of its acting or refraining from acting hereunder in accordance with the
instructions of the Requisite Lenders.
9.6    Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, email, facsimile, telex, teletype or telecopier message, cablegram,
order or other document or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
other Credit Documents and its duties hereunder, upon advice of counsel selected
by it. Each Agent may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by such Agent with reasonable care.
9.7    Notice of Default. No Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the other Credit Documents, unless such Agent has received notice from a Lender
or the Lead Borrower referring to this Agreement or the other Credit Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent and the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Requisite Lenders; provided, that, unless and until the Administrative Agent
and the Collateral Agent shall have received such directions, the Administrative
Agent and the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.8    Indemnification. To the extent any Agent is not reimbursed and
indemnified by any Borrower, each Lender will reimburse and indemnify such Agent
in proportion to its respective portion of the outstanding Revolving Advances
and its respective Participation Commitments in the outstanding Swing Loans and
Letters of Credit in accordance herewith (or, if no Advances or Letters of
Credit are outstanding, pro rata according to its Revolving Commitment
Percentage) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent or Lead Arranger in performing its duties hereunder,
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided that the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
9.9    Agent in its Individual Capacity. With respect to the obligation of any
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include such Agent in its
individual capacity as a Lender. Any Agent may engage in business with any
Credit Party or any Affiliate thereof as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate thereof for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
9.10    Delivery of Documents. To the extent the Administrative Agent receives
financial statements required under Sections 5.1(a), (b), (k) and (m) or
Borrowing Base Certificates from the Lead



 
129

 




--------------------------------------------------------------------------------



Borrower pursuant to the terms of this Agreement which the Lead Borrower is not
obligated to deliver to each Lender, the Administrative Agent will promptly
furnish such documents and information to the Lenders.
9.11    Borrowers’ Undertaking to Agents. Without prejudice to their respective
obligations to the Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with each Agent to pay to the Administrative Agent
from time to time on demand all amounts from time to time due and payable by it
for the account of the Agents or the Lenders or any of them pursuant to this
Agreement to the extent not already paid. Any payment made pursuant to any such
demand shall pro tanto satisfy the relevant Borrower’s obligations to make
payments for the account of Lenders or the relevant one or more of them pursuant
to this Agreement.
9.12    No Reliance on Agents’ Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on any Agent to carry
out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 or the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and the regulations promulgated
thereunder (as hereafter amended or replaced, collectively, the “CIP
Regulations”), or any other Anti-Terrorism Law, including any programs involving
any of the following items relating to or in connection with any of the
Borrowers, their Affiliates or their agents, the other Credit Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.
9.13    Other Agreements. Each of the Lenders and Issuers agrees that it shall
not, without the express consent of the Administrative Agent, and that it shall,
to the extent it is lawfully entitled to do so, upon the request of the
Administrative Agent, set off against the respective applicable Obligations, any
amounts owing by such Lender, such Issuer, or Swing Loan Lender to any Credit
Party or any Deposit Accounts of any Credit Party now or hereafter maintained
with such Lender or Issuer. Anything in this Agreement to the contrary
notwithstanding, each of the Lenders, the Issuer and the Swing Loan Lender
further agrees that it shall not, unless specifically requested to do so by the
Administrative Agent, take any action to protect or enforce its rights arising
out of this Agreement or the other Credit Documents, it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement
and the other Credit Documents shall be taken in concert and at the direction or
with the consent of the Administrative Agent or the Requisite Lenders.
9.14    Intercreditor Agreement. The Administrative Agent and the Collateral
Agent are authorized to enter into the Intercreditor Agreement and any other
intercreditor agreement contemplated hereby with respect to Indebtedness that is
(i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens and which Indebtedness contemplates an intercreditor, subordination or
collateral trust agreement (any such other Intercreditor agreement, an
“Additional Agreement”), and the parties hereto acknowledge that the
Intercreditor Agreement and any Additional Agreement is binding upon them. Each
Lender (a) hereby consents to the subordination of the Liens on the Term
Priority Collateral securing the Obligations on the terms set forth in the
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement or any
Additional Agreement and (c) hereby authorizes and instructs the Administrative
Agent and Collateral Agent to enter into the Intercreditor Agreement or any
Additional Agreement and to subject the Liens on the Collateral securing the US
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrowers and such
Secured Parties are intended third-party



 
130

 




--------------------------------------------------------------------------------



beneficiaries of such provisions and the provisions of the Intercreditor
Agreement or any Additional Agreement.
9.15    Québec Collateral Documents. For the purposes of holding any security or
hypothec which may now or in the future granted by any Canadian Credit Party
pursuant to the laws of the Province of Quebec to secure the Canadian
Obligations under any Credit Document, the Collateral Agent is hereby authorized
and appointed to act on behalf of each of the Lenders, the Issuers and the Swing
Loan Lender as the holder of an irrevocable power of attorney (fondé de pouvoir)
within the meaning of article 2692 of the Civil Code of Québec in order to hold
any hypothec granted under the laws of the Province of Quebec as security for
any bond, debenture or other title of indebtedness that may be issued by any
Canadian Credit Party (as the case may be) pursuant to any deed of hypothec
comprised in the Canadian Collateral Documents and to exercise such rights and
duties as are conferred upon a fondé de pouvoir under the relevant deed of
hypothec and applicable laws (with the power to delegate any such rights or
duties). Notwithstanding the provisions of Section 32 of An Act Respecting the
Special Powers of Legal Persons (Quebec), the fondé de pouvoir (person holding
the power of attorney) of the Lenders, Issuers and the Swing Loan Lender in
whose favour a hypothec securing any bond, debenture or other title of
indebtedness issued thereunder is granted may (but need not) be a Lender, an
Issuer, or the Swing Loan Lender. Each Lender, each Issuer and the Swing Loan
Lender hereby acknowledges that any such bond or debenture constitutes a title
of indebtedness, as such term is used in article 2692 of the Civil Code of
Québec. Any person who becomes a Lender, an Issuer, or the Swing Loan Lender or
any successor Collateral Agent shall be deemed to have consented to and ratified
the foregoing appointment of the Collateral Agent as fondé de pouvoir, agent and
mandatary on behalf of all Lenders, Issuers and the Swing Loan Lender, including
such person and any affiliate of such person designated as a Lender, an Issuer
or the Swing Loan Lender. For greater certainty, the Collateral Agent, acting as
the holder of an irrevocable power of attorney (fondé de pouvoir), shall have
the same rights, powers, immunities, indemnities and exclusions from liability
as are prescribed in favour of the Collateral Agent in this Agreement, which
shall apply mutatis mutandis. In the event of the resignation and appointment of
a successor Collateral Agent, such successor Collateral Agent shall also act as
such holder of an irrevocable power of attorney (fondé de pouvoir).
SECTION 10.    MISCELLANEOUS
10.1    Notices. Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Agents or the Lead Arrangers, shall be sent, in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to such Person at its address as set forth on
Appendix B or in the other relevant Credit Document or at such other address as
shall be notified in writing (x) in the case of the Lead Borrower, the
Administrative Agent or the Collateral Agent, to the other parties, (y) in the
case of any Lender, to the Administrative Agent and (z) in the case of all other
parties, to the Lead Borrower and the Administrative Agent.
(l)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in clause (a) above (for purposes of this Section
10.1 only, a “Notice”) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting (an “Internet
Posting”) to a platform, an Internet website or a similar telecommunication
device (a “Platform”) requiring that a user have prior access to such Platform
when such Internet Posting shall have been made generally available on such
Platform to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement



 
131

 




--------------------------------------------------------------------------------



or undertaking a duty of confidentiality) and such Person has been notified that
such Internet Posting has been posted to such Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to any
Agent shall not be effective until received by such Agent and all notices from
or to a Credit Party shall be sent through the applicable Agent.
(m)    Use of Platform. Notwithstanding clauses (a) and (b) above (unless the
Administrative Agent requests that the provisions of clauses (a) and (b) above
be followed) and any other provision in this Agreement or any other Credit
Document providing for the delivery of any Notice by any other means, the Credit
Parties shall deliver all Notices to the Administrative Agent by properly
transmitting such Notices in an electronic/soft medium in a format acceptable to
the Administrative Agent to patrick.mcconnell@pnc.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify the Lead Borrower. Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any of the Lenders to deliver any
Notice to any Credit Party in any manner authorized in this Agreement or to
request that the Lead Borrower effects delivery in such manner.
(n)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Lead Borrower nor the Administrative Agent has
any responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.
10.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers agree to pay promptly (a) all reasonable costs and
expenses of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all costs of furnishing all opinions
by counsel for the Lead Borrower and the other Credit Parties; (c) all
reasonable fees, expenses and disbursements of counsel to the Lead Arrangers and
the Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents, advising the Administrative Agent and the Collateral Agent
of their respective rights and obligations under the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by the Lead Borrower; (d) all reasonable costs
and expenses of creating and perfecting Liens in favor of the Collateral Agent,
for the benefit of the Secured Parties pursuant hereto, including filing and
recording fees, expenses, stamp, registration, transfer, documentary and other
similar taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or the Requisite Lenders may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents or any Agent’s rights and obligations under any Credit Document; (e)
subject to the limitations set forth in Section 5.19, all reasonable costs,
fees, expenses and disbursements of any auditors, accountants, consultants,
advisors or appraisers retained by the Administrative Agent or the Collateral
Agent with the prior consent of the Lead Borrower (not to be unreasonably
withheld; provided, however, the Lead Borrower’s consent shall not be required
for the consultants and appraisers retained to deliver the reports pursuant to
Section 5.19) unless a Default or an Event of Default has occurred and is
continuing (in which



 
132

 




--------------------------------------------------------------------------------



case, the Lead Borrower’s consent shall not be required); (f) all reasonable
costs and expenses (including the reasonable fees, expenses and disbursements of
any appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other reasonable costs and expenses incurred
by each Agent and each Lead Arranger in connection with the syndication of the
Revolving Commitments and the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; provided, that, in each of
the cases in the foregoing clauses (a) through (g), attorneys’ fees shall be
limited to the fees of one (1) outside counsel to the Agents and the Lenders in
each relevant jurisdiction (and in the case of an actual or perceived conflict
of interest among or between the Lead Arrangers, the Agents, the Issuers or the
Lenders, one additional counsel to each affected Agent, Lead Arranger, Issuer or
Lender and, if necessary, one local counsel to the Lead Arrangers, the Agents,
the Issuers and the Lenders taken as a whole in each appropriate jurisdiction);
and (h) after the occurrence of a Default or an Event of Default, all costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by any Agent, the Issuer and the Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
10.3    Indemnity. In addition to the payment of expenses pursuant to Section
10.2, whether or not the transactions contemplated hereby shall be consummated,
each Credit Party agrees to defend (subject to Indemnitees’ reasonable approval
of counsel, which shall be limited to one (1) counsel to the Indemnitees taken
as a whole (and in the case of an actual or perceived conflict of interest among
or between Indemnitees, one additional counsel to each affected Indemnitee and,
if necessary, one local counsel to the Indemnitees taken as a whole in each
appropriate jurisdiction)), indemnify, pay and hold harmless, each Lead
Arranger, each Agent, each Issuer and each Lender and the officers, partners,
directors, trustees, investment advisors, employees, agents and Affiliates of
each Lead Arranger, each Agent, each Issuer and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable judgment); provided, further, that Section 2.29 (instead of this
Section 10.3) shall govern indemnities for Taxes. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are in
violation of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(l)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against the Lenders, the Issuers,
the Agents, the Lead Arrangers and their respective Affiliates, directors,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) in connection with, arising out of,
as a result of, or in any way relating to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Advance
or Letter of Credit or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and the Lead Borrower and each other
Credit Party hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.



 
133

 




--------------------------------------------------------------------------------



10.4    Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and continuation of any Event of Default each Lender, each Issuer and
each of its respective Affiliates is hereby authorized by each Credit Party at
any time or from time to time subject to the consent of the Administrative
Agent, without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender, such Issuer or each of its respective
Affiliate to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender or
such Issuer hereunder and under the other Credit Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Credit Document, irrespective of whether or not (a) such Lender or such
Issuer shall have made any demand hereunder or (b) the principal of or the
interest on the Revolving Advances or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.
10.5    Amendments and Waivers.
(h)    Requisite Lenders’ and Borrower Consent. Subject to clauses (b) and (c)
of this Section 10.5, no amendment, modification, termination or waiver (other
than any Facility Increase Amendment in accordance with the terms hereof) of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Credit Parties and the Requisite Lenders;
provided, however, that the Administrative Agent may, with the consent of the
Credit Parties, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency or to grant a new Lien for the
benefit of the Secured Parties or extend an existing Lien over additional
property, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuer.
(i)    Affected Lenders’ Consent. Without the written consent of the Credit
Parties and each Lender (other than a Defaulting Lender) that would be adversely
affected thereby, no amendment, modification, termination, or consent (other
than any Facility Increase Amendment in accordance with the terms hereof) shall
be effective if the effect thereof would:
(iv)    extend the scheduled final maturity of any Revolving Commitment or
Advance;
(v)    waive, reduce or postpone any scheduled repayment on any Advance (but not
prepayment);
(vi)    extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;
(vii)    reduce the rate of interest on any Advance or any fee payable hereunder
(other than any waiver of any increase in any interest rate or any fee pursuant
to Section 2.07);
(viii)    extend the time for payment of any such interest or fees;



 
134

 




--------------------------------------------------------------------------------



(ix)    reduce or forgive the principal amount of any Advance or any
Reimbursement Obligation in respect of any Letter of Credit;
(x)    amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c);
(xi)    amend the definition of “Requisite Lenders” or “Revolving Commitment
Percentage”; provided, with the consent of the Requisite Lenders, additional
extensions of credit or additional tranches established pursuant hereto may be
included in the determination of “Requisite Lenders” or “Revolving Commitment
Percentage” on substantially the same basis as the Revolving Commitments and the
Revolving Advances are included on the Closing Date;
(xii)    extend the Revolving Commitment Termination Date;
(xiii)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents;
(xiv)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (other than the Fee Letters);
(xv)    amend, modify or waive any provision of Section 2.7(e); or
(xvi)    without the prior written consent of the Supermajority Lenders, change
the definition of the terms “Global Excess Availability”, “Global Undrawn
Availability” or “Borrowing Base” or any component definition used therein if,
as a result thereof, the amounts available to be borrowed by the Borrowers would
be increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to use its Permitted Discretion to change, establish or
eliminate any reserves or to add Accounts and Inventory acquired in a Permitted
Acquisition to the Borrowing Base as provided herein, or
(xvii)    without the prior written consent of the Supermajority Lenders, amend
the Intercreditor Agreement,
(xviii)    increase the percentages set forth in the term “Borrowing Base” or
add any new classes of eligible assets thereto,
(xix)    change Section 10.06(c) in a manner which further restricts assignments
thereunder.
(j)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall:
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of each Credit Party and such Lender;
provided, no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender;



 
135

 




--------------------------------------------------------------------------------



(ii)    amend, modify, terminate or waive the rights or duties of any Issuer or
the Swing Loan Lender, as applicable, under this Agreement or the other Credit
Documents without the consent of each Credit Party, the Administrative Agent and
of such Issuer or the Swing Loan Lender, as applicable;
(iii)    amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent or Lead Arranger, or any other provision hereof as the
same applies to the rights or obligations of any Agent or Lead Arranger, in each
case without the consent of each Credit Party and such Agent or Lead Arranger;
or
(iv)    amend, modify, terminate or waive any provision in a manner that affects
the grant or nature of any option granted to any Special Purpose Vehicle
pursuant to Section 10.6 or the right or duties of such Special Purpose Vehicle
hereunder, in each case without the consent of such Special Purpose Vehicle.
(k)    Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
10.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of the Agents
and all Lenders. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an assignee in accordance with the
provisions of subsection (c) of this Section 10.6, (B) by way of participation
in accordance with the provisions of subsection (g) of this Section 10.6, (C) by
way of pledge or assignment of a security interest in accordance with the
provisions of subsection (i) of this Section 10.6 or (D) by way of option in
accordance with subsection (j) of this Section 10.6. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
participants to the extent provided in clause (g) below, Special Purpose
Vehicles to the extent provided in clause (i) below and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Each Borrower, the Administrative Agent and each Lender shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Revolving Commitments and Revolving Advances listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Advance shall be effective, in each case,
unless and until a Commitment Transfer Supplement effecting the assignment or
transfer thereof shall have been delivered to and accepted by the Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Revolving
Commitment or Revolving Advance shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or



 
136

 




--------------------------------------------------------------------------------



consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Revolving
Advance.
(c)    Right to Assign; Eligible Assignees; Minimum Amounts. (i) Each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its rights and obligations under this Agreement, including, without limitation,
all or a portion of its Revolving Commitment or Revolving Advances owing to it
or other Obligations (provided, however, that each such assignment shall be of a
proportionate percentage of all of the assigning Lender’s rights and obligations
under and in respect of any Revolving Advance and any related Revolving
Commitments):
(A)    to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee”; and
(B)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” upon the giving of notice to the Lead Borrower and
the Administrative Agent; subject, however, to the prior written consent by the
Lead Borrower, the Administrative Agent, each Issuer and the Swing Loan Lender
(such consent not to be (x) in the case of the Administrative Agent and the Lead
Borrower, unreasonably withheld, delayed or conditioned, or (y) in the case of
the Lead Borrower, required at any time an Event of Default shall have occurred
and then be continuing); provided that the Lead Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof.
(ii)    Each such assignment pursuant to this Section 10.6(c) shall be in an
aggregate amount of not less than (determined as of the date the Commitment
Transfer Supplement with respect to such assignment is delivered to the
Administrative Agent, or, if a “Trade Date” is specified in the Commitment
Transfer Supplement, as of such Trade Date) $2,500,000, unless the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned); provided in the case of an
assignment of (1) the entire remaining amount of the assigning Lender’s
Revolving Advances and/or Revolving Commitments at the time owing to it, (2)
contemporaneous assignments to Related Funds that equal at the least the amount
specified in clause (B) above in the aggregate, or (3) of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund, no minimum amount need be
assigned.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to the Administrative Agent an Commitment Transfer Supplement,
together with (i) a processing and recordation fee of $3,500 (except (A) that
only one fee shall be payable in the case of contemporaneous assignments to or
by Related Funds and (C) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment), and (ii) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Commitment Transfer Supplement may be required to deliver to the
Administrative Agent pursuant to Section 2.29(c).
(e)    Notice of Assignment. Upon its receipt of a duly executed and completed
Commitment Transfer Supplement, together with the processing and recordation fee
referred to in Section



 
137

 




--------------------------------------------------------------------------------



10.6(d) (and any forms, certificates or other evidence required by this
Agreement in connection therewith), the Administrative Agent shall record the
information contained in such Commitment Transfer Supplement in the Register and
shall maintain a copy of such Commitment Transfer Supplement.
(f)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Commitment Transfer
Supplement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Commitment Transfer Supplement and shall
thereafter be a party hereto and a “Lender” for all purposes hereof, and in the
case of an assignment from an Issuer, shall have the rights and obligations of
an “Issuer” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Commitment Transfer Supplement and shall
thereafter be an “Issuer” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Commitment Transfer Supplement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of a
Commitment Transfer Supplement covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto and, if such Lender were an Issuer, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder as an “Issuer”; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) the Revolving Commitments shall be modified to reflect the
Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with subsections (c)
through (f) of this Section 10.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with clause (g).
(g)    Participations. § Each Lender shall have the right at any time to sell
one or more participations to any Person (other than the Lead Borrower any of
its Subsidiaries or any of its Affiliates (excluding Affiliate Lenders)) in all
or any part of its Revolving Advances or Revolving Commitments or in any other
Obligation; provided, that (x) such Lender’s obligations under this Agreement
shall remain unchanged, (y) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (z) the
Borrowers, the Administrative Agent, the Issuers and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.8 with respect to
any payments made by such Lender to its participants.
(i)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except that the participation
agreement may provide that such Lender shall not, without the consent of the
participant, agree to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Advance, or any Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Revolving Commitments shall not constitute a change in the



 
138

 




--------------------------------------------------------------------------------



terms of such participation, and that an increase in any Revolving Commitment or
Revolving Advance shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under the Collateral Documents (except as expressly provided
in the Credit Documents) supporting the Revolving Advances and Revolving
Commitments hereunder in which such participant is participating. The Borrowers
agree that each participant shall be entitled to the benefits of Sections 2.27,
2.28 and 2.29 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (c) of this Section; provided that
such participant agrees to be subject to the provisions of Sections 2.30 and
2.32 as though it were a Lender; provided, further, (i) a participant shall not
be entitled to receive any greater payment under Section 2.28 or 2.29 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Lead Borrower’s prior written consent, and
(ii) a participant that would be a Non-US Lender if it were a Lender shall not
be entitled to the benefits of Section 2.29 unless the Lead Borrower is notified
of the participation sold to such participant and such participant agrees, for
the benefit of the Borrower, to comply with Section 2.29 as though it were a
Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each such participant’s interest in the Revolving Commitments or
other Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(h)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Revolving Commitments or the other Obligations owed by or to such
Lender, to secure obligations of such Lender including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, no Lender, as between the
Borrowers and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided, further, in no
event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
(i)    In addition to the other assignment rights provided in this Section 10.6,
each Lender may grant to a Special Purpose Vehicle the option to make all or any
part of any Revolving Advance that such Lender would otherwise be required to
make hereunder and the exercise of such option by any such



 
139

 




--------------------------------------------------------------------------------



Special Purpose Vehicle and the making of Revolving Advances pursuant thereto
shall satisfy (once and to the extent that such Revolving Advances are made) the
obligation of such Lender to make such Revolving Advances thereunder, provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Revolving Advances hereunder
and no such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Revolving Advances for which such Special
Purpose Vehicle shall have exercised an option, and then only in accordance with
the relevant option agreement) and (y) such Lender’s obligations under the
Credit Documents shall remain unchanged, such Lender shall remain responsible to
the other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (i) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Credit Document or to the departure by any Borrower from
any provision of this Agreement or any other Credit Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, the Issuers and the Swing Loan Lender and other Secured Parties
shall continue to, and shall be entitled to continue to, deal solely and
directly with such Lender in connection with such Lender’s obligations under
this Agreement, to the extent any such consent would reduce the principal amount
of, or the rate of interest on, any Obligations, amend this clause (i) or
postpone any scheduled date of payment of such principal or interest. Each
Special Purpose Vehicle shall be entitled to the benefits of Sections 2.27, 2.28
and 2.29 as if it were such Lender; provided, however, that anything herein to
the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Sections 2.27, 2.28 and 2.29 to any such Special Purpose Vehicle and
any such Lender any payment in excess of the amount any of the Borrowers would
have been obligated to pay to such Lender in respect of such interest if such
Special Purpose Vehicle had not been assigned the rights of such Lender
hereunder; provided, further, that such Special Purpose Vehicle shall have no
direct right to enforce any of the terms of this Agreement against the Borrower,
the Administrative Agent or the other Lenders.
10.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.27, 2.28, 2.29, 10.2,
10.3 and 10.4 and the agreements of the Lenders set forth in Sections 2.17, 9.2
and 9.8 shall survive the payment of the Revolving Advances, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Issuer or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each



 
140

 




--------------------------------------------------------------------------------



Agent, each Issuer and each Lender hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
any of the applicable documentation creating Hedging Obligations or Cash
Management Obligations. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuers or the Lenders (or to the Administrative
Agent, on behalf of the Issuers or the Lenders), or the Administrative Agent,
the Issuers or the Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
10.11    Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.12    Obligations Several. The obligations of the Lenders hereunder are
several and no Lender shall be responsible for the obligations or Revolving
Commitments of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity.
10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATIONS
LAW 5-1401.
10.15    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ¤ ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, UNLESS
OTHERWISE PROVIDED IN A COLLATERAL DOCUMENT; (ii) WAIVES ANY DEFENSE OF FORUM
NON-CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED



 
141

 




--------------------------------------------------------------------------------



MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (iv) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (iii) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION; AND
(a)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR
EMAIL) IN SECTION 10.1. NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING
ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.17    Confidentiality. Each Agent, each Issuer and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ directors, officers, trustees, employees and agents, including



 
142

 




--------------------------------------------------------------------------------



accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
including the NAIC, (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.17, to (i) any assignee of, participant in, or Special Purpose Vehicle
grantee of any option described in Section 10.6(i), or any prospective assignee
of, participant in, or Special Purpose Vehicle grantee of any option described
in Section 10.6(i), any of its rights or obligations under this Agreement, (ii)
any rating agency, or (iii) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Lead Borrower, (h) to any pledgee
referred to in Section 10.6(h) or any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors or other representatives) to any swap or derivatives or similar
transaction under which payments are to be made by reference to the Borrowers
and the Obligations, this Agreement or payments hereunder, so long as such
pledgee or any actual or prospective counterparty (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) agrees to be bound by the provisions of this
Section 10.17, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.17, (ii) becomes
available to any Agent, any Issuer or any Lender on a non-confidential basis
from a source other than the Borrowers or (iii) is independently developed by
any Agent, any Issuer or any Lender. For the purposes of this Section 10.17,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to any Agent, any Issuer or any Lender on a non-confidential basis prior to
disclosure by the Borrowers. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.17 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything in this Agreement or in any other Credit Document to the contrary, the
Borrowers and each Lender (and each employee, representative or other agent of
the Borrowers) may disclose to any taxing authority and to any tax advisor of
such party, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrowers
relating to such U.S. tax treatment and U.S. tax structure.
10.18    Usury Savings Clause. (a) Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Advances made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Advances made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrowers shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
each Lender and the Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if



 
143

 




--------------------------------------------------------------------------------



previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Revolving Advances made hereunder or be refunded to the Borrowers,
as applicable.
(b)    Without limiting the foregoing, if any provision of this Agreement or any
other Credit Document would obligate any Canadian Credit Party to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows: first,
by reducing the amount or rate of interest, and, thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada).


10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or “PDF” shall be effective as delivery of a manually
executed counterpart hereof.
10.20    Effective Date. This Agreement shall become effective on the Closing
Date.
10.21    USA Patriot Act Notice. (a) Each Lender and the Agents (for the Agents
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-5 (signed into
law on October 26, 2001)), as amended (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower and each
other Credit Party, which information includes the name and address of each
Borrower and each other Credit Party and other information that will allow such
Lender or the applicable Agent, as applicable, to identify each Borrower and
each other Credit Party in accordance with the Patriot Act.
(b)    Each Lender or assignee or participant of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the Patriot Act and the applicable regulations: (1) within 10 days after the
Closing Date, and (2) as such other times as are required under the Patriot Act.
10.22    No Setoffs and Defenses. Each Credit Party acknowledges it has no
setoffs or defenses to their respective obligations under the Credit Documents
and no claims or counterclaims against any of the Agents or the Lenders.
10.23    Entire Agreement. This Agreement and the other Credit Documents
represent the entire agreement of the Credit Parties, the Agents and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agents or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit



 
144

 




--------------------------------------------------------------------------------



Documents. If and to the extent that any provision of any Credit Document
limits, qualifies or conflicts with a provision of this Agreement, such
provision of this Agreement shall control.
10.24    Borrowing Agency Provisions.
(a)    Each Borrower hereby irrevocably designates the Lead Borrower to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with any
Issuer upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
other Credit Documents, all on behalf of and in the name such Borrower or
Borrowers, and hereby authorizes the Administrative Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of the Lead Borrower.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Neither the Administrative
Agent, any Issuers nor any Lender shall incur liability to the Borrowers as a
result thereof. To induce the Administrative Agent, the Issuers and the Lenders
to do so and in consideration thereof, each Borrower hereby indemnifies the
Administrative Agent, each Issuer and each Lender and holds the Administrative
Agent, each Issuer and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against the Administrative Agent, any Issuer or any Lender by any Person arising
from or incurred by reason of the handling of the financing arrangements of the
Borrowers as provided herein, reliance by the Administrative Agent, any Issuer
or any Lender on any request or instruction from the Lead Borrower or any other
action taken by the Administrative Agent or any Lender with respect to this
Section 10.24 except due to willful misconduct or gross (not mere) negligence by
the indemnified party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).
(c)    (i) All US Obligations shall be joint and several of each of the US
Borrowers, and each US Borrower shall make payment upon the maturity of the US
Obligations by acceleration or otherwise and (ii) all Canadian Obligations shall
be joint and several of each Canadian Borrower, and each Canadian Borrower shall
make payment upon the maturity of the Canadian Obligations by acceleration or
otherwise, and in each case, such obligations and liabilities on the part of
each US Borrower and each Canadian Borrower shall in no way be affected by any
extensions, renewals and forbearance granted by the Administrative Agent or any
Lender to any Borrower, failure of the Administrative Agent or any Lender to
give any Borrower notice of borrowing or any other notice, any failure of the
Administrative Agent or any Lender to pursue or preserve its rights against any
Borrower, the release by the Administrative Agent or any Lender of any
Collateral now or thereafter acquired from any Borrower, and such agreement by
each Borrower to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by the Administrative Agent or any Lender to
the other Borrowers or any Collateral for such US Borrower’s Obligations or such
Canadian Borrower’s Canadian Obligations, as the case may be, or the lack
thereof. Each Borrower waives all suretyship defenses.
(d)    (i) Each US Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such US Borrower may now or hereafter have against the other US Borrowers or any
other Person directly or contingently liable for the US Obligations hereunder,
or against or with respect to any other US Borrowers’ property (including,
without



 
145

 




--------------------------------------------------------------------------------



limitation, any property which is Collateral for the US Obligations), arising
from the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.
(ii) Each Canadian Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Canadian Borrower may now or hereafter have against the other Canadian
Borrowers or any other Person directly or contingently liable for the Canadian
Obligations hereunder, or against or with respect to any other Canadian
Borrowers’ property (including, without limitation, any property which is
Collateral for the Canadian Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the Canadian Obligations.


10.25    Nature of Borrowers Obligations. Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that the Canadian Obligations shall
constitute obligations of the Canadian Borrowers and shall be guaranteed
pursuant to, and in accordance with the terms of this Agreement. Notwithstanding
anything to the contrary herein or in any other Credit Document (including
provisions that may override any other provision), in no event shall the
Canadian Borrowers or any other Canadian Credit Party be deemed to have
guaranteed or become liable or obligated for, or to have pledged any of its
assets to secure, any Obligation of a US Credit Party under this Agreement or
any of the other Credit Documents.
10.26    Designation of Debt for Purposes of the Senior Notes Indenture.
Pursuant to the Senior Notes Indenture, the Lead Borrower hereby designates this
Agreement and the other Credit Documents as a “Credit Facility” for all purposes
under the Senior Notes Indenture.
10.27    Quebec Interpretation Matters. For purposes of any assets, liabilities
or entities located in the Province of Québec and for all other purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the Uniform
Commercial Code or a Personal Property Security Act shall include publication
under the Civil Code of Québec, (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) ”goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) ”construction liens” shall
include “legal hypothecs”; (l) ”joint and several” shall include “solidary”; (m)
”gross negligence or wilful misconduct” shall be deemed to be “intentional or
gross fault”; (n) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”; (o) ”easement” shall include “servitude”; (p) ”priority”
shall include “prior claim”; (q) ”survey” shall include “certificate of location
and plan”; (r) ”state” shall include “province”; (s) ”fee simple title” shall
include “absolute ownership”; and (t) “accounts” shall include “claims”.
10.28    English Language. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est



 
146

 




--------------------------------------------------------------------------------



leur volonté que cette convention et les autres documents de crédit y affereuts
soient rédigés en anglais seulement et que tous les documents, y compris tous
avis, envisagés par cette convention soient rédigés en anglais seulement.
[Remainder of page intentionally left blank]



 
147

 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
XERIUM TECHNOLOGIES, INC.
 
 
By:
/s/ Clifford E. Pietrafitta
Name:
Clifford E. Pietrafitta
Title:
Chief Financial Officer
 
 
HUYCK LICENSCO INC.
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
ROBEC BRAZIL LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
STOWE WOODWARD LICENSCO LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
STOWE WOODWARD LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
WANGNER ITELPA I LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer








[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------





WANGNER ITELPA II LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
WEAVEXX, LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM ASIA, LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM III (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM IV (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM V (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XTI LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer






[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



XERIUM CANADA INC.
 
 
By:
/s/ Clifford E. Pietrafitta
Name:
Clifford E. Pietrafitta
Title:
Chief Financial/Accounting Officer






[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent, Collateral Agent and as a Lender
 
 
By:
/s/ Brian Conway
Name:
Brian Conway
Title:
Vice President
 
 



 


[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



PNC BANK CANADA BRANCH
as a Lender to the extent provided in the Credit Agreement
 
 
By:
/s/ Michael Etienne
Name:
Michael Etienne
Title:
SVP
 
 


[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



CREDIT SUISSE SECURITIES (USA) LLC
as Joint Lead Arranger and Documentation Agent
 
 
By:
/s/ Carly Baxter
Name:
Carly Baxter
Title:
Director
 
 





 








[Signature Page to Revolving Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitment Amounts
Lender
Revolving Commitment Amount
Revolving Commitment Percentage
PNC Bank, National Association (without duplication, PNC Bank Canada Branch, to
the extent of any (i) outstanding Advances to the Canadian Borrowers or (ii)
participations in Canadian Letters of Credit or Canadian Swing Loans)


$40,000,000


100
%
Total


$40,000,000


100
%








APPENDIX A-1


 
 
 




--------------------------------------------------------------------------------



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
XERIUM TECHNOLOGIES, INC.
8537 Six Forks Rd, Suite 300
Raleigh, NC 27615
Attn: Michael S. Buchanan
Fax: 919-526-1430
Phone: 919-526-1406
Email:mike.buchanan@xerium.com



APPENDIX B-1


 
 
 




--------------------------------------------------------------------------------



PNC Bank, National Association
as Administrative Agent and as a Lender
For Payments and Borrowing Requests/Interest Election Requests:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672


Other Notices as Administrative Agent:


PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention: Patrick McConnell
Telephone: (212) 752-6086
Facsimile: (212) 303-0060
E-mail: patrick.mcconnell@pnc.com


PNC Bank, National Association
as Collateral Agent
Two Tower Center Boulevard, 21st Floor
East Brunswick, NJ 08816
Attention: Patricia Loprete-Antola
Telephone: (732) 220-4368
Facsimile: (732) 220-4399
E-mail: patricia.loprete@pnc.com







APPENDIX B-2


 
 
 


